EXHIBIT A TO

FIFTH AMENDMENT AND

RESTATEMENT AGREEMENT

 

 

 

 

LOGO [g385515g57w29.jpg]

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of May 1, 2017,

among

USG CORPORATION,

as U.S. Borrower,

CGC INC.,

as Canadian Borrower,

The Lenders and Issuing Banks Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

as Canadian Administrative Agent,

and

BANK OF AMERICA, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

 

 

JPMORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

[CS&M Ref.: 6702-148]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I   Definitions  

SECTION 1.01.

   Defined Terms      1  

SECTION 1.02.

   Classification of Loans and Borrowings      45  

SECTION 1.03.

   Terms Generally      45  

SECTION 1.04.

   Accounting Terms; GAAP      45  

SECTION 1.05.

   Pro Forma Calculations      46  

SECTION 1.06.

   Currency Translation      46   ARTICLE II   The Credits  

SECTION 2.01.

   Revolving Commitments      47  

SECTION 2.02.

   Loans and Borrowings      48  

SECTION 2.03.

   Requests for Borrowings      49  

SECTION 2.04.

   Swingline Loans and Overadvances      50  

SECTION 2.05.

   Letters of Credit      52  

SECTION 2.06.

   Funding of Borrowings      56  

SECTION 2.07.

   Interest Elections      57  

SECTION 2.08.

   Termination and Reduction of Revolving Commitments      58  

SECTION 2.09.

   Repayment of Loans; Evidence of Debt      59  

SECTION 2.10.

   Prepayment of Loans      60  

SECTION 2.11.

   Fees      61  

SECTION 2.12.

   Interest      62  

SECTION 2.13.

   Alternate Rate of Interest      63  

SECTION 2.14.

   Increased Costs      64  

SECTION 2.15.

   Break Funding Payments      65  

SECTION 2.16.

   Taxes      65  

SECTION 2.17.

   Payments Generally; Allocation of Proceeds; Sharing of Setoffs      69  

SECTION 2.18.

   Mitigation Obligations; Replacement of Lenders      72  

SECTION 2.19.

   Revolving Commitment Increases      73  

SECTION 2.20.

   Defaulting Lenders      74  

SECTION 2.21.

   Protective Advances      76   ARTICLE III   Representations and Warranties  

SECTION 3.01.

   Organization; Powers      77  

SECTION 3.02.

   Authorization; Enforceability      77  

SECTION 3.03.

   Governmental Approvals; No Conflicts      78  

SECTION 3.04.

   Financial Condition; No Material Adverse Change      78  

SECTION 3.05.

   Properties      78  

SECTION 3.06.

   Litigation and Environmental Matters      78  

 

i



--------------------------------------------------------------------------------

SECTION 3.07.

   Compliance with Laws and Agreements      79  

SECTION 3.08.

   Investment Company Status      79  

SECTION 3.09.

   Taxes      79  

SECTION 3.10.

   ERISA      79  

SECTION 3.11.

   Disclosure      80  

SECTION 3.12.

   Insurance      80  

SECTION 3.13.

   Security Interest in Collateral      80  

SECTION 3.14.

   Labor Matters      80  

SECTION 3.15.

   Anti-Terrorism Laws; Anti-Corruption Laws      80   ARTICLE IV   Conditions  

SECTION 4.01.

   [Intentionally Omitted]      81  

SECTION 4.02.

   Each Credit Event      81   ARTICLE V   Affirmative Covenants  

SECTION 5.01.

   Financial Statements; Borrowing Base and Other Information      82  

SECTION 5.02.

   Notices of Material Events      84  

SECTION 5.03.

   Existence; Conduct of Business      85  

SECTION 5.04.

   Payment of Taxes      85  

SECTION 5.05.

   Maintenance of Properties      85  

SECTION 5.06.

   Insurance      85  

SECTION 5.07.

   Books and Records; Inspection Rights; Field Examinations; Inventory
Appraisals      86  

SECTION 5.08.

   Compliance with Laws      86  

SECTION 5.09.

   Use of Proceeds and Letters of Credit      87  

SECTION 5.10.

   Further Assurances      87   ARTICLE VI   Negative Covenants  

SECTION 6.01.

   Indebtedness      88  

SECTION 6.02.

   Liens      90  

SECTION 6.03.

   Fundamental Changes      91  

SECTION 6.04.

   Investments      92  

SECTION 6.05.

   Sale and Leaseback Transactions      93  

SECTION 6.06.

   Swap Agreements      94  

SECTION 6.07.

   Restricted Payments      94  

SECTION 6.08.

   Transactions with Affiliates      94  

SECTION 6.09.

   Restrictive Agreements      94  

SECTION 6.10.

   Amendment of Material Documents      95  

SECTION 6.11.

   Changes in Fiscal Periods      95  

SECTION 6.12.

   Fixed Charge Coverage Ratio      95  

 

ii



--------------------------------------------------------------------------------

ARTICLE VII   Events of Default   ARTICLE VIII   The Administrative Agent  
ARTICLE IX   Miscellaneous  

SECTION 9.01.

   Notices      100  

SECTION 9.02.

   Waivers; Amendments      104  

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver      105  

SECTION 9.04.

   Successors and Assigns      107  

SECTION 9.05.

   Survival      112  

SECTION 9.06.

   Counterparts; Integration; Effectiveness      112  

SECTION 9.07.

   Severability      112  

SECTION 9.08.

   Right of Setoff      113  

SECTION 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process      113  

SECTION 9.10.

   WAIVER OF JURY TRIAL      114  

SECTION 9.11.

   Headings      114  

SECTION 9.12.

   Confidentiality      114  

SECTION 9.13.

   USA PATRIOT Act      115  

SECTION 9.14.

   Disclosure      115  

SECTION 9.15.

   Appointment for Perfection      115  

SECTION 9.16.

   Interest Rate Limitation      115  

SECTION 9.17.

   Existing Credit Agreement; Effectiveness of Amendment and Restatement     
116  

SECTION 9.18.

   No Fiduciary Relationship      116  

SECTION 9.19.

   Bifurcation      116  

SECTION 9.20.

   Quebec Collateral Matters      116  

SECTION 9.21.

   Judgment Currency      117  

SECTION 9.22.

   Acknowledgment and Consent to Bail-In of EEA Financial Institutions      118
 

SCHEDULES:

Schedule 1.01(a) – Investment Objective and Guidelines

Schedule 1.01(b) – Borrowing Base Supplemental Documentation

Schedule 2.01 – Commitments

Schedule 3.06 – Disclosed Matters

Schedule 3.10(c) – Canadian Pension Plans

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.09 – Existing Restrictions

 

iii



--------------------------------------------------------------------------------

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Borrowing Base Certificate

Exhibit C – Form of Borrowing Request

Exhibit D – Form of Interest Election Request

Exhibit E – Form of Compliance Certificate

Exhibit F – Form of Administrative Questionnaire

Exhibit G – Form of Perfection Certificate

Exhibit H – Form of Revolving Note

Exhibit I – Forms of Tax Certificates

 

iv



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 1, 2017 (this
“Agreement”), among USG CORPORATION, a Delaware corporation, CGC INC., a New
Brunswick corporation, the LENDERS and ISSUING BANKS party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, as Canadian Administrative Agent, and BANK OF AMERICA, N.A. and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents.

Subject to satisfaction of the conditions set forth in the Fifth Amendment and
Restatement Agreement dated as of May 1, 2017 (the “Amendment and Restatement
Agreement”), among the Borrowers, the Lenders and Issuing Banks (each as defined
in the Existing Credit Agreement referred to below) party thereto, the
Administrative Agent and the other parties thereto, the Fourth Amended and
Restated Credit Agreement dated as of October 22, 2014, among the Borrowers, the
Lenders and Issuing Banks party thereto, the Administrative Agent and Bank of
America, N.A. and Wells Fargo Bank, National Association, as Co-Syndication
Agents (as amended or otherwise modified from time to time prior to the
Restatement Effective Date, the “Existing Credit Agreement”), is amended and
restated in its entirety to read as provided herein.

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the Security Agreements.

“Account Debtor” means any Person obligated on an Account.

“Adjusted Eligible Accounts” means, at any time, the Eligible Accounts of
(a) the U.S. Collateral Parties at such time, in the case of the U.S. Borrowing
Base, or (b) the Canadian Collateral Parties at such time, in the case of the
Canadian Borrowing Base, in each case minus the Dilution Reserve at such time
applicable to such Borrowing Base.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (except in the case of the
determination of the Adjusted LIBO Rate for purposes of clause (c) of the
definition of the term “Alternate Base Rate”, rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate. Notwithstanding the foregoing, if
the Adjusted LIBO Rate, determined as provided above, would otherwise be less
than zero, then the Adjusted LIBO Rate shall be deemed to be zero for all
purposes.

“Adjustment Date” means each January 1, April 1, July 1 and October 1 occurring
after the Restatement Effective Date.



--------------------------------------------------------------------------------

“Administrative Agent” means (a) JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder (or, as applicable, such
Affiliates thereof as it shall from time to time designate for the purpose of
performing its obligations hereunder in such capacity), and (b) with respect to
(i) Loans or Borrowings made to the Canadian Borrower denominated in Canadian
dollars, (ii) Loans or Borrowings made to the Canadian Borrower denominated in
U.S. dollars that are Eurodollar Loans or Eurodollar Borrowings and
(iii) Canadian Letters of Credit denominated in Canadian dollars issued for the
account of the Canadian Borrower (or any Canadian Subsidiary, as permitted
hereunder), JPMCB Toronto (or, as applicable, such Affiliates thereof as it
shall from time to time designate for the purpose of performing its obligations
hereunder in such capacity), and, in each case, its successors in such capacity
as provided in Article VIII.

“Administrative Questionnaire” means an administrative questionnaire,
substantially in the form of Exhibit F or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of (a) Section 9.04(b)(i), the term “Affiliate” shall
also include any person that directly, or indirectly through one or more
intermediaries, owns 10% or more of any class of Equity Interests of the Person
specified or that is an officer or director of the Person specified and (b) the
definition of the term “Eligible Accounts”, an “Affiliate” of the Collateral
Parties shall not be deemed to include (i) Berkshire (or any of its Affiliates,
other than the U.S. Borrower or any of the Subsidiaries), (ii) Gebr. Knauf
Verwaltungsgesellschaft KG (or any of its Affiliates, other than the U.S.
Borrower or any of the Subsidiaries) and (iii) with respect to Accounts in an
amount less than $100,000 per person at any time outstanding arising in the
ordinary course of business of the Collateral Parties, any officer, director or
employee of any Loan Party. For purposes of the foregoing, the parties hereto
acknowledge that, as of the Restatement Effective Date, neither Berkshire nor
Gebr. Knauf Verwaltungsgesellschaft KG is an Affiliate of the U.S. Borrower or
any of the Subsidiaries, except as provided in clause (a) of the
immediately-preceding proviso as a result of such entity’s ownership of Equity
Interests of the U.S. Borrower.

“Affiliated Account Debtor” means, with respect to any Account Debtor and solely
to the extent that any Loan Party has knowledge of such ownership, another
Person (a) that directly, or indirectly through one or more intermediaries, owns
25% or more of the voting Equity Interests of such Account Debtor or (b) of
which 25% or more of the voting Equity Interests of such Person is directly, or
indirectly through one or more intermediaries, owned by such Account Debtor or
by any Person described in clause (a) of this definition.

“Aggregate Borrowing Base” means, at any time, the sum of (a) the U.S. Borrowing
Base (as reported in the most recently delivered Borrowing Base Certificate) and
(b) the lesser of (i) the Canadian Borrowing Base (as reported in the most
recently delivered Borrowing Base Certificate) and (ii) the aggregate Canadian
Revolving Sub-Commitment at such time.

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1.00% per annum and (c) the Adjusted LIBO Rate on such day
(or, if such day is not a Business Day, the immediately preceding Business Day)
plus 1.00% per annum. If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the NYFRB Rate for any reason, including the inability or failure of
the Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, then the Alternate Base Rate shall be
determined without regard to clause (b) of the preceding sentence until the
circumstances giving

 

2



--------------------------------------------------------------------------------

rise to such inability no longer exist. For purposes of clause (c) above, the
Adjusted LIBO Rate on any day shall be based on the LIBO Screen Rate for a
deposit in dollars and an Interest Period of one month, as such rate appears at
approximately 11:00 a.m., London time, on such day. If no LIBO Screen Rate shall
be available for an Interest Period of one month, then the Adjusted LIBO Rate
for purposes of clause (c) above shall be based on the Interpolated Screen Rate
on the applicable date of determination. Notwithstanding the foregoing, if the
Adjusted LIBO Rate (determined as provided above) shall be less than zero, then
such rate shall be deemed to be zero. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Amendment and Restatement Agreement” has the meaning assigned to such term in
the preamble hereto.

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time, provided that, for purposes of
Section 2.20, when a Defaulting Lender shall exist, “Applicable Percentage”
shall mean, at any time with respect to (a) any Revolving Lender other than a
Defaulting Lender, the percentage of the aggregate Revolving Commitments
(disregarding any Defaulting Lender’s Revolving Commitment) represented by such
Revolving Lender’s Revolving Commitment at such time, and (b) any Defaulting
Lender, 0%. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments of Revolving Loans, LC
Exposure and Swingline Exposure that occur after such termination or expiration
and to any Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day with respect to any Eurodollar Loan, ABR
Loan, CDOR Loan or Canadian Prime Loan, as the case may be, the applicable rate
per annum set forth below under the caption “Eurodollar or CDOR Spread” or “ABR
or Canadian Prime Spread”, as the case may be, based upon the Average Daily
Excess Availability determined as of the most recent Adjustment Date; provided
that until the first Adjustment Date to occur after the Restatement Effective
Date, the Applicable Rate shall be the applicable rate per annum set forth below
in Level III.

 

Level

  

Average Daily Excess Availability

   Eurodollar or
CDOR Spread   ABR or Canadian
Prime Spread I    Less than 33 1/3% of the Revolving Commitment    1.50%   0.50%
II    Greater than or equal to 33 1/3% of the Revolving Commitment but less than
66 2/3% of the Revolving Commitment    1.25%   0.25% III    Greater than or
equal to 66 2/3% of the Revolving Commitment    1.00%   0.00%

The Applicable Rate shall be adjusted quarterly on a prospective basis on each
Adjustment Date based on the Average Daily Excess Availability in accordance
with the table above. In the event that the Borrowers shall fail, by the last
day of any fiscal quarter of the U.S. Borrower, to timely deliver the relevant
Borrowing Base Certificates necessary to calculate the Average Daily Excess
Availability for such fiscal quarter then ended as and when required under
Section 5.01(e), the Applicable Rate will be determined by reference to Level I
in the table above until the delivery of all such Borrowing Base Certificates
permitting calculation of the Average Daily Excess Availability for such fiscal
quarter.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

3



--------------------------------------------------------------------------------

“Arrangers” means JPMorgan Chase Bank, N.A., Bank of America, N.A. and Wells
Fargo Bank, National Association.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.19(a).

“Available Finished Good Inventory” means, at any time, the lesser of (a) 75% of
an amount equal to (x) the Eligible Finished Goods Inventory (valued at the
lower of cost (determined on a first-in, first-out basis) or market value) at
such time less (y) Inventory Reserves applicable thereto (without duplication of
Inventory Reserves applicable to any other type of Inventory) and (b) 85% of the
product of (i) the Net Orderly Liquidation Value percentage identified in the
most recent Inventory appraisal provided to the Administrative Agent in
accordance with the terms hereof multiplied by (ii) an amount equal to (x) the
Eligible Finished Goods Inventory (valued at the lower of cost (determined on a
first-in, first-out basis) or market value) at such time less (y) any Inventory
Reserves applicable thereto (without duplication of Inventory Reserves
applicable to any other type of Inventory).

“Available Raw Materials Inventory” means, at any time, the lesser of (a) 75% of
an amount equal to (x) the Eligible Raw Materials Inventory (valued at the lower
of cost (determined on a first-in, first-out basis) or market value) at such
time less (y) Inventory Reserves applicable thereto (without duplication of
Inventory Reserves applicable to any other type of Inventory) and (b) 85% of the
product of (i) the Net Orderly Liquidation Value percentage identified in the
most recent Inventory appraisal provided to the Administrative Agent in
accordance with the terms hereof multiplied by (ii) an amount equal to (x) the
Eligible Raw Materials Inventory (valued at the lower of cost (determined on a
first-in, first-out basis) or market value) at such time less (y) any Inventory
Reserves applicable thereto (without duplication of Inventory Reserves
applicable to any other type of Inventory).

“Available WIP Inventory” means, at any time, the lesser of (a) 75% of an amount
equal to (x) the Eligible WIP Inventory (valued at the lower of cost (determined
on a first-in, first-out basis) or market value) at such time less (y) Inventory
Reserves applicable thereto (without duplication of Inventory Reserves
applicable to any other type of Inventory) and (b) 85% of the product of (i) the
Net Orderly Liquidation Value percentage identified in the most recent Inventory
appraisal provided to the Administrative Agent in accordance with the terms
hereof multiplied by (ii) an amount equal to (x) the Eligible WIP Inventory
(valued at the lower of cost (determined on a first-in, first-out basis) or
market value) at such time less (y) any Inventory Reserves applicable thereto
(without duplication of Inventory Reserves applicable to any other type of
Inventory).

“Availability Period” means the period from and including the Business Day
immediately following the Restatement Effective Date to but excluding the
earlier of the Maturity Date and the date of termination of the Revolving
Commitments.

“Average Daily Excess Availability” means, at any Adjustment Date, the average
daily Excess Availability for the three-month period immediately preceding such
Adjustment Date (with the Borrowing Bases for any such day used to determine
Excess Availability calculated by reference to the most recent Borrowing Base
Certificate required to have been delivered to the Administrative Agent on or
prior to such day pursuant to Section 5.01(e)).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

4



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A., a national banking association,
in its individual capacity, and its successors.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards and cardless e-payables services, (b) stored value cards and (c) treasury
management services (including controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Obligations” means, collectively, the U.S. Banking Services
Obligations and the Canadian Banking Services Obligations.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Bankruptcy Event” means, with respect to any Person, such Person becoming the
subject of a bankruptcy or insolvency proceeding, or having had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
such Person’s business appointed for it, or, in the good faith determination of
the Administrative Agent, having taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by any Governmental Authority or instrumentality thereof;
provided further that such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the U.S. or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality thereof) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

“Berkshire” means Berkshire Hathaway Inc., a Delaware corporation.

“BIA” means the Bankruptcy and Insolvency Act (Canada).

“Blocked Person” means any Person that is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the Office of Foreign Assets Control of the U.S. Department of the Treasury,
or any similarly designated Person under other applicable laws, including the
Special Economic Measures Act (Canada), the United Nations Act (Canada) and the
Export and Import Permits Act (Canada), and in all such cases the regulations
thereunder, as amended from time to time.

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Bond Pledge Agreement” has the meaning assigned to such term in the definition
of “Canadian Hypothec”.

“Borrowers” means, collectively, the U.S. Borrower and the Canadian Borrower.

“Borrowing” means (a) Revolving Loans of the same Class, Type, and currency
made, converted or continued on the same date and, in the case of Eurodollar
Loans or CDOR Loans, as to which a single Interest Period is in effect, (b) a
Swingline Loan, (c) an Overadvance and (d) a Protective Advance.

 

5



--------------------------------------------------------------------------------

“Borrowing Base” means each of the U.S. Borrowing Base and the Canadian
Borrowing Base.

“Borrowing Base Acquisition Adjustment Principles” means, in connection with the
consummation of any acquisition by a Collateral Party of a business or other
assets that constitutes an Investment permitted by Section 6.04, or of the
acquisition of any Person that becomes a Collateral Party upon the consummation
thereof (in each case, for purposes of this definition, a “Permitted
Acquisition”), the U.S. Borrower may submit a calculation of the applicable
Borrowing Bases, with adjustments to reflect the acquisition of Accounts and
Inventory in connection with such Permitted Acquisition, and availability
hereunder for Loans and Letters of Credit shall be increased accordingly;
provided, however, that no such adjustment with respect to any Permitted
Acquisition shall result in the Aggregate Borrowing Base being increased by more
than $45,000,000 until such time as the Administrative Agent shall have
completed its review of the Accounts and Inventory acquired in such Permitted
Acquisition, including (a) a field examination of the books and records relating
to such Accounts and such Inventory and (b) receipt of new (or, if agreed by the
Administrative Agent, recently completed) appraisals or updates of appraisals in
respect of such Inventory from one or more appraisers reasonably acceptable to
the Administrative Agent, in each case as the Administrative Agent may require
in its Permitted Discretion (it being understood and agreed that (i) the Net
Orderly Liquidation Value with respect to any Inventory acquired in connection
with such Permitted Acquisition shall be based on such new (or recently
completed) appraisals or updates of appraisals, if so required by the
Administrative Agent (and, if not so required by the Administrative Agent, the
appraisals or updates thereof then existing with respect to the applicable class
of Eligible Inventory) and (ii) such acquired Accounts and Inventory shall be
subject to the same advance rates, eligibility criteria and Reserves as are
applicable to the existing assets included in the Borrowing Bases).

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer, in substantially the form of
Exhibit B or another form which is reasonably acceptable to each of the
Administrative Agent and the U.S. Borrower.

“Borrowing Base Supplemental Documentation” means the documentation listed on
Schedule 1.01(b).

“Borrowing Request” means a request by either Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that (a) when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market and (b) when used
in connection with a Loan made to, or a Letter of Credit issued for the account
of, the Canadian Borrower (or, in the case of a Letter of Credit, a Canadian
Subsidiary), the term “Business Day” shall also (i) exclude any day on which
commercial banks in Toronto are authorized or required by law to remain closed
but (ii) include any day on which commercial banks in Toronto are open for
business, even if commercial banks in New York City are not open on such day.

“Canadian Banking Services Obligations” of the Canadian Loan Parties means any
and all obligations (including obligations existing as of the Restatement
Effective Date) of the Canadian Loan Parties, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor), in
connection with Banking Services.

 

6



--------------------------------------------------------------------------------

“Canadian Borrowing Base” means, at any time and subject to the Borrowing Base
Acquisition Adjustment Principles, an amount (but not less than zero) equal to
the sum of (a) the sum of (i) 85% of the Adjusted Eligible Accounts of
Non-Investment Grade Account Debtors at such time and (ii) 90% of the Adjusted
Eligible Accounts of Investment Grade Account Debtors at such time plus (b) the
sum of (i) the Available Finished Goods Inventory, (ii) the Available Raw
Materials Inventory and (iii) the Available WIP Inventory (for clauses (a) and
(b) of this definition, in each case of the Canadian Borrower and the Canadian
Collateral Parties at such time), less (c) without duplication of other Reserves
included in the foregoing components of the Canadian Borrowing Base, the amount
of any other Reserves established in accordance with the following sentence by
the Administrative Agent in its Permitted Discretion at such time. The
Administrative Agent may, in its Permitted Discretion and based on new
information or a change in circumstances, adjust Reserves, with any such change
to be effective three Business Days after delivery of written notice thereof to
the Canadian Borrower and the Lenders. Subject to the immediately preceding
sentence, the Canadian Borrowing Base at any time shall be determined by
reference to the Borrowing Base Certificate most recently delivered to the
Administrative Agent pursuant to Section 5.01(e) (or, in the case of the initial
Borrowing Base Certificate delivered in connection with this Agreement, pursuant
to Section 5(f) of the Amendment and Restatement Agreement), subject to
adjustments made by the Administrative Agent in its Permitted Discretion to
address any events or conditions relating to any of the Collateral occurring on
or after the date with respect to which such Borrowing Base Certificate relates.

“Canadian Borrower” means CGC Inc., a New Brunswick corporation and wholly-owned
subsidiary of the U.S. Borrower.

“Canadian Collateral” means Collateral of the Canadian Collateral Parties.

“Canadian Collateral Parties” means, collectively, the Canadian Loan Parties (in
each case, other than any Subsidiary that is not a wholly owned Subsidiary).

“Canadian Collection Account” means the “Collection Account” as defined in the
Canadian Security Agreement.

“Canadian dollars” or “C$” means the lawful money of Canada.

“Canadian Hypothec” means a deed of hypothec and issue of bonds granted or to be
granted by any Loan Party in favor of the Administrative Agent on all of its
present and future moveable or immoveable property pursuant to the laws of the
Province of Quebec, together with all bonds, debentures and pledge of
bond/debenture agreements or hypothecs thereof, as amended, supplemented or
otherwise modified from time to time, and includes, for certainty and without
limitation, (i) that certain Deed of Hypothec and Issue of Bonds (the “Deed of
Hypothec”) dated December 4, 2014, made by the Canadian Borrower in favor of the
Administrative Agent before Mtre. Shalini Sangani, notary for the Province of
Québec, done and passed in the City of Montreal on such date under number 445,
and (ii) a related Pledge of Bond Agreement (the “Bond Pledge Agreement”) dated
December 4, 2014, made by the Canadian Borrower in favor of the Administrative
Agent relating to a bond in the principal amount of C$100,000,000 represented by
Certificate No. A-1 dated December 4, 2014, payable on demand to the
Administrative Agent and issued by the Canadian Borrower pursuant to the Deed of
Hypothec.

“Canadian LC Exposure” means, at any time, the sum of (a) the U.S. Dollar
Equivalent of the aggregate undrawn amount of all outstanding Letters of Credit
at such time issued for the account of the Canadian Borrower (or for which the
Canadian Borrower is a co-applicant) and (b) the U.S. Dollar

 

7



--------------------------------------------------------------------------------

Equivalent of the aggregate amount of all LC Disbursements on Letters of Credit
issued for the account of the Canadian Borrower (or for which the Canadian
Borrower is a co-applicant) that have not yet been reimbursed (including with
the proceeds of Revolving Loans hereunder) by or on behalf of the Canadian
Borrower at such time. The Canadian LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the aggregate Canadian LC Exposure at
such time.

“Canadian Loan Party” means (a) the Canadian Borrower, (b) each other Canadian
Material Subsidiary, other than any Canadian Material Subsidiary that is not
required to become a Loan Party in accordance with Section 5.10(a), and (c) each
other Canadian Subsidiary designated by the Canadian Borrower, on or after the
Restatement Effective Date, in writing to the Administrative Agent to be a “Loan
Party” hereunder to the extent that the requirements of Section 5.10 have been
satisfied with respect to such Canadian Subsidiary as if such Canadian
Subsidiary were a Canadian Material Subsidiary (it being understood that any
such Subsidiary so designated shall be deemed to be a Material Subsidiary for
purposes of the Loan Documents).

“Canadian Material Subsidiary” means any Material Subsidiary that is organized
under the laws of Canada or any province or territory thereof.

“Canadian Multi-Employer Plan” means a “multi-employer pension plan”, as such
term is defined in the Pension Benefits Act (Ontario) or any similar plan
registered under pension standards legislation of another jurisdiction in Canada
to which the U.S. Borrower or any Subsidiary, including the Canadian Borrower
and its Subsidiaries, contributes for its employees or former employees employed
in Canada.

“Canadian Obligations” means (a) the due and punctual payment by the Canadian
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Canadian Borrower, when and as due, whether at maturity,
by acceleration, upon one or more dates set for prepayment or otherwise,
(ii) each payment required to be made by the Canadian Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral, and (iii) all other monetary obligations
of the Canadian Borrower to any of the Secured Parties under any Loan Document,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and (b) the due
and punctual payment of all the obligations of each other Canadian Loan Party
under or pursuant to any Loan Document.

“Canadian Pension Event” means (a) the termination or wind-up in whole or in
part of a Canadian Pension Plan, (b) the occurrence of any circumstance or event
that would provide any basis for a Governmental Authority to take steps to cause
the termination or wind-up, in whole or in part, of any Canadian Pension Plan,
the issuance of a notice (or a notice of intent to issue such a notice) to
terminate in whole or in part any Canadian Pension Plan or the receipt of a
notice of intent from a Governmental Authority to require the termination in
whole or in part of any Canadian Pension Plan, revoking the registration of same
or appointing a new administrator of such a plan, (c) an event or condition
which constitutes grounds under applicable pension standards or tax legislation
for the issuance of an order, direction or other communication from any
Governmental Authority or a notice of an intent to issue such an order,
direction or other communication requiring the U.S. Borrower or any Subsidiary
to take or refrain from taking any action in respect of a Canadian Pension Plan,
(d) the issuance of either any order or charges which may give rise to the
imposition of any fines or penalties to or in respect of any Canadian

 

8



--------------------------------------------------------------------------------

Pension Plan or the issuance of such fines or penalties, (e) the failure to
remit by the U.S. Borrower or any Subsidiary (including the Canadian Borrower or
any of its Subsidiaries) any contribution to a Canadian Pension Plan when due or
the receipt of any notice from an administrator, a trustee or other funding
agent or any other Person that the U.S. Borrower or any Subsidiary (including
the Canadian Borrower or any of its Subsidiaries) have failed to remit any
contribution to a Canadian Pension Plan or a similar notice from a Governmental
Authority relating to a failure to pay any fees or other amounts, (f) the
non-compliance by the U.S. Borrower or any Subsidiary (including the Canadian
Borrower or any of its Subsidiaries) or with any law applicable to the Canadian
Pension Plans and (g) the existence of any unfunded liability or any solvency
deficiency with respect to any Canadian Pension Plan.

“Canadian Pension Plan” means a pension plan or plan that is a “registered
pension plan” as defined in the Income Tax Act (Canada) or is subject to the
funding requirements of the Pension Benefits Act (Ontario), or any similar
pension benefits standards legislation in any Canadian jurisdiction, and which
is maintained or contributed to by, or to which there is or may be an obligation
to contribute by, the U.S. Borrower or any Subsidiary, including the Canadian
Borrower and its Subsidiaries, in respect of its employees or former employees
employed in Canada, and for greater certainty does not include a Canadian
Multi-Employer Plan.

“Canadian Prime”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Canadian Prime Rate.

“Canadian Prime Rate” means, for any period, the rate per annum determined by
the Administrative Agent to be the greater of (a) the rate of interest per annum
most recently announced or established by JPMCB Toronto as its reference rate in
effect on such day for determining interest rates for Canadian dollar
denominated commercial loans in Canada and commonly known as “prime rate” (or
its equivalent or analogous such rate), such rate not being intended to be the
lowest rate of interest charged by JPMCB Toronto and (b) the sum of (i) the
yearly interest rate to which the one-month CDOR Rate is equivalent plus (ii)
1.0%. If no CDOR Screen Rate shall be available for an Interest Period of one
month, then the CDOR Rate for purposes of clause (b) above shall be based on the
Interpolated Screen Rate on the applicable date of determination.

“Canadian Resident” means a Person that is (a) resident in Canada for purposes
of the Canadian Tax Act or (b) deemed to be resident in Canada for purposes of
the Canadian Tax Act in respect of all amounts paid or credited hereunder by the
Canadian Borrower and the Canadian Loan Parties.

“Canadian Revolving Exposure” means, at any time, the sum of (without
duplication) (a) the U.S. Dollar Equivalent of the aggregate outstanding
principal amount of Canadian Revolving Loans at such time, (b) the Canadian LC
Exposure at such time, (c) the U.S. Dollar Equivalent of the aggregate
outstanding principal amount of Overadvances at such time made to the Canadian
Borrower and (d) the U.S. Dollar Equivalent of the aggregate outstanding
principal amount of Protective Advances at such time made to the Canadian
Borrower. The Canadian Revolving Exposure of any Lender at any time shall be
such Lender’s Applicable Percentage of the Canadian Revolving Exposure at such
time.

“Canadian Revolving Loan” means a Loan made to the Canadian Borrower pursuant to
Section 2.01.

“Canadian Revolving Sub-Commitment” means, with respect to each Lender, the
commitment of such Lender to make Canadian Revolving Loans and to acquire
participations in Letters of Credit, Overadvances and Protective Advances made
to or for the account of the Canadian Borrower hereunder, expressed as an amount
expressed in U.S. dollars representing the maximum possible aggregate amount of
such Lender’s Canadian Revolving Exposure hereunder, as such commitment may

 

9



--------------------------------------------------------------------------------

be (a) reduced from time to time pursuant to Section 2.08, Section 2.18(b) or
Section 9.02(c) or (b) reduced or increased from time to time pursuant to
assignments by or to such Lender, respectively, pursuant to Section 9.04. The
initial amount of each Lender’s Canadian Revolving Sub-Commitment is set forth
on the Schedule 2.01, or in the Assignment and Assumption or the Commitment
Increase Amendment pursuant to which such Lender shall have assumed its Canadian
Revolving Sub-Commitment, as applicable, and, in any such case, shall be equal
to such Lender’s Applicable Percentage of the aggregate Canadian Revolving
Sub-Commitments. The initial aggregate amount of the Lenders’ Canadian Revolving
Sub-Commitments on the Restatement Effective Date is $50,000,000.

“Canadian Secured Obligations” means all Canadian Obligations, together with
(a) Canadian Banking Services Obligations and (b) Swap Obligations owing by
Canadian Loan Parties to one or more Lenders or their respective Affiliates,
provided that, except with respect to Swap Obligations owing to one or more of
the Lenders or their respective Affiliates as of the Restatement Effective Date,
not later than the date that is ten calendar days after the date that any
transaction relating to such Swap Obligation is executed (or amended,
supplemented or otherwise modified to designate such Swap Obligations as
Canadian Secured Obligations), the Lender (or the applicable Affiliate) party
thereto (other than JPMCB) shall have delivered written notice to the
Administrative Agent and the U.S. Borrower that such a transaction has been
entered into (or has been amended, supplemented or otherwise modified, as the
case may be) and that it constitutes a Canadian Secured Obligation entitled to
the benefits of the Collateral Documents. Notwithstanding the foregoing, for
purposes of clauses (a) and (b) of this defined term, the amount of Swap
Obligations or Canadian Banking Services Obligations, as applicable, owing to
one or more of the Lenders or their respective Affiliates at any time shall be
deemed to be reduced by the aggregate amount of cash collateral provided in
respect of such Swap Obligations or Canadian Banking Services Obligations, as
applicable, at such time pursuant to cash collateralization terms agreed to by
the applicable counterparties to such Swap Obligations or the provisions of such
Canadian Banking Services Obligations, as applicable. Notwithstanding the
foregoing, in the case of any Excluded Swap Guarantor, “Canadian Secured
Obligations” shall not include Excluded Swap Obligations of such Excluded Swap
Guarantor.

“Canadian Security Agreement” means that certain Pledge and Security Agreement,
dated as of October 22, 2014 (as amended form time to time, including pursuant
to the Amendment and Restatement Agreement), among the Canadian Collateral
Parties and the Administrative Agent, for the benefit of the Secured Parties.

“Canadian Statutory Priority Claims” means claims for unpaid wages, vacation
pay, worker’s compensation, employment insurance premiums, pension plan
contributions, employee or non-resident withholding tax source deductions,
realty taxes (including utility charges and business taxes which are collectable
like realty taxes), unremitted goods and services taxes, provincial sales or
harmonized sales taxes, customs duties or similar statutory obligations secured
by, or the non-payment or non-remittance of which would give rise to, a Lien on
the assets of a Canadian Loan Party or any Subsidiary of it; and “Canadian
Statutory Priority Lien” means a Lien arising by operation of law securing a
Canadian Statutory Priority Claim.

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or territory thereof.

“Canadian Tax Act” means the Income Tax Act (Canada) or any successor law
purported to cover the same subject matter, as amended from time to time.

“Capital Expenditures” subject to Section 1.04, means, for any period, without
duplication, any expenditure for any purchase or other acquisition of any asset
that would be classified as a capital expenditure in the financial statements of
the U.S. Borrower and the Subsidiaries for such period, prepared in accordance
with GAAP.

 

10



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP,
subject to Section 1.04.

“Cash Dominion Period” means any period in which full cash dominion is in effect
pursuant to Section 7.03 of the Security Agreements (which, for purposes of
clarity, shall be during any of (a) each period beginning on the date on which
Excess Availability shall have been less than the Threshold Amount for five
consecutive Business Days and ending on the first date thereafter on which
Excess Availability shall have been equal to or greater than the Threshold
Amount for 30 consecutive calendar days and (b) the continuation of any Event of
Default).

“CCAA” means the Companies’ Creditors Arrangement Act (Canada).

“CDOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CDOR Rate.

“CDOR Rate” means, for any Interest Period or one month period, the annual rate
of interest determined by reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period or one month period for Canadian dollar-denominated bankers’ acceptances
displayed and identified as such on the “CDOR Page” (or any display substituted
therefor) of Reuters Monitor Money Rates Service Reuters Screen or, in the event
such rate does not appear on such page or screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time in its reasonable discretion (such
applicable rate being called the “CDOR Screen Rate”), as of 11:00 a.m., Local
Time, on the first day of such Interest Period or one month period or, if such
day is not a Business Day, then on the immediately preceding Business Day (as
adjusted by the Administrative Agent after 11:00 a.m., Local Time, to reflect
any error in the posted rate of interest or in the posted average annual rate of
interest). If no CDOR Screen Rate shall be available for a particular Interest
Period or one month period but CDOR Screen Rates shall be available for
maturities both longer and shorter than such Interest Period or one month
period, then the CDOR Rate for such Interest Period or one month period shall be
the Interpolated Screen Rate. Notwithstanding the foregoing, if the CDOR Rate,
determined as provided above, would otherwise be less than zero, then the CDOR
Rate shall be deemed to be zero for all purposes.

“CDOR Screen Rate” has the meaning assigned to such term in the definition of
“CDOR Rate”.

“CFC” means a Subsidiary that is a controlled foreign corporation under
Section 957 of the Code.

“CFC Holdco” means any Domestic Subsidiary which has no material assets other
than the Equity Interests of one or more CFCs or other CFC Holdcos and which
conducts no material business other than the ownership of such Equity Interests.

“Change in Control” means (a) the ownership, directly or indirectly,
beneficially or of record, by any Person or group (in each case, within the
meaning of the Securities Exchange Act and the rules of the SEC thereunder as in
effect on the Restatement Effective Date) other than the Restricted

 

11



--------------------------------------------------------------------------------

Group (or any of them) of Equity Securities representing more than 35% of the
aggregate ordinary voting power represented by Voting Securities of the U.S.
Borrower (determined on a Fully Diluted Basis), (b) the ownership, directly or
indirectly, beneficially or of record, by the Restricted Group (or any of them)
of Equity Securities representing more than 40% of the aggregate ordinary voting
power represented by the Voting Securities of the U.S. Borrower (determined on a
Fully Diluted Basis, but excluding the effect of share repurchases, stock
splits, stock dividends or other stock adjustments subsequent to the Restatement
Effective Date and, in the case of share repurchases, pursuant to the U.S.
Borrower’s share repurchase program approved by the U.S. Borrower’s board of
directors on January 31, 2017) or (c) the failure of the U.S. Borrower to own
100% of the Equity Interests of the Canadian Borrower (unless, in the case of
this clause (c), (i) the Canadian Revolving Sub-Commitment has been reduced to
zero and (ii) the principal of and interest on each Loan made to the Canadian
Borrower and all fees, expenses and other amounts (other than contingent amounts
not yet due) payable under any Loan Document by the Canadian Borrower shall have
been paid in full in cash and all Letters of Credit issued for the account of
the Canadian Borrower (or for which the Canadian Borrower is a co-applicant)
shall have expired or been terminated (or cash collateralized in an amount equal
to 102% of the aggregate undrawn amount of all such outstanding Letters of
Credit (for each such Letter of Credit, denominated in the currency of such
Letter of Credit) or otherwise collateralized (i.e., by issuance of backstop
letters of credit to the applicable Issuing Banks in respect thereof), in each
case in a manner satisfactory to the applicable Issuing Bank) and all LC
Disbursements in respect of such Letters of Credit shall have been reimbursed).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Restatement Effective Date, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Restatement Effective Date or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.14(b), by any lending office of such Lender
or by such Lender’s or such Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Restatement Effective Date;
provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives promulgated thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the U.S. or foreign
regulatory authorities, in each case pursuant to Basel III, in each case shall
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are U.S. Revolving Loans, Canadian
Revolving Loans or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a U.S. Revolving Commitment or
a Canadian Revolving Sub-Commitment.

“CLO” has the meaning assigned to such term in Section 9.04(b).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means, subject to Section 9.19, all the “Collateral” as defined in
any Collateral Document.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreements.

“Collateral Documents” means, collectively, the Security Agreements, the
Canadian Hypothecs, the Deposit Account Control Agreements, the Collateral
Access Agreements and each other security agreement or other instrument or
document executed and delivered pursuant to Section 5.10 to secure any of the
Secured Obligations.

 

12



--------------------------------------------------------------------------------

“Collateral Parties” means, collectively, the U.S. Collateral Parties and the
Canadian Collateral Parties.

“Collection Account” means the U.S. Collection Account or, as applicable, the
Canadian Collection Account.

“Commitment” means (a) with respect to any Revolving Lender, such Lender’s
Revolving Commitment and (b) with respect to the Swingline Lender, its Swingline
Commitment.

“Commitment Increase Amendment” has the meaning assigned to such term in
Section 2.19(b).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitor” means, on any date, any Person that is, as of such date, a
competitor of the U.S. Borrower or any Subsidiary (as determined in good faith
by the U.S. Borrower), which Person has been designated by the U.S. Borrower as
a “Competitor” by written notice to the Administrative Agent (which the
Administrative Agent shall deliver to the Lenders, including by posting such
notice to the Electronic System) not less than three Business Days prior to such
date, together with any parent company or subsidiary of such Person that is
clearly identifiable on the basis of the similarity of its name (but excluding
any bona fide debt fund Affiliate of such Competitor). “Competitor” shall
exclude any Person that the U.S. Borrower has designated as no longer being a
“Competitor” by written notice delivered to the Administrative Agent from time
to time.

“Consolidated EBITDA” means, for any period, (a) Consolidated Net Income for
such period before interest, taxes, depreciation, amortization and other
non-cash adjustments (other than adjustments relating to minority interest
expense) to Consolidated Net Income for such period, provided that Consolidated
EBITDA shall be decreased by the amount of any cash expenditures in such period
relating to non-cash adjustments added back to Consolidated EBITDA in any prior
period, plus (b) without duplication and, except with respect to clause (xiii),
to the extent deducted in determining the Consolidated Net Income for such
period, the sum of (i) fees and expenses incurred by the U.S. Borrower or any
Subsidiary during such period constituting the Transaction Costs,
(ii) non-recurring charges incurred by the U.S. Borrower or any Subsidiary
during such period in respect of restructurings, plant closings, headcount
reductions or other similar actions (together with business optimization costs
and costs incurred in connection with strategic initiatives, in each case
incurred by the U.S. Borrower or any Subsidiary during such period, provided
that the aggregate add-back for such costs for any period shall not to exceed
10.0% of Consolidated EBITDA for such period (calculated prior to giving effect
to such add-back)), (iii) any losses incurred by the U.S. Borrower or any
Subsidiary during such period attributable to the early extinguishment of
Indebtedness, (iv) the cumulative effect of a change in accounting principles,
(v) the aggregate amount of non-cash settlement charges of the U.S. Borrower or
any Subsidiary during such period arising from post-retirement benefit plans,
(vi) non-cash expenses incurred by the U.S. Borrower and Subsidiary during such
period resulting from the grant of stock options or other equity-related
incentives to any director, officer or employee of the U.S. Borrower or any
Subsidiary pursuant to a written plan or agreement approved by the board of
directors of the U.S. Borrower, (vii) fees and expenses incurred during such
period in connection with any proposed or actual permitted merger, acquisition,
investment, asset sale or other disposition, without regard to the consummation
thereof, (viii) litigation settlement expenses incurred by the U.S. Borrower or
any Subsidiary during such period, (ix) losses incurred by the U.S. Borrower or
any Subsidiary during such

 

13



--------------------------------------------------------------------------------

period from discontinued operations, (x) charges incurred by the U.S. Borrower
or any Subsidiary during such period resulting from the impairment of long-lived
assets or intangible assets, (xi) losses incurred by the U.S. Borrower or any
Subsidiary during such period resulting from the sale or disposition of assets
of the U.S. Borrower or any Subsidiary outside the ordinary course of business,
(xii) asset retirement obligation accretion expenses incurred by the U.S.
Borrower or any Subsidiary during such period and (xiii) the income from
non-consolidated joint ventures in an amount not to exceed the amount of cash
dividends received by the U.S. Borrower and the Subsidiaries from such joint
ventures during such period, minus (c) without duplication and to the extent
included in determining the Consolidated Net Income for such period, the sum
of (i) the aggregate amount of non-cash settlement gains of the U.S. Borrower or
any Subsidiary during such period arising from post-retirement benefit plans,
(ii) all gains during such period resulting from the sale or disposition of any
asset of the U.S. Borrower or any Subsidiary outside the ordinary course of
business, (iii) the cumulative effect of a change in accounting principles,
(iv) any gains during such period attributable to the early extinguishment of
Indebtedness, (v) gains during such period from discontinued operations and
(vi) litigation settlement income of the U.S. Borrower or any Subsidiary during
such period.

“Consolidated Net Income” means, for any period, the net income or loss of the
U.S. Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, excluding any extraordinary gains or losses of
the U.S. Borrower and the Subsidiaries for such period, provided that
Consolidated Net Income shall not include the income or loss of any Subsidiary
that is not wholly owned by the U.S. Borrower to the extent such income or loss
is attributable to the non-controlling interest in such Subsidiary.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Convertible Securities” means securities of the U.S. Borrower that are
convertible or exchangeable (whether presently convertible or exchangeable or
not) into Voting Securities.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“DBRS” means DBRS Limited.

“Debtor Relief Laws” means, collectively, the Bankruptcy Code, the BIA, the
CCAA, the WURA and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws in the
U.S. or any State or territory thereof or the District of Columbia, in Canada or
any province or territory thereof, or in any other applicable jurisdiction from
time to time in effect.

“Deed of Hypothec” has the meaning assigned to such term in the definition of
“Canadian Hypothec”.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) has failed, within three
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit,
Swingline Loans or Overadvances or (iii) pay over to any Credit Party any other
amount required to be paid by such Revolving Lender hereunder, unless, in the

 

14



--------------------------------------------------------------------------------

case of clause (i) above, such Revolving Lender notifies the Administrative
Agent in writing that such failure is the result of such Revolving Lender’s good
faith determination that a condition precedent applicable to such funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified either Borrower or any Credit Party in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations (x) under this Agreement (unless
such writing or public statement indicates that such position is based on such
Revolving Lender’s good faith determination that a condition precedent
applicable to such funding (specifically identified and including the particular
default, if any) cannot be satisfied) or (y) generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Revolving Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit, Swingline Loans, Overadvances and Protective Advances,
provided that such Revolving Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event or of a Bail-In
Action.

“Deposit Account Control Agreement” has the meaning assigned to such term in the
Security Agreements.

“Designated Banking Services Obligations” means, as of any date, Banking
Services Obligations that are Secured Obligations and that have been designated
in writing (or designated in the Borrowing Base Certificate most recently
delivered pursuant to Section 5.01(e) (or, in the case of the initial Borrowing
Base Certificate delivered in connection with this Agreement, pursuant to
Section 5(f) of the Amendment and Restatement Agreement) on or prior to such
date) by a Borrower in its sole discretion to the Administrative Agent as
“Designated Banking Services Obligations”; provided that in each case such
designation shall not become effective until the third Business Day following
the Administrative Agent’s receipt of such designation (it being acknowledged
and agreed that, unless so designated, no Reserve in respect of such Banking
Services Obligations will be instituted or maintained).

“Designated Swap Obligations” means, as of any date, Swap Obligations that are
Secured Obligations and that have been designated in writing (or designated in
the Borrowing Base Certificate most recently delivered pursuant to Section
5.01(e) (or, in the case of the initial Borrowing Base Certificate delivered in
connection with this Agreement, pursuant to Section 5(f) of the Amendment and
Restatement Agreement) on or prior to such date) by a Borrower in its sole
discretion to the Administrative Agent as “Designated Swap Obligations”;
provided that in each case such designation shall not become effective until the
third Business Day following the Administrative Agent’s receipt of such
designation (it being acknowledged and agreed that, unless so designated, no
Reserve in respect of such Swap Obligations will be instituted or maintained).

“Dilution Factors” means, without duplication of any reduction to the balance of
any Account, with respect to any period, the aggregate amount of all deductions,
credit memos, returns, adjustments, allowances, bad debt write-offs and other
non-cash credits (including all volume discounts, trade discounts and rebates)
that are recorded to reduce (x) with respect to the U.S. Borrowing Base,
Accounts of the U.S. Collateral Parties in a manner consistent with current and
historical accounting practices of the U.S. Collateral Parties or (y) with
respect to the Canadian Borrowing Base, the Accounts of the Canadian Collateral
Parties in a manner consistent with current and historical accounting practices
of the Canadian Collateral Parties.

“Dilution Ratio” means, at any time, the amount (expressed as a percentage),
calculated in connection with the delivery of the Borrowing Base Certificate for
the calendar month most recently

 

15



--------------------------------------------------------------------------------

ended, equal to (a) with respect to the U.S. Borrowing Base, (i) the aggregate
amount of the applicable Dilution Factors in respect of the Accounts of the U.S.
Collateral Parties for the twelve-calendar-month period ended as of the last day
of such calendar month divided by (ii) total gross invoices of the U.S.
Collateral Parties for such twelve-calendar-month period or (b) with respect to
the Canadian Borrowing Base, (i) the aggregate amount of the applicable Dilution
Factors in respect of the Accounts of the Canadian Collateral Parties for the
twelve-calendar-month period ended as of the last day of such calendar month
divided by (ii) total gross invoices of the Canadian Collateral Parties for such
twelve-calendar-month period.

“Dilution Reserve” means, at any time, (a) with respect to the U.S. Borrowing
Base, the product of (i) the excess of (A) the applicable Dilution Ratio at such
time over (B) 5.00%, multiplied by (ii) the aggregate amount of Eligible
Accounts of the U.S. Collateral Parties at such time and (b) with respect to the
Canadian Borrowing Base, the product of (i) the excess of (A) the applicable
Dilution Ratio at such time over (B) 5.00%, multiplied by (ii) the aggregate
amount of Eligible Accounts of the Canadian Collateral Parties at such time.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or in any SEC Filing.

“Disqualified Equity Interests” means Equity Interests that (a) mature or are
mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof (including those Equity
Interests that may be required to be redeemed upon the failure to maintain or
achieve any financial performance standards), in each case in whole or in part
and whether upon the occurrence of any event, pursuant to a sinking fund
obligation on a fixed date or otherwise, prior to the date that is 180 days
after the Original Maturity Date (other than (i) upon payment in full of the
Obligations, reduction of the LC Exposure to zero and termination of the
Commitments or (ii) upon a “change in control”, provided that any payment
required pursuant to this clause (ii) is contractually subordinated in right of
payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent and such requirement is applicable only in circumstances
that are market on the date of issuance of such Equity Interests) or (b) are
convertible or exchangeable, automatically or at the option of any holder
thereof, into any Indebtedness or Equity Interests or other assets, in each
case, other than Qualified Equity Interests prior to the date that is 180 days
after the Original Maturity Date (other than (i) upon payment in full of the
Obligations, reduction of the LC Exposure to zero and termination of the
Commitments or (ii) upon a “change in control”, provided that any conversion or
exchange required pursuant to this clause (ii) is contractually subordinated in
right of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent and such requirement is applicable only in circumstances
that are market on the date of issuance of such Equity Interests).

“Domestic Material Subsidiary” means any Material Subsidiary that is organized
under the laws of the U.S., any State thereof or the District of Columbia.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the U.S., any State thereof or the District of Columbia.

“DQ List” has the meaning assigned to such term in Section 9.04(f)(iv).

“Early Maturity Date” means, with respect to any series of Senior Notes, the
date that is 91 days prior to the stated maturity date for such series of Senior
Notes set forth in the applicable Senior Notes Documents.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in

 

16



--------------------------------------------------------------------------------

an EEA Member Country which is a parent of an institution described in clause
(a) of this definition or (c) any institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means (a) any of the member states of the European Union,
(b) Iceland, (c) Liechtenstein and (d) Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Banks and any of their respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

“Eligible Accounts” means, at any time and subject to the Borrowing Base
Acquisition Adjustment Principles, the Accounts of (x) the U.S. Collateral
Parties at such time, in the case of the U.S. Borrowing Base, or (y) the
Canadian Collateral Parties at such time, in the case of the Canadian Borrowing
Base, but excluding any Account:

(a) that is not subject to a first-priority perfected security interest in favor
of the Administrative Agent on behalf of the Secured Parties, except (i) (solely
in the case of any Account of a Canadian Collateral Party) as otherwise
resulting from the existence of any Canadian Statutory Priority Lien and (ii)
(solely with respect to first-priority perfection of the applicable security
interest) Accounts of Account Debtors described in the proviso to clause (l) of
this definition;

(b) that is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent on behalf of the Secured Parties, (ii) a Lien permitted
under clauses (a) through (d), (f) or (j) of Section 6.02 that does not have
priority over the Lien in favor of the Administrative Agent on behalf of the
Secured Parties, or (iii) (solely in the case of any Account of a Canadian
Collateral Party) an unregistered Canadian Statutory Priority Lien securing a
Canadian Statutory Priority Claim which is not yet overdue or is being contested
in compliance with Section 5.04(a) (and clauses (b), (c) and (d) of Section 5.04
are satisfied in respect of such contest), but, in each case, only to the extent
of such Lien;

(c) with respect to which the scheduled due date is more than 60 days after the
original invoice date, is unpaid more than 90 days after the date of the
original invoice therefor or more than 60 days after the original due date, or
which has been written off the books of the applicable Collateral Party or
otherwise designated as uncollectible (in determining the aggregate unpaid
amount owing from each Account Debtor with respect to Accounts that are unpaid
either more than 90 days after the date of the original invoice therefor or more
than 60 days after the original due date, such aggregate amount shall not be
reduced to give effect to any credits extended by, or amounts owing from, the
Collateral Parties to such Account Debtor);

(d) that is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliated Account Debtors are ineligible
under clause (c) of this definition;

(e) that is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliated Account Debtors to
(i) in the case of the U.S.

 

17



--------------------------------------------------------------------------------

Borrowing Base, all U.S. Collateral Parties exceeds (A) if the corporate credit
rating of such Account Debtor is BBB- or higher by S&P or the corporate family
rating of such Account Debtor is Baa3 or higher by Moody’s, 35% of the aggregate
amount of all Eligible Accounts attributable to the U.S. Borrowing Base at such
time or (B) if the corporate credit rating and the corporate family rating of
such Account Debtor are otherwise (or if such Account Debtor does not have a
corporate credit rating or a corporate family rating from S&P and Moody’s,
respectively), 20% of the aggregate amount of all Eligible Accounts attributable
to the U.S. Borrowing Base at such time, or (ii) in the case of the Canadian
Borrowing Base, all Canadian Collateral Parties exceeds (A) if the corporate
credit rating of such Account Debtor is BBB- or higher by S&P, the corporate
family rating of such Account Debtor is Baa3 or higher by Moody’s or the
long-term debt rating of such Account Debtor is BBB (low) or higher by DBRS, 35%
of the aggregate amount of all Eligible Accounts attributable to the Canadian
Borrowing Base at such time or (B) if the corporate credit rating, the corporate
family rating and the long-term debt rating of such Account Debtor are otherwise
(or if such Account Debtor does not have a corporate credit rating or a
corporate family rating from S&P and Moody’s, respectively), 20% of the
aggregate amount of all Eligible Accounts attributable to the Canadian Borrowing
Base at such time; provided, however, that, notwithstanding the foregoing, this
clause (e) shall not exclude any Account that is owing by (x) The Home Depot,
Inc., a Delaware corporation, to the extent that the aggregate amount of
Accounts owing from such Account Debtor and its Affiliated Account Debtors does
not exceed 40% of the aggregate amount of all Eligible Accounts attributable to
the U.S. Borrowing Base at such time (in the case of subclause (i) of this
clause (e)) or the Canadian Borrowing Base at such time (in the case of
subclause (ii) of this clause (e)) or (y) either American Builders & Contractors
Supply Co., Inc., a Delaware corporation, or WSB Titan Inc., a Canadian
corporation, to the extent that the aggregate amount of Accounts owing from such
Account Debtor and its Affiliated Account Debtors does not exceed 25% of the
aggregate amount of all Eligible Accounts attributable to the U.S. Borrowing
Base at such time (in the case of subclause (i) of this clause (e)) or the
Canadian Borrowing Base at such time (in the case of subclause (ii) of this
clause (e));

(f) with respect to which any covenant, representation, or warranty contained in
any Loan Document has been breached or is not true;

(g) that (i) does not arise from the sale of goods or performance of services in
the applicable Collateral Party’s ordinary course of business, (ii) is not
evidenced by an invoice or other documentation reasonably satisfactory to the
Administrative Agent that has been sent to the Account Debtor, (iii) represents
a progress billing, (iv) is contingent upon any Collateral Party’s completion of
any further performance, (v) represents a sale on a bill-and-hold, guaranteed
sale, sale-and-return, sale on approval, consignment, cash-on-delivery or any
other repurchase or return basis or (vi) relates to payments of interest;

(h) for which the goods giving rise to such Account have not been shipped or
delivered to the Account Debtor (or its designee) or for which the services
giving rise to such Account have not been performed by any Collateral Party or
if such Account was invoiced more than once, provided that any Account for which
the invoice has been corrected due to billing errors and resent to the
applicable Account Debtor shall not be deemed to have been invoiced more than
once for purposes of this clause (h);

(i) with respect to which any check or other instrument of payment therefor has
been returned uncollected for any reason;

 

18



--------------------------------------------------------------------------------

(j) that is owed by an Account Debtor that has (i) applied for, suffered or
consented to the appointment of any receiver, custodian, trustee or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up or
voluntary or involuntary case under any state or federal bankruptcy laws,
(iv) admitted in writing its inability, or is generally unable, to pay its debts
as they become due, (v) become insolvent or (vi) ceased operation of its
business;

(k) that is owed by any Account Debtor that has sold all or substantially all of
its assets (it being understood, for purposes of clarity, that any Account that
is transferred to the purchaser of all or substantially all of an Account
Debtor’s assets in connection with any such sale shall be an Account owed by
such purchaser and shall not be deemed to be ineligible as a result of the
application of this clause (k));

(l) that is owed by an Account Debtor that (i) does not maintain its chief
executive office in the U.S. (including any State thereof, the District of
Columbia and, at the Administrative Agent’s discretion following a request
therefor by the U.S. Borrower (and following the completion of, and the
Administrative Agent’s satisfaction with, due diligence deemed to be necessary
by the Administrative Agent), any territory thereof (including Puerto Rico, the
U.S. Virgin Islands and Guam)) or Canada (including any province or territory
thereof), (ii) is not otherwise a resident of the U.S. (including any State
thereof, the District of Columbia and, at the Administrative Agent’s discretion
following a request therefor by the U.S. Borrower (and following the completion
of, and the Administrative Agent’s satisfaction with, due diligence deemed to be
necessary by the Administrative Agent), any territory thereof (including Puerto
Rico, the U.S. Virgin Islands and Guam)) or Canada (including any province or
territory thereof) for purposes of establishing jurisdiction in the U.S. or
Canada over such Account Debtor and (iii) is not organized under the applicable
law of (A) the U.S. or any State or territory thereof (including Puerto Rico,
the U.S. Virgin Islands and Guam) or the District of Columbia or (B) Canada or
any province or territory thereof, in each case unless such Account is backed by
a letter of credit, bankers acceptance or other credit support that is
acceptable to the Administrative Agent and that is in the possession of, has
been assigned to and is drawable directly by the Administrative Agent; provided,
however, that, notwithstanding the foregoing, this clause (l) shall not exclude
any Account that is owing by an Account Debtor that maintains its chief
executive office in a Permitted Account Debtor Jurisdiction, is a resident of a
Permitted Account Debtor Jurisdiction or is organized under the applicable law
of a Permitted Account Debtor Jurisdiction to the extent that the aggregate
amount of Accounts owing from all such Account Debtors described in this proviso
does not exceed 5% of the aggregate amount of all Eligible Accounts attributable
to the Aggregate Borrowing Base at such time;

(m) that is owed in any currency other than dollars or Canadian dollars;

(n) that is owed by (i) the government (or any department, agency, public (or
Crown) corporation or instrumentality thereof) of any country other than (A) the
U.S., in the case of the U.S. Borrowing Base, or (B) the U.S. or Canada (or any
political subdivision thereof), in the case of the Canadian Borrowing Base, in
each case, unless such Account (or portion thereof that is reasonably acceptable
to the Administrative Agent) is backed by a letter of credit, guarantee or
eligible bankers’ acceptance or other credit support that is acceptable to the
Administrative Agent and that is in the possession of, has been assigned to and
is drawable directly by the Administrative Agent, (ii) the government of the
U.S., or any department, agency, public corporation or instrumentality thereof,
unless the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. §§
3727 et seq. and 41 U.S.C. §§ 15 et seq.), and any other steps necessary

 

19



--------------------------------------------------------------------------------

to perfect the Lien of the Administrative Agent in such Account have been
complied with to the Administrative Agent’s reasonable satisfaction, or (iii) in
the case of the Canadian Borrowing Base, the government of Canada (or any
political subdivision thereof), or any department, agency, Crown corporation or
instrumentality thereof, unless (x) the Financial Administration Act (Canada),
as amended, or any comparable requirements under any other Canadian federal,
provincial, territorial or municipal law regarding the assignment of Crown
debts, and any other steps necessary to perfect the Lien of the Administrative
Agent in such Account have been complied with to the Administrative Agent’s
reasonable satisfaction or (y) there are not comparable restrictions on the
assignment of Crown debts of such political subdivision of Canada, or any
department, agency, Crown corporation or institution thereof; provided that,
notwithstanding the foregoing, up to $10,000,000 in the aggregate of Accounts
owing by the government (or any department, agency, public (or Crown)
corporation or instrumentality thereof) of the U.S. or Canada (if otherwise
eligible hereunder) shall constitute “Eligible Accounts” whether or not the
Federal Assignment of Claims Act or the Financial Administration Act (Canada)
(or comparable provincial, territorial or municipal legislation) has been
complied with in connection with such Accounts;

(o) that is owed by (i) any Affiliate of any Collateral Party or (ii) to the
extent not otherwise constituting an Affiliate of any Collateral Party, any
employee, officer, director or agent of any Collateral Party (other than, in the
case of this clause (ii), any Account in an amount less than $100,000 per person
at any time outstanding arising in the ordinary course of business of the
Collateral Parties);

(p) that is (i) owed by an Account Debtor to which (or to whose Affiliated
Account Debtor) any Collateral Party is indebted, but only to the extent of such
indebtedness or (ii) subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(q) that is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(r) that is evidenced by any promissory note, chattel paper or instrument;

(s) that is owed by an Account Debtor located in any jurisdiction which requires
filing of a “Notice of Business Activities Report” or other similar report in
order to permit the applicable Collateral Party to seek judicial enforcement in
such jurisdiction of payment of such Account, unless such Collateral Party has
filed such report or qualified to do business in such jurisdiction, provided
that any Account that would be an Eligible Account but for a failure to file
such report or qualify to do business in the applicable jurisdiction shall be
deemed to be an Eligible Account if such failure to file or qualify may be
retroactively cured by making such filing and/or the payment of a nominal
amount;

(t) with respect to which the applicable Collateral Party has made any agreement
with the Account Debtor for any reduction thereof (solely to the extent of such
reduction), other than discounts and adjustments given in the ordinary course of
business, or any Account which was partially paid and such Collateral Party
created a new receivable for the unpaid portion of such Account;

(u) that does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

 

20



--------------------------------------------------------------------------------

(v) that is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than (i) a U.S. Collateral
Party, in the case of the U.S. Borrowing Base, or (ii) a Canadian Collateral
Party, in the case of the Canadian Borrowing Base, has an ownership interest in
such goods, or which indicates any party other than (A) a U.S. Collateral Party,
in the case of the U.S. Borrowing Base, or (B) a Canadian Collateral Party, in
the case of the Canadian Borrowing Base, as payee or remittance party;

(w) that was created on cash-on-delivery terms; or

(x) that the Administrative Agent determines in its Permitted Discretion may not
be collectible from the Account Debtor for any reason, with any such
determination to be effective three Business Days after delivery of written
notice thereof to the Borrowers and the Lenders.

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that such Collateral Party may be obligated to
rebate to an Account Debtor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such Collateral Party
to reduce the amount of such Account. In addition, for purposes of making any
calculation under this Agreement or any other Loan Document as of any date, the
amount of any Eligible Account that is owed in Canadian dollars shall be equal
to the U.S. Dollar Equivalent of the amount of such Eligible Account as of such
date determined using the Exchange Rate as of such date.

“Eligible Finished Goods Inventory” means Eligible Inventory of (x) the U.S.
Collateral Parties at such time, in the case of the U.S. Borrowing Base, or
(y) the Canadian Collateral Parties at such time, in the case of the Canadian
Borrowing Base, in each case, consisting of finished goods available for sale
(as determined in a manner acceptable to the Administrative Agent in its
Permitted Discretion and consistent with past practices).

“Eligible Inventory” means, at any time and subject to the Borrowing Base
Acquisition Adjustment Principles, the Inventory of (x) the U.S. Collateral
Parties at such time, in the case of the U.S. Borrowing Base, or (y) the
Canadian Collateral Parties at such time, in the case of the Canadian Borrowing
Base, but excluding any Inventory:

(a) that is not subject to a first priority perfected Lien in favor of the
Administrative Agent on behalf of the Secured Parties, except as otherwise
resulting from (i) the exercise of the Administrative Agent’s sole discretion
under clause (e) of this defined term with respect to goods held on consignment
on behalf of any Collateral Party (as consignor) or (ii) solely in the case of
any Inventory of a Canadian Collateral Party, the existence of any Canadian
Statutory Priority Lien;

(b) that is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent on behalf of the Secured Parties, (ii) any Lien permitted
under clauses (a) through (d), (f) or (j) of Section 6.02 that does not have
priority over the Lien in favor of the Administrative Agent on behalf of the
Secured Parties or (iii) solely in the case of any Inventory of a Canadian
Collateral Party, an unregistered Canadian Statutory Priority Lien securing a
Canadian Statutory Priority Claim which is not yet overdue or is being contested
in compliance with Section 5.04(a) (and clauses (b), (c) and (d) of Section 5.04
are satisfied in respect of such contest), but, in each case, only to the extent
of such Lien;

 

21



--------------------------------------------------------------------------------

(c) with respect to which any covenant, representation, or warranty contained in
any Loan Document has been breached or is not true and which does not conform to
all standards imposed by any applicable Governmental Authority;

(d) in which any Person other than any (x) U.S. Collateral Party, in the case of
the U.S. Borrowing Base, or (y) Canadian Collateral Party, in the case of the
Canadian Borrowing Base, shall (i) have any direct or indirect ownership,
interest or title to such Inventory (other than any such interest resulting from
a Lien described in subclause (i) or (ii) of clause (b) of this definition) or
(ii) be indicated on any purchase order or invoice with respect to such
Inventory as having or purporting to have an interest therein;

(e) that constitutes spare or replacement parts (other than those held for sale
in the ordinary course of business), packaging and shipping material,
manufacturing supplies, samples, prototypes, displays or display items, goods
that are returned or marked for return, repossessed goods, defective or damaged
goods, goods held on consignment by any U.S. Collateral Party (in the case of
the U.S. Borrowing Base) or Canadian Collateral Party (in the case of the
Canadian Borrowing Base) (as consignee), goods held on consignment on behalf of
any U.S. Collateral Party (in the case of the U.S. Borrowing Base) or Canadian
Collateral Party (in the case of the Canadian Borrowing Base) (as consignor)
(other than up to $25,000,000 of Inventory on consignment with Investment Grade
Customers and subject to a Collateral Access Agreement and, if requested by the
Administrative Agent in its sole discretion, with respect to which the
applicable Collateral Party has perfected its purchase money security interest)
or goods that are not of a type held for sale in the ordinary course of
business;

(f) that is not located in the U.S. or is in transit from the U.S. to Canada for
delivery to the Canadian Collateral Parties (in the case of the U.S. Borrowing
Base) or Canada (in the case of the Canadian Borrowing Base) or is in transit
with a common carrier from vendors and suppliers;

(g) that is located in any location leased by a Collateral Party unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
and such other documentation as the Administrative Agent may reasonably request
or (ii) a Rent Reserve has been established by the Administrative Agent with
respect to such Inventory, provided that any Inventory located at any such
location where Inventory on-hand has a book value of less than $100,000 shall
not constitute Eligible Inventory;

(h) that is located in any third party warehouse or other storage facility or is
in the possession of a bailee (other than a third party processor) and is not
evidenced by a document (other than bills of lading to the extent permitted by
clause (f) above), unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may reasonably request or (ii) a Rent Reserve has
been established by the Administrative Agent with respect to such Inventory,
provided that any Inventory located at any such location where Inventory on-hand
has a book value of less than $100,000 shall not constitute Eligible Inventory;

(i) that is being processed offsite at a third party location or outside
processor unless (i) such bailee has delivered to the Administrative Agent a
Collateral Access Agreement and such other documentation as the Administrative
Agent may reasonably request or (ii) a Rent Reserve has been established by the
Administrative Agent with respect to such Inventory, provided that any Inventory
located at any such location where Inventory on-hand has a book value of less
than $100,000 shall not constitute Eligible Inventory;

 

22



--------------------------------------------------------------------------------

(j) that is a discontinued product or component thereof;

(k) that is not reflected in a current perpetual inventory report of the
applicable Collateral Party;

(l) for which reclamation rights have been asserted by the seller;

(m) that consists of detonators, explosives or any similar device;

(n) in the case of Inventory consisting of work-in-process related to
manufacturing of Inventory sold by any Collateral Party in the ordinary course
of business, that has been determined by an appraiser (or by the Administrative
Agent in its Permitted Discretion in connection with a field exam) as not being
commodity-like in nature or not likely to be finished or sold in its current
form; or

(o) that the Administrative Agent determines in its Permitted Discretion is
unacceptable, with any such determination to be effective three Business Days
after delivery of written notice thereof to the Borrowers and the Lenders.

In determining the value of the Inventory (on a cost basis) at any time, there
shall be deducted (x) the aggregate amount of restocking and delivery fees
associated with such Inventory and (y) that portion of the cost of such
Inventory attributable to intercompany profits among the applicable Collateral
Party and its Affiliates.

“Eligible Raw Material Inventory” means Eligible Inventory of (x) the U.S.
Collateral Parties at such time, in the case of the U.S. Borrowing Base, or
(y) the Canadian Collateral Parties at such time, in the case of the Canadian
Borrowing Base, in each case consisting of raw materials (as determined in a
manner acceptable to the Administrative Agent in its Permitted Discretion and
consistent with past practices).

“Eligible WIP Inventory” means Eligible Inventory of (x) the U.S. Collateral
Parties at such time, in the case of the U.S. Borrowing Base, or (y) the
Canadian Collateral Parties at such time, in the case of the Canadian Borrowing
Base, in each case consisting of work-in-process related to manufacturing of
Inventory sold by any Collateral Party in the ordinary course of its business
(as determined in a manner acceptable to the Administrative Agent in its
Permitted Discretion and consistent with past practices).

“Environmental Laws” means all treaties, laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, the preservation or
reclamation of natural resources, the generation, management, use, presence,
Release or threatened Release of, or exposure to, any Hazardous Material or to
health and safety matters.

“Environmental Liability” means liabilities, obligations, claims, actions,
suits, judgments, or orders under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to (a) any
violation of any Environmental Law or permit, license or approval issued
thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

23



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“Equity Securities” means, collectively, Voting Securities, Convertible
Securities and Rights to Purchase Voting Securities.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the U.S. Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the U.S. Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the U.S. Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the U.S. Borrower or any of its ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Plan or Multiemployer Plan; or (g) the receipt by the U.S. Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the U.S.
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Availability” means, at any time, an amount equal to (a) the lesser of
(i) the aggregate Revolving Commitments of all Revolving Lenders and (ii) the
Aggregate Borrowing Base, in each case at such time, minus (b) the aggregate
Revolving Exposure of all Revolving Lenders at such time.

“Exchange Rate” means, on any day, the rate at which Canadian dollars may be
exchanged into dollars, as set forth at approximately 11:00 a.m. (London time)
on such day on the Reuters World Currency Page for Canadian dollars. In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed by the Administrative
Agent and the U.S. Borrower, or, in the absence of such agreement, such Exchange
Rate shall instead be the arithmetic average of the spot rates of exchange of
the Administrative Agent in the market where its foreign

 

24



--------------------------------------------------------------------------------

currency exchange operations in respect of such currency are then being
conducted, at or about 11:00 a.m., Local Time, on such date for the purchase of
the relevant currency for delivery two Business Days later.

“Excluded Swap Guarantor” means any Loan Party (other than the U.S. Borrower)
all or a portion of whose Guarantee of, or grant of a security interest to
secure, any Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).

“Excluded Swap Obligations” means, with respect to any Loan Party (other than
the U.S. Borrower), any Specified Swap Obligation if, and to the extent that,
all or a portion of the Guarantee of such Loan Party of, or the grant by such
Loan Party of a security interest to secure, such Specified Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof). If a Specified Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Specified Swap Obligation that
is attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of a Loan Party hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the U.S., or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the U.S. or any similar tax imposed by any other jurisdiction described in
clause (a) above, (c) in the case of a Lender (other than an assignee pursuant
to a request by either Borrower under Section 2.18(b)), any U.S. withholding tax
resulting from any law in effect at the time such Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any, or, in the case of an SPV, its Granting Lender)
was entitled, immediately before the time of designation of a new lending office
(or assignment or grant, as applicable), to receive additional amounts from a
Loan Party with respect to any withholding Tax pursuant to Section 2.16(a), (d)
Taxes attributable to such recipient’s failure to comply with Section 2.16(f),
(e) any Taxes imposed under FATCA and (f) any Canadian Taxes imposed on a
payment by or on account of any obligation of a Loan Party to a Credit Party
arising as a result of (i) the Loan Party not dealing at arms’ length (within
the meaning of the Canadian Tax Act) with a Credit Party at the time of making
such payment or (ii) the Credit Party being a “specified shareholder” (within
the meaning of Section 18(5) of the Canadian Tax Act) of any Loan Party that is
a resident of Canada for the purposes of the Canadian Tax Act at the time of
payment.

“Existing Credit Agreement” has the meaning assigned to such term in the
preamble hereto.

“Existing Letters of Credit” means the letters of credit previously issued for
the account of the U.S. Borrower or any Subsidiary pursuant to the Existing
Credit Agreement that are outstanding thereunder as of the Restatement Effective
Date.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into or legislation or official rules adopted pursuant to such
intergovernmental agreements and any current or future regulations or official
interpretations of the foregoing.

 

25



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, however, that if such rate
shall be less than zero, then such rate shall be deemed to be zero for all
purposes of this Agreement..

“Financial Covenant Threshold Amount” means, at any time, an amount equal to 10%
of the lesser of (a) the aggregate Revolving Commitment at such time and (b) the
Aggregate Borrowing Base at such time.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Person. Unless otherwise specified, “Financial Officer” shall
refer to a Financial Officer of the U.S. Borrower.

“Fixed Charges” means, with reference to any period, without duplication,
(a) the sum of (i) Net Consolidated Interest Expense for such period and
(ii) any interest accrued and paid in cash during such period in respect of
Indebtedness of the U.S. Borrower or any Subsidiary that is required to be
capitalized rather than included in Net Consolidated Interest Expense for such
period in accordance with GAAP, plus (b) principal payments scheduled to be made
by the U.S. Borrower or any Subsidiary on Indebtedness during such period
(regardless of whether such payment is actually made in such period, but giving
effect to any reductions thereof resulting from any prepayment thereof in any
earlier period), plus (c) prepayments of principal made by the U.S. Borrower or
any Subsidiary on Indebtedness during such period that reduce the scheduled
principal payments in respect of such Indebtedness required to be paid in any
subsequent period, plus (d) expense for Taxes paid in cash during such period,
plus (e) Restricted Payments paid in cash during such period by the U.S.
Borrower or any Subsidiary (other than any such Restricted Payments paid to the
U.S. Borrower or any Subsidiary), plus (f) cash contributions during such period
to any Plan or Canadian Pension Plan, plus (g) Capital Lease Obligation payments
made during such period, all calculated for the U.S. Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP. Notwithstanding
the foregoing, “Fixed Charges” shall exclude any amounts referenced in the
immediately preceding sentence comprised of (i) principal payments made,
escrowed or otherwise set aside or deposited by the U.S. Borrower in connection
with the redemption, repayment, defeasance or other discharge of any of the
Senior Notes or any other notes issued by the U.S. Borrower or any Subsidiary
(including the Borrower’s 5.5% Senior Notes Due 2025) or any industrial revenue
bonds issued by the U.S. Borrower or any Subsidiary (x) until irrevocably paid
and/or (y) to the extent funded through refinancing, conversion, securities
offering, equity contribution or other similar mechanic (in each case, not
involving the use of cash from operations of the U.S. Borrower or any
Subsidiary), (ii) principal payments not to exceed $1,100,000,000, in the
aggregate, made during the 2016 fiscal year of the U.S. Borrower with respect to
the repayment of any of the U.S. Borrower’s 6.3% Notes due 2016, 7.875% Notes
due 2020 and 5.875% Notes due 2021, and/or (iii) principal payments made in the
form of Indebtedness or Equity Interests issued by the U.S. Borrower or any
Subsidiary (in each case, only if such issuance is permitted hereunder) or with
the net cash proceeds of any such issuance that have not otherwise been applied.

“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of each
fiscal quarter of the U.S. Borrower for the most-recently ended four fiscal
quarters of the U.S. Borrower, of (a) Consolidated EBITDA for such
four-fiscal-quarter period minus the unfinanced portion of Capital Expenditures
for such four-fiscal-quarter period to (b) Fixed Charges for such
four-fiscal-quarter period, all calculated for the U.S. Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP.

 

26



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the U.S. Borrower is located, except that
in respect of the Canadian Borrower, “Foreign Lender” means a Lender that is not
a Canadian Resident. For purposes of this definition, the U.S., each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fully Diluted Basis” means, with respect to the determination of whether a
Change in Control has occurred, the Voting Securities that would be outstanding
after giving effect to the conversion or exchange of all outstanding Convertible
Securities and the exercise of all outstanding Rights to Purchase Voting
Securities, in each case, whether or not presently convertible, exchangeable or
exercisable.

“GAAP” means generally accepted accounting principles in the U.S.

“Governmental Authority” means the government of the U.S., Canada, any other
nation or any political subdivision thereof, whether state, provincial,
territorial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank) having jurisdiction over the U.S.
Borrower, any Subsidiary or any Lender as the context may require.

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantee Agreement” means the Guarantee Agreement, dated as of January 7,
2009, and amended and restated as of October 22, 2014 (as amended from time to
time, including pursuant to the Amendment and Restatement Agreement), among the
Loan Parties and the Administrative Agent, for the benefit of the Secured
Parties.

“Hazardous Materials” means (a) any petroleum products or byproducts and all
other hydrocarbons, radon gas, asbestos or asbestos-containing materials, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances; or (b) any chemical, material, substance
or waste that is prohibited, limited or regulated by or pursuant to any
Environmental Law.

“Incur” means create, incur, assume, Guarantee or otherwise become responsible
for, and “Incurred” and “Incurrence” shall have correlative meanings.

 

27



--------------------------------------------------------------------------------

“Indebtedness” of any Person means (subject to Section 1.04), without
duplication and excluding trade accounts payable incurred in the ordinary course
of business, (a) all obligations of such Person for borrowed money or with
respect to deposits or advances of any kind, (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) [reserved],
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed; provided, however, that
so long as such Person is not obligated under such Indebtedness other than with
respect to such Lien, such Indebtedness shall be considered to be Indebtedness
of such Person only to the extent of the lesser of the value of (i) any limit in
value of the Lien or (ii) the value of the property that is subject to any such
Lien, (g) all Guarantees by such Person of Indebtedness of others, (h) all
Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (k) all Disqualified Equity
Interests. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, in connection with any acquisition, the
term “Indebtedness” shall not include (x) contingent post-closing purchase price
adjustments, non-compete payments or earn-outs to which the seller in such
acquisition may become entitled and (y) solely for the purposes of the
definitions of “Fixed Charges” and “Material Indebtedness”, intercompany
obligations owing solely by and among the U.S. Borrower and the Subsidiaries.

“Indemnified Taxes” means Taxes other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan) or Canadian Prime Loan, the last day of each March, June,
September and December and the Maturity Date and (b) with respect to any
Eurodollar Loan or CDOR Loan, the last day of the Interest Period applicable to
the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing or CDOR Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing or CDOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter (or twelve months thereafter if, at the time of the
relevant Borrowing, all Lenders participating therein agree to make an interest
period of such duration available), as the U.S. Borrower may elect, provided
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

28



--------------------------------------------------------------------------------

“Interpolated Screen Rate” means, with respect to any Eurodollar Borrowing or
CDOR Borrowing for any Interest Period (or for purposes of determining the
Alternate Base Rate in accordance with clause (c) of the definition thereof or
for purposes of determining the Canadian Prime Rate in accordance with clause
(b) of the definition thereof), a rate per annum which results from
interpolating on a linear basis between (a) the applicable LIBO Screen Rate or
CDOR Screen Rate, as applicable, for the longest maturity for which a LIBO
Screen Rate or CDOR Screen Rate, as applicable, is available that is shorter
than such Interest Period and (b) the applicable LIBO Screen Rate or CDOR Screen
Rate, as applicable, for the shortest maturity for which a LIBO Screen Rate or
CDOR Screen Rate, as applicable, is available that is longer than such Interest
Period, in each case at approximately 11:00 a.m., London time (or, in the case
of a CDOR Borrowing, 11:00 a.m., Local Time), two Business Days prior to the
commencement of (or in the case of a CDOR Borrowing, the commencement date of)
such Interest Period.

“Inventory” has the meaning assigned to such term in the Security Agreements.

“Inventory Reserves” shall mean, without duplication of any other applicable
Reserves or eligibility exclusions, reserves against Inventory equal to the sum
of the following:

(a) a reserve for shrink, or discrepancies that arise pertaining to Inventory
quantities on hand between a Collateral Party’s perpetual accounting system and
physical counts of the Inventory which will be based on the applicable
Collateral Party’s historical practice and experience and in an amount
acceptable to the Administrative Agent in its Permitted Discretion;

(b) a reserve determined by the U.S. Borrower in accordance with GAAP and
satisfactory to the Administrative Agent in its Permitted Discretion for
Inventory that is discontinued, obsolete, slow-moving, unmerchantable, defective
or unfit for sale;

(c) the lower of the cost or market reserve for any differences between the
applicable Collateral Party’s actual cost to produce such Inventory and the
selling price of such Inventory to third parties;

(d) a reserve whereby capitalized favorable variances under the standard cost
method of accounting shall be deducted from Eligible Inventory and unfavorable
variances thereunder shall not be added to Eligible Inventory;

(e) a reserve for vendor rebates owed to a Collateral Party; and

(f) any other reserve as deemed appropriate by the Administrative Agent in its
Permitted Discretion from time to time.

“Investment Grade Account Debtor” means, at any time, an Account Debtor that has
a corporate credit rating of at least (a) BBB- by S&P, (b) Baa3 by Moody’s or
(c) in the case of any Account Debtor of a Canadian Collateral Party for
purposes of determining the Canadian Borrowing Base, BBB (low) by DBRS, in each
case at such time.

“Investment Grade Customer” means, with respect to any Inventory that has been
consigned by a Loan Party (as consignor) in accordance with clause (e) of the
definition of “Eligible Inventory”, a customer of either Borrower or any other
Loan Party that has, at the time of such consignment and thereafter during the
term of such consignment, a corporate credit rating of at least (a) BBB- by S&P,
(b) Baa3 by Moody’s or (c) in the case of any customer of a Canadian Collateral
Party for purposes of determining the Canadian Borrowing Base, BBB (low) by
DBRS.

 

29



--------------------------------------------------------------------------------

“Issuing Bank” means, as the context may require, (a) each of (i) JPMCB, (ii)
Bank of America (iii) Wells Fargo and (iv) any other consenting Revolving
Lender, in each case satisfactory to the U.S. Borrower and the Administrative
Agent, in each case in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i).
Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates or branches of such Issuing Bank reasonably
acceptable to the U.S. Borrower, in which case the term “Issuing Bank” shall
include any such Affiliate or branch with respect to Letters of Credit issued by
such Affiliate or branch.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“JPMCB Toronto” means JPMorgan Chase Bank, N.A., Toronto Branch, in its
individual capacity, and its successors.

“Judgment Currency” has the meaning assigned to such term in Section 9.21(a).

“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 9.21(a).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the U.S. LC Exposure and
(b) the Canadian LC Exposure, in each case at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.19 or Section 9.04
(together with, in any case, its respective branches or Affiliates as
contemplated in Section 2.02(b)), other than any such Person that ceases to be a
party hereto pursuant to Section 9.04. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(including each Existing Letter of Credit).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in U.S. dollars (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (such applicable rate being called the
“LIBO Screen Rate”), at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period. If no LIBO Screen Rate shall
be available for a particular Interest Period but LIBO Screen Rates shall be
available for maturities both longer and shorter than such Interest Period, then
the LIBO Rate for such Interest Period shall be the Interpolated Screen Rate.
Notwithstanding the foregoing, if the LIBO Rate, determined as provided above,
would otherwise be less than zero, then the LIBO Rate shall be deemed to be zero
for all purposes.

 

30



--------------------------------------------------------------------------------

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance (including a
statutory deemed trust), charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“Liquidity Amount” means, as of any time, the sum of (a) the Excess Availability
at such time plus (b) the aggregate amount of Unrestricted Cash (and restricted
cash and Permitted Liquid Investments solely to the extent that such cash and
Permitted Liquid Investments is dedicated to the redemption, repayment,
defeasance or other discharge of any Senior Notes) of the U.S. Borrower and the
Subsidiaries at such time.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, the Amendment and Restatement Agreement, the Collateral
Documents, the Guarantee Agreement, the Perfection Certificate, any Borrowing
Base Certificate, any Commitment Increase Amendment, any Letter of Credit
application, any agreement by any Borrower and any Issuing Bank regarding such
Issuing Bank’s commitment in respect of Letters of Credit hereunder or the
respective rights and obligations between the Borrowers and such Issuing Bank in
connection with the issuance of Letters of Credit, any agreement designating an
additional Issuing Bank as contemplated by Section 2.05(i) and such other
instruments, documents and agreements executed and delivered by a Loan Party and
designated therein as constituting a Loan Document. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Parties” means, collectively, the U.S. Loan Parties and the Canadian Loan
Parties.

“Loans” means the loans made by the Administrative Agent or the Lenders to
either Borrower pursuant to this Agreement, including Swingline Loans,
Overadvances and Protective Advances, as well as any loans made by the Lenders
to the applicable Borrower that are outstanding under the Existing Credit
Agreement on the Restatement Effective Date (which loans shall remain
outstanding hereunder on the terms set forth herein).

“Local Time” means (a) with respect to a Loan or Borrowing made to the U.S.
Borrower or a Letter of Credit issued for the account of the U.S. Borrower or a
U.S. Subsidiary, New York City time, and (b) with respect to a Loan or Borrowing
made to the Canadian Borrower, or a Letter of Credit issued for the account of
the Canadian Borrower or a Canadian Subsidiary, Toronto time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets or condition, financial or otherwise, of the U.S. Borrower and the
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform its
material obligations under any Loan Document or (c) the material rights of or
benefits available to the Lenders under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and the Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any one
or more of the U.S. Borrower and the Subsidiaries in an aggregate principal
amount exceeding $100,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the U.S. Borrower or

 

31



--------------------------------------------------------------------------------

any Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the U.S.
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Subsidiary” means, at any time, (a) United States Gypsum Company, a
Delaware corporation, (b) USG Interiors, LLC, a Delaware limited liability
company, (c) Otsego Paper, Inc., a Delaware corporation, (d) USG Foreign
Investments, Ltd., a Delaware corporation, (e) CGC Inc., a New Brunswick
corporation, (f) any Subsidiary that becomes the Successor Canadian Borrower and
(g) each other Subsidiary that is, on or after the Restatement Effective Date,
determined to be a “significant subsidiary” (as such term is defined in
Regulation S-X) of the U.S. Borrower as and when required to be determined in
accordance with the periodic and current reporting requirements under the
Securities Exchange Act as well as Regulation S-X (it being understood that the
determination as to whether any Subsidiary is a “significant subsidiary” shall
be made at least annually in connection with the preparation of the annual
financial statements of the U.S. Borrower).

“Maturity Date” means the Original Maturity Date; provided, however, that if, as
of the Early Maturity Date with respect to any series of Senior Notes, a Senior
Notes Event with respect to such series of Senior Notes has not occurred, then
the Maturity Date shall be the Early Maturity Date with respect to such series
of Senior Notes (the occurrence of the event described in this proviso, an
“Early Maturity Event”); provided further, however, that if a Senior Notes Event
with respect to such series of Senior Notes has not occurred prior to the Early
Maturity Date with respect to such series of Senior Notes, but as of the Early
Maturity Date with respect to such series of Senior Notes the Liquidity Amount
is equal to or greater than $250,000,000, then (i) an Early Maturity Event shall
be deemed not to have occurred and (ii) the Maturity Date shall continue to be
the Original Maturity Date unless, as of any time (the date on which such time
occurs, the “Accelerated Maturity Date”) on or after the Early Maturity Date
with respect to such series of Senior Notes but (x) prior to the occurrence of a
Senior Notes Event with respect to such series of Senior Notes, the Liquidity
Amount is less than $250,000,000, in which event the Maturity Date shall be the
Accelerated Maturity Date or (y) on or prior to the time immediately after the
occurrence of a Senior Notes Event with respect to such series of Senior Notes,
the Liquidity Amount is less than $150,000,000, in which event the Maturity Date
shall be the Accelerated Maturity Date. In addition, with respect to any series
of Senior Notes, if (A) the Senior Notes Documents have been amended in respect
of any series of Senior Notes in order to cause a Senior Notes Event as set
forth in clause (b) of the definition thereof, or if any of the Senior Notes
have been refinanced with Indebtedness in order to cause a Senior Notes Event as
set forth in clause (c) of the definition thereof, and (B) the Senior Notes
Documents (or the operative documents in respect of any such refinancing
Indebtedness) are subsequently amended or modified such that the conditions set
forth in such clause (b) or (c), as the case may be, of the definition “Senior
Notes Event” are no longer satisfied, then the Maturity Date shall be the date
of such amendment or modification (or, if such amendment or modification occurs
before the Early Maturity Date with respect to such series of Senior Notes,
shall be the Early Maturity Date with respect to such series of Senior Notes).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (a) the total net consolidated interest expense of the U.S.
Borrower and the Subsidiaries for such period (as shown on a consolidated income
statement of the U.S. Borrower for such period) plus (b) all cash dividends paid
or payable during such period in respect of Disqualified Equity Interests of the
U.S. Borrower or any Subsidiary (but expressly excluding any such dividends paid
or payable to the U.S. Borrower or any Subsidiary).

 

32



--------------------------------------------------------------------------------

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent by an appraiser acceptable to the Administrative Agent
in its Permitted Discretion (including pursuant to an appraisal requested by the
U.S. Borrower in accordance with Section 5.07(c)), net of all costs of
liquidation thereof.

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).

“Non-Investment Grade Account Debtor” means, at any time, any Account Debtor
that is not an Investment Grade Account Debtor at such time.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or, for any day that is not a Business Day, for the immediately
preceding Business Day); provided, however, that, if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a Federal funds transaction quoted at 11:00 a.m., New York City time,
on such day to the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided further, however, that if any of
the aforesaid rates shall be less than zero, then such rate shall be deemed to
be zero for all purposes of this Agreement.

“Obligation Currency” has the meaning assigned to such term in Section 9.21(a).

“Obligations” means, collectively, (a) the Canadian Obligations and (b) the U.S.
Obligations.

“Original Maturity Date” means May 1, 2022, or any earlier date on which the
Revolving Commitments are reduced to zero or are otherwise terminated pursuant
to the terms hereof.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes arising from any payment made
under any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

“Overadvance” has the meaning assigned to such term in Section 2.04(d).

“Overnight Bank Funding Rate” means, for any date, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depositary institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means, with respect to any Revolving Lender, any Person as to which
such Revolving Lender is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in Section
9.04(c)(iv).

 

33



--------------------------------------------------------------------------------

“Payment Conditions” means, at any time of determination, the requirement that
either (a) Excess Availability at such time exceeds an amount equal to the
greater of (i) $22,000,000 (or, when determining whether the Payment Conditions
are satisfied for purposes of Section 6.07, $27,500,000) and (ii) 15% (or, when
determining whether the Payment Conditions are satisfied for purposes of
Section 6.07, 17.5%) of the lesser of (A) the aggregate Revolving Commitment at
such time and (B) the Aggregate Borrowing Base at such time or (b) each of
(x) Excess Availability at such time exceeds an amount equal to the greater of
(i) $18,500,000 (or, when determining whether the Payment Conditions are
satisfied for purposes of Section 6.07, $23,500,000) and (ii) 12.5% (or, when
determining whether the Payment Conditions are satisfied for purposes of
Section 6.07, 15%) of the lesser of (A) the aggregate Revolving Commitment at
such time and (B) the Aggregate Borrowing Base at such time and (y) the Fixed
Charge Coverage Ratio at such time, determined for the period of four
consecutive fiscal quarters most recently ended at or prior to such time, is
greater than or equal to 1.00 to 1.00, in each case, as calculated after giving
pro forma effect to the transaction which is subject to the testing of the
Payment Condition.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate, dated as of the Restatement
Effective Date, delivered by the Borrowers on behalf of the Collateral Parties
and in the form of Exhibit G.

“Permitted Account Debtor Jurisdiction” means each of Australia, New Zealand,
Singapore, Hong Kong, Austria, Belgium, Denmark, Finland, France, Germany,
Ireland, Italy, Luxembourg, the Netherlands, Norway, Portugal, Spain, Sweden,
Switzerland, the United Kingdom and each other jurisdiction as may be requested
by the U.S. Borrower and agreed to by the Administrative Agent, in its
reasonable discretion, from time to time.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or other governmental charges
and Canadian Statutory Priority Claims that are not yet overdue or are being
contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) pledges and deposits to secure the performance of bids, trade contracts,
leases, tenders, statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

34



--------------------------------------------------------------------------------

(f) easements, zoning restrictions, rights-of-way, covenants and similar
encumbrances on real property that do not secure any monetary obligations and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the U.S. Borrower or any
Subsidiary;

(g) Liens created by sale contracts documenting unconsummated asset dispositions
permitted pursuant to this Agreement, provided that such Liens attach only to
assets subject to such sales contracts;

(h) Liens consisting of the interest of the lessee under any lease or sublease
granted to others by the U.S. Borrower or the Subsidiaries in its ordinary
course of business, provided that such Liens attach only to the assets subject
to such lease or sublease;

(i) customary rights of setoff, revocation, refund or chargeback under
consolidated banking, cash management, operation of account, credit card,
payment processing or deposit agreements or under the UCC of banks or other
financial institutions where the U.S. Borrower or any Subsidiary maintains
deposits in the ordinary course of business;

(j) Liens arising from the granting of a license to any Person in the ordinary
course of business of the U.S. Borrower or any Subsidiary, provided that such
Liens attach only to the assets subject to such license and the granting of such
license is permitted hereunder;

(k) Liens attaching to cash earnest money deposits made by the U.S. Borrower or
any Subsidiary in connection with any letter of intent or purchase agreement
permitted under Section 6.04;

(l) Liens arising by operation of law or contract on insurance policies and the
proceeds thereof to secure premiums thereunder;

(m) Liens incurred with respect to rights of agents for collection for the U.S.
Borrower and the Subsidiaries under assignments of chattel paper, accounts,
instruments or general intangibles for purposes of collection in the ordinary
course of business;

(n) Liens in favor of customs and revenues authorities that secure payment of
customs duties in connection with the importation of goods, provided that such
Liens attach solely to such goods being so imported and in respect of which such
duties are owing;

(o) Liens representing any interest or title of a licensor, lessor, sublicensor
or sublessor under any lease or license permitted by this Agreement; and

(p) Liens on consigned Inventory of the Loan Parties (in an aggregate amount not
in excess of $25,000,000) in favor of the creditors of the consignees thereof,

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means any investment permitted pursuant to the U.S.
Borrower’s Statement of Investment Objective and Guidelines in effect on the
Restatement Effective Date as set forth on Schedule 1.01(a), as the same may be
amended from time to time in a manner not adverse to the Lenders unless
otherwise consented to in writing by the Administrative Agent (such consent not
to be unreasonably withheld).

“Permitted Liquid Investments” means:

 

35



--------------------------------------------------------------------------------

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the U.S. (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the U.S.) or,
in the case of any Canadian Subsidiary (including the Canadian Borrower), the
Government of Canada (or by any agency thereof to the extent such obligations
are backed by the full faith and credit of the Government of Canada), in each
case maturing within one year from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P, Moody’s or, in the case of any Canadian Subsidiary
(including the Canadian Borrower), DBRS;

(c) investments in certificates of deposit, banker’s acceptances and time or
demand deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the U.S. or any State thereof, or, in the case of any Canadian
Subsidiary (including the Canadian Borrower), any commercial bank, trust company
or loan and trust company organized under the laws of Canada or any province
thereof, in each case that has a combined capital and surplus and undivided
profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) “money market funds” that (i) comply with the criteria set forth in
Rule 2a-7 of the Investment Company Act, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and

(f) in the case of any Canadian Subsidiary (including the Canadian Borrower),
“money market mutual funds” having portfolio assets of at least $2,000,000,000
and other short-term investments that are analogous to the foregoing, are of
comparable credit quality and are customarily used by companies in Canada (or
any province or territory thereof) for cash management purposes.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to by the U.S.
Borrower or any ERISA Affiliate.

“Poison Pill” means any plan, agreement, rights, securities or instruments that
are commonly referred to as a “poison pill” because they have the effect of
diluting or otherwise discriminating against a particular “acquiring person” (or
any similar term) by reason of such person’s ownership of a particular amount of
Voting Securities.

“Pooled Cash Arrangement” means a cash pooling arrangement managed by the U.S.
Borrower or a Subsidiary of the U.S. Borrower.

“PPSA” means the Personal Property Security Act as in effect from time to time
(except as otherwise specified) in any applicable province or territory of
Canada.

 

36



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Pro Forma Basis” means, with respect to the determination of Consolidated
EBITDA as of any date, that such calculation shall give pro forma effect to all
acquisitions, all issuances, incurrences or assumptions of Indebtedness (with
any such Indebtedness being deemed to be amortized over the applicable testing
period in accordance with its terms), all repayments or prepayments of
Indebtedness and all sales, transfers or other dispositions of any material
assets outside the ordinary course of business that have occurred during the
four consecutive fiscal quarter period of the U.S. Borrower most-recently ended
on or prior to such date as if they occurred on the first day of such four
consecutive fiscal quarter period (including cost savings to the extent such
cost savings would be permitted to be reflected in pro forma financial
information complying with the requirements of GAAP and Article XI of
Regulation S-X, as interpreted by the Staff of the SEC, and as certified by a
Financial Officer).

“Protective Advances” shall have the meaning assigned to such term in
Section 2.21.

“Qualified Equity Interests” means Equity Interests of the U.S. Borrower other
than Disqualified Equity Interests.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation S-X” means Regulation S-X as promulgated by the SEC.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within or upon any building, structure,
facility or fixture.

“Rent Reserve” means, with respect to any warehouse, distribution center or
other location not owned by a Collateral Party where Inventory on-hand having a
book value of at least $100,000 is located and with respect to which no
Collateral Access Agreement is in effect, a reserve equal to (a) three months’
rent in the case of leased facilities and (b) three months of fees in the case
of third-party warehouses and outside processors.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits with respect to
the Inventory of the Collateral Parties or the books and records relating to the
Accounts of the Collateral Parties from information furnished by or on behalf of
the Collateral Parties, after the Administrative Agent has exercised its rights
of inspection, field examination or appraisal pursuant to this Agreement, which
Reports may be distributed to the Lenders by the Administrative Agent.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposure and unused Revolving Commitments representing more
than 50% of the aggregate Revolving Exposure and unused Revolving Commitments
(in each case, as calculated without giving effect to the Revolving Exposure or
unused Revolving Commitment of any Defaulting Lender) at such time.

 

37



--------------------------------------------------------------------------------

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority (including Environmental
Laws), in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserves” means Rent Reserves and any other reserves that the Administrative
Agent deems necessary, in its Permitted Discretion, to maintain with respect to
the Collateral or any Collateral Party (including reserves in respect of (a) the
aggregate amount of Designated Banking Services Obligations and Designated Swap
Obligations (giving effect to any netting agreements) and (b) solely as it
relates to the Canadian Borrowing Base, the aggregate amount of obligations
secured by Canadian Statutory Priority Liens (other than those that are not
capable of ranking either prior to or pari passu with the Liens created under
the Loan Documents securing the Secured Obligations) (as such amount shall be
estimated, in good faith, by the Borrowers and reflected in each Borrowing Base
Certificate), but not in duplication of any amounts which would otherwise be
ineligible for lending against pursuant to the definitions of “Eligible
Accounts” and/or “Eligible Inventory” (or any related definitions included
therein)), provided that such reserves have been established upon not less than
three Business Days’ notice to the U.S. Borrower; provided further that no
reserve shall be taken with respect to the solvency deficiency, wind-up deficit
or similar deficiency in respect of any Canadian Pension Plan unless and until
Excess Availability is less than $100,000,000 (for clarity, with any such
reserve described in this proviso to be established only against the Canadian
Borrowing Base and only if deemed necessary in the Administrative Agent’s
Permitted Discretion, as contemplated by this definition).

“Restatement Effective Date” has the meaning assigned to such term in the
Amendment and Restatement Agreement.

“Restatement Transactions” means the execution and delivery of the Amendment and
Restatement Agreement by each Person party thereto and the satisfaction of the
conditions to the effectiveness thereof.

“Restricted Collateral Party” means each of United States Gypsum Company, a
Delaware corporation, USG Interiors, LLC, a Delaware limited liability company,
CGC Inc., a New Brunswick corporation, and any Subsidiary that becomes the
Successor Canadian Borrower.

“Restricted Group” means, collectively, (a) Berkshire, (b) any Controlled
Affiliate of Berkshire and (c) any group (that would be deemed to be a “person”
by Section 13(d)(3) of the Securities Exchange Act with respect to the
securities of the U.S. Borrower) of which Berkshire or any Person directly or
indirectly Controlling, Controlled by or under common Control with Berkshire is
a member. For purposes of this definition, “Affiliate” and “Control” have the
respective meanings given to such terms under Rule 405 under the Securities Act
of 1933, as amended (and “Controlled” and “Controlling” shall have correlative
meanings), provided that no Person shall be deemed to Control another Person
solely by his or her status as a director of such other Person.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the U.S.
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in the U.S. Borrower or any Subsidiary or any option, warrant
or other right to acquire any such Equity Interests in the U.S. Borrower or any
Subsidiary, or any other payment (including any payment under any equity Swap
Agreement) that has a substantially similar effect to any of the foregoing. For
purposes of clarity, neither (a) the conversion of convertible Indebtedness of
the U.S. Borrower or

 

38



--------------------------------------------------------------------------------

any Subsidiary into Equity Interests in accordance with the terms of such
Indebtedness nor (b) the repayment, redemption, defeasance or other discharge of
any such convertible Indebtedness prior to the conversion thereof into Equity
Interests, shall be a Restricted Payment.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Swingline Loans, Overadvances and Protective Advances
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such Lender’s Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, Section 2.18(b) or
Section 9.02(c), (b) reduced or increased from time to time pursuant to
assignments by or to such Lender, respectively, pursuant to Section 9.04 and
(c) increased from time to time pursuant to Revolving Commitment Increases made
pursuant to Section 2.19. The initial amount of each Lender’s Revolving
Commitment is set forth on the Schedule 2.01, or in the Assignment and
Assumption or Commitment Increase Amendment pursuant to which such Lender shall
have assumed its Revolving Commitment, as the case may be. The initial aggregate
amount of the Lenders’ Revolving Commitments on the Restatement Effective Date
is $220,000,000.

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.19(b).

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
such Lender’s U.S. Revolving Exposure and Canadian Revolving Exposure at such
time. The aggregate Revolving Exposure at any time shall be the aggregate amount
of the Revolving Exposure of all Lenders at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Rights to Purchase Voting Securities” means options, warrants and rights issued
by the U.S. Borrower (whether presently exercisable or not) to purchase Voting
Securities or Convertible Securities, excluding any rights issued under any
Poison Pill.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S. Treasury
Department or the U.S. Department of State, or (b) any Canadian Governmental
Authority, the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom or any other similar sanctions
authority.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“SEC Filing” has the meaning assigned to such term in Section 3.11.

“Secured Obligations” means, collectively, (a) the Canadian Secured Obligations
and (b) the U.S. Secured Obligations.

 

39



--------------------------------------------------------------------------------

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Issuing Banks, (d) each counterparty to any Swap Agreement with a Loan Party the
obligations under which constitute Secured Obligations, (e) each provider of
Banking Services which constitute Secured Obligations, (f) the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any Loan
Document and (g) the successors and assigns of each of the foregoing.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Security Agreements” means, collectively, the U.S. Security Agreement and the
Canadian Security Agreement.

“Senior 7.75% Notes” means the U.S. Borrower’s 7.75% Notes due 2018.

“Senior Notes” means, collectively, the Senior 7.75% Notes and any other senior
notes of the U.S. Borrower that are issued to refinance all or a portion of such
Senior Notes and having a stated maturity date that is earlier than the Original
Maturity Date.

“Senior Notes Documents” means the Indenture dated as of November 1, 2006, by
and between the U.S. Borrower and HSBC Bank USA, National Association (as
successor to Wells Fargo Bank, National Association), as Trustee (including the
Officer’s Certificate dated September 27, 2007 pursuant to such Indenture), all
side letters, instruments, agreements and other documents evidencing or
governing any of the Senior Notes, providing for any guarantee or other right in
respect thereof, affecting the terms of the foregoing or entered into in
connection therewith and all schedules, exhibits and annexes to each of the
foregoing.

“Senior Notes Event” means, with respect to any series of Senior Notes, any of
the following: (a) the redemption, repayment, defeasance or other discharge, in
full, of such series of Senior Notes (including, in each case, all accrued but
unpaid interest, fees and other amounts in respect thereof) in accordance with
the terms of the applicable Senior Notes Documents (other than with the proceeds
of Indebtedness); (b) the amendment to or other modification of such series of
Senior Notes and the applicable Senior Notes Documents causing the maturity date
of such series of Senior Notes to be extended to a date that is at least 91 days
after the Original Maturity Date; and/or (c) the refinancing of such series of
Senior Notes with Indebtedness permitted under Section 6.01 having a maturity
date that is at least 91 days after the Original Maturity Date, provided that,
in the case of clauses (b) and (c) of this definition, such series of Senior
Notes as so amended, or any refinancing Indebtedness in respect thereof, do not
require (i) any mandatory prepayment or redemption at the option of the holders
thereof (except for redemptions in respect of asset sales and changes in control
on terms (other than with respect to the amount of the premium above par paid to
the holders thereof in connection with a mandatory prepayment or redemption in
respect of changes in control) not less favorable to the Lenders than the terms
of such series of Senior Notes as in effect on the date hereof) prior to the
date that is 91 days after the Original Maturity Date and (ii) more than 20% of
the original principal amount of such Indebtedness to be amortized prior to the
date that is 91 days after the Original Maturity Date.

“Specified Swap Obligation” means, with respect to any Loan Party (other than
the U.S. Borrower), an obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of §1a(47)
of the Commodity Exchange Act.

“SPV” has the meaning assigned to such term in Section 9.04(e).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves)

 

40



--------------------------------------------------------------------------------

expressed as a decimal established by the Board to which the Administrative
Agent is subject with respect to the Adjusted LIBO Rate, for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held.

“Subsidiary” means any direct or indirect subsidiary of the U.S. Borrower
(including, for purposes of clarity, the Canadian Borrower) or, where context
requires, of the Canadian Borrower.

“Successor Canadian Borrower” has the meaning assigned to such term in
Section 6.03.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the U.S. Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Loan Party means any and all obligations (including
obligations existing as of the Restatement Effective Date) of such Loan Party,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements and
(b) any and all cancelations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans made to the U.S. Borrower outstanding at such time. The
Swingline Exposure of any Lender at any time shall be its Applicable Percentage
of the Swingline Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

41



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Threshold Amount” means, at any time, an amount equal to the greater of (a)
$14,500,000 and (b) 10.0% of the lesser of (i) the aggregate Revolving
Commitments at such time and (ii) the Aggregate Borrowing Base at such time.

“Trade Date” has the meaning assigned to such term in Section 9.04(f)(i).

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the U.S. Borrower or any Subsidiary in connection with the Transactions,
including fees payable on the Restatement Effective Date pursuant to fee letters
between the Administrative Agent and the U.S. Borrower.

“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents to which they are party,
the borrowing of Loans, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder (including the Restatement Transactions) and (b) the
payment of the Transaction Costs.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate,
Canadian Prime Rate or CDOR Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unrestricted Cash” means, at any time, the aggregate amount of unrestricted and
unencumbered (other than by Liens created under the Loan Documents) cash and
Permitted Liquid Investments of the U.S. Borrower and the Subsidiaries at such
time.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“U.S.” means the United States of America.

“U.S. Banking Services Obligations” of the U.S. Loan Parties means any and all
obligations (including obligations existing as of the Restatement Effective
Date) of the U.S. Loan Parties, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), in connection
with Banking Services.

“U.S. Borrower” means USG Corporation, a Delaware corporation.

“U.S. Borrowing Base” means, at any time and subject to the Borrowing Base
Acquisition Adjustment Principles, an amount equal to the sum of (a) the sum of
(i) 85% of the Adjusted Eligible Accounts of Non-Investment Grade Account
Debtors at such time and (ii) 90% of the Adjusted Eligible Accounts of
Investment Grade Account Debtors at such time plus (b) the sum of (i) the
Available Finished Goods Inventory, (ii) the Available Raw Materials Inventory
and (iii) the Available WIP Inventory (for clauses (a) and (b) of this
definition, in each case of the U.S. Collateral Parties at such time) less
(c) without duplication of other Reserves included in the foregoing components
of the U.S.

 

42



--------------------------------------------------------------------------------

Borrowing Base, the amount of any other Reserves established in accordance with
the following sentence by the Administrative Agent in its Permitted Discretion
at such time. The Administrative Agent may, in its Permitted Discretion and
based on new information or a change in circumstances, adjust Reserves, with any
such change to be effective three Business Days after delivery of written notice
thereof to the U.S. Borrower and the Lenders. Subject to the immediately
preceding sentence, the U.S. Borrowing Base at any time shall be determined by
reference to the Borrowing Base Certificate most recently delivered to the
Administrative Agent pursuant to Section 5.01(e) (or, in the case of the initial
Borrowing Base Certificate delivered in connection with this Agreement, pursuant
to Section 5(f) of the Amendment and Restatement Agreement), subject to
adjustments made by the Administrative Agent in its Permitted Discretion to
address any events or conditions relating to any of the Collateral occurring on
or after the date with respect to which such Borrowing Base Certificate relates.

“U.S. Collateral” means Collateral of the U.S. Collateral Parties.

“U.S. Collateral Parties” means, collectively, the U.S. Loan Parties (in each
case, other than any Subsidiary that is not a wholly owned Subsidiary).

“U.S. Collection Account” means the “Collection Account” as defined in the U.S.
Security Agreement.

“U.S. dollars” or “$” refers to lawful money of the U.S.

“U.S. Dollar Equivalent” means, on any date of determination, (a) with respect
to any amount in U.S. dollars, such amount, and (b) with respect to any amount
in Canadian dollars, the equivalent in U.S. dollars of such amount, determined
by the Administrative Agent pursuant to Section 1.06 using the Exchange Rate
with respect to such currency at that time in effect under the provisions of
such Section (or as otherwise determined in accordance with the express
provisions hereof).

“U.S. LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time issued for the account
of the U.S. Borrower (or for which the U.S. Borrower is a co-applicant) and
(b) the aggregate amount of all LC Disbursements on Letters of Credit issued for
the account of the U.S. Borrower (or for which the U.S. Borrower is a
co-applicant) that have not yet been reimbursed (including with the proceeds of
Revolving Loans hereunder) by or on behalf of the U.S. Borrower at such time.
The U.S. LC Exposure of any Revolving Lender at any time shall be its Applicable
Percentage of the aggregate U.S. LC Exposure at such time.

“U.S. Loan Party” means (a) the U.S. Borrower, (b) each Domestic Material
Subsidiary (other than any Domestic Material Subsidiary that is not required to
become a Loan Party in accordance with Section 5.10(a), including any CFC Holdco
or any Domestic Subsidiary of a CFC or CFC Holdco), and (c) each other Domestic
Subsidiary designated by the U.S. Borrower, on or after the Restatement
Effective Date, in writing to the Administrative Agent to be a “Loan Party”
hereunder to the extent that the requirements of Section 5.10 have been
satisfied with respect to such Domestic Subsidiary as if such Domestic
Subsidiary were a Domestic Material Subsidiary (it being understood that any
such Subsidiary so designated shall be deemed to be a Material Subsidiary for
purposes of the Loan Documents).

“U.S. Obligations” means (a) the due and punctual payment by the U.S. Borrower
of (i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the U.S. Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the U.S. Borrower under this Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to

 

43



--------------------------------------------------------------------------------

provide cash collateral, and (iii) all other monetary obligations of the U.S.
Borrower to any of the Secured Parties under any Loan Document, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and (b) the due and punctual payment of
all the obligations of each other U.S. Loan Party under or pursuant to any Loan
Document.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Revolving Exposure” means, at any time, the sum of (without
duplication) (a) the aggregate outstanding principal amount of U.S. Revolving
Loans at such time, (b) the U.S. LC Exposure at such time, (c) the U.S.
Swingline Exposure at such time, (d) the aggregate outstanding principal amount
of Overadvances at such time made to the U.S. Borrower and (e) the aggregate
outstanding principal amount of the Protective Advances at such time made to the
U.S. Borrower. The U.S. Revolving Exposure of any Lender at any time shall be
such Lender’s Applicable Percentage of the U.S. Revolving Exposure at such time.

“U.S. Revolving Loan” means a Loan made to the U.S. Borrower pursuant to
Section 2.01.

“U.S. Secured Obligations” means all U.S. Obligations, together with (a) U.S.
Banking Services Obligations and (b) Swap Obligations owing by U.S. Loan Parties
to one or more Lenders or their respective Affiliates, provided that, except
with respect to Swap Obligations owing to one or more of the Lenders or their
respective Affiliates as of the Restatement Effective Date, not later than the
date that is ten calendar days after the date that any transaction relating to
such Swap Obligation is executed (or amended, supplemented or otherwise modified
to designate such Swap Obligations as U.S. Secured Obligations), the Lender (or
the applicable Affiliate) party thereto (other than JPMCB) shall have delivered
written notice to the Administrative Agent and the U.S. Borrower that such a
transaction has been entered into (or has been amended, supplemented or
otherwise modified, as the case may be) and that it constitutes a U.S. Secured
Obligation entitled to the benefits of the Collateral Documents. Notwithstanding
the foregoing, for purposes of clauses (a) and (b) of this defined term, the
amount of Swap Obligations and U.S. Banking Services Obligations, as applicable
owing to one or more of the Lenders or their respective Affiliates at any time
shall be deemed to be reduced by the aggregate amount of cash collateral
provided in respect of such Swap Obligations or U.S. Banking Services
Obligations, as applicable, at such time pursuant to cash collateralization
terms agreed to by the applicable counterparties to such Swap Obligations or the
provisions of such U.S. Banking Services Obligations, as applicable.
Notwithstanding the foregoing, in the case of any Excluded Swap Guarantor, “U.S.
Secured Obligations” shall not include Excluded Swap Obligations of such
Excluded Swap Guarantor.

“U.S. Security Agreement” means that certain Pledge and Security Agreement,
dated as of January 7, 2009, as amended as of October 22, 2014 (as amended from
time to time, including pursuant to the Amendment and Restatement Agreement),
among the U.S. Collateral Parties and the Administrative Agent, for the benefit
of the Secured Parties.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f).

“Voting Securities” means the common stock and any other securities of the U.S.
Borrower of any kind or class having power generally to vote for the election of
directors of the U.S. Borrower.

 

44



--------------------------------------------------------------------------------

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, in its individual capacity, and its successors.

“wholly owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person. Unless otherwise specified, “wholly
owned Subsidiary” means a wholly owned Subsidiary of the U.S. Borrower.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Loan Party making the payment potentially subject
to withholding or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“WURA” means the Winding Up and Restructuring Act (Canada).

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, (a) Loans may be classified and referred to by Class (e.g., a “U.S.
Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar U.S. Revolving Loan”), and Borrowings also may be
classified and referred to by Class (e.g., a “U.S. Revolving Borrowing”) or by
Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
U.S. Revolving Borrowing”) and (b) “Revolving Borrowings” means the U.S.
Revolving Borrowings, the Canadian Revolving Borrowings or both, as the context
may require

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
statute or to any agreement, instrument or other document herein (other than the
Existing Credit Agreement) shall be construed as referring to such statute or
such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that (i) if the
U.S. Borrower notifies the Administrative Agent that the

 

45



--------------------------------------------------------------------------------

U.S. Borrower requests an amendment to any provision (including any definition)
hereof to eliminate the effect of any change occurring after the Restatement
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the U.S. Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith and (ii) notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts, baskets and ratios
referred to herein shall be made, without giving effect to any elections under
Statement of Financial Accounting Standards 159, The Fair Value Option for
Financial Assets and Financial Liabilities, or any successor thereto (including
pursuant to Accounting Standard Codifications), to value any Indebtedness of the
U.S. Borrower or any Subsidiary at “fair value”, as defined therein. In addition
to the foregoing, all leases (or other agreements deemed to be leases, in
accordance with GAAP), of any Person (including leases or other such agreements
entered into after the date hereof) that are or would be treated as operating
leases or otherwise be accounted for “off the balance sheet” in accordance with
GAAP as in effect on December 31, 2015, shall continue to be accounted for as
operating leases or off-balance sheet (and none of the obligations of the lessee
thereunder shall constitute capital leases, Capital Lease Obligations,
Indebtedness or Capital Expenditures) for purposes of this Agreement regardless
of any change in GAAP (or the effectiveness of any change in GAAP), including
Accounting Standard Codification Topic 840 or Topic 842 (and any successor or
replacement provisions or any pronouncements in connection therewith) after such
date that would otherwise require any of the obligations of the lessee
thereunder to be treated as capital leases, Capital Lease Obligations,
Indebtedness or Capital Expenditures.

SECTION 1.05. Pro Forma Calculations. With respect to any period during which
any acquisition, sale, transfer or other disposition of any material assets
outside the ordinary course of business occurs, for purposes of determining
Consolidated EBITDA, calculations with respect to such period shall be made on a
Pro Forma Basis.

SECTION 1.06. Currency Translation. (a) Except as specifically provided in
paragraph (b) of this Section 1.06, for purposes of determining compliance as of
any date with the terms of any Loan Document, amounts incurred or outstanding in
Canadian dollars shall be translated into U.S. dollars at the exchange rates in
effect on the first Business Day of the fiscal quarter in which such
determination occurs or in respect of which such determination is being made, as
such exchange rates shall be determined in good faith by the U.S. Borrower. No
Default or Event of Default shall arise as a result of any limitation or
threshold set forth in U.S. dollars in any Loan Document (other than the limits
and sublimits for Revolving Exposure set forth in Article II of this Agreement)
being exceeded solely as a result of changes in currency exchange rates from
those rates applicable on the first day of the fiscal quarter in which such
determination occurs or in respect of which such determination is being made.

(b) (i)The Administrative Agent shall determine the U.S. Dollar Equivalent of
any Borrowing, LC Disbursement or Letter of Credit denominated in Canadian
dollars, as well as of each component of each Borrowing Base, as of each date
(with such date to be reasonably determined by the Administrative Agent) that is
on or about the date of each request for the issuance, amendment, renewal or
extension of such Letter of Credit, using the Exchange Rate for the applicable
currency in relation to U.S. dollars in effect on the date of determination, and
each such amount shall be the U.S. Dollar Equivalent of such Letter of Credit
(or such Borrowing Base component, as the case may be) until the next required
calculation thereof pursuant to this paragraph (b)(i) (or, in the case of such
Borrowing Base component, pursuant to paragraph (b)(ii) or (b)(iv)) of this
Section 1.06.

 

46



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall determine the U.S. Dollar Equivalent of any
Borrowing denominated in Canadian Dollars, as well as of each component of each
Borrowing Base, as of each date (with such date to be reasonably determined by
the Administrative Agent) that is on or about the date of a Borrowing Request or
Interest Election Request, or as of each date of any termination or reduction of
Commitments hereunder or the prepayment of Loans hereunder, in each case using
the Exchange Rate for the applicable currency in relation to U.S. dollars in
effect on the date of determination, and each such amount shall be the
U.S. Dollar Equivalent of such Borrowing (or such Borrowing Base component, as
the case may be) until the next required calculation thereof pursuant to this
paragraph (b)(ii) (or, in the case of such Borrowing Base component, pursuant to
paragraph (b)(i) or (b)(iv)) of this Section 1.06.

(iii) The Administrative Agent shall notify the Borrowers, the Lenders and the
Issuing Banks of each calculation of the U.S. Dollar Equivalent of each Letter
of Credit, Borrowing and LC Disbursement.

(iv) In addition to the requirements set forth in paragraphs (b)(i) and (b)(ii)
of this Section 1.06, the Administrative Agent shall determine the U.S. Dollar
Equivalent of each applicable component of each Borrowing Base as of each date
(with such date to be reasonably determined by the Administrative Agent) that is
on or about the date of delivery of each Borrowing Base Certificate hereunder,
in each case using the Exchange Rate for the applicable currency in relation to
U.S. dollars in effect on the date of determination, and each such amount shall
be the U.S. Dollar Equivalent of such Borrowing Base component until the next
required calculation thereof pursuant to paragraph (b)(i), (b)(ii) or (b)(iv) of
this Section 1.06.

ARTICLE II

The Credits

SECTION 2.01. Revolving Commitments. (a) Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the U.S. Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment, in each case at such time, (ii) the
aggregate Revolving Exposure exceeding the aggregate Revolving Commitments, in
each case at such time or (iii) the aggregate U.S. Revolving Exposure at such
time exceeding the lesser of (A) the Revolving Commitments at such time minus
the Canadian Revolving Exposure at such time and (B) (1) the U.S. Borrowing Base
at such time minus (2) the amount by which (x) the aggregate Canadian Revolving
Exposure at such time exceeds (y) the Canadian Borrowing Base at such time,
subject in each case to the Administrative Agent’s authority, in its sole
discretion, to make Overadvances pursuant to the terms of Section 2.04 and
Protective Advances pursuant to the terms of 2.21. Within the foregoing limits
and subject to the terms and conditions set forth herein, the U.S. Borrower may
borrow, prepay and reborrow Revolving Loans. All Loans made to the U.S. Borrower
shall be made in dollars.

(b) Subject to the terms and conditions set forth herein, each Lender agrees to
make Revolving Loans to the Canadian Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment, in each case at such time, (ii) such Lender’s Canadian Revolving
Exposure exceeding such Lender’s Canadian Revolving Sub-Commitment, in each case
at such time, (iii) the aggregate Revolving Exposure at such time exceeding the
aggregate Revolving Commitments at such time or (iv) the aggregate Canadian
Revolving Exposure at such time exceeding the lesser of

 

47



--------------------------------------------------------------------------------

(A) the aggregate Canadian Revolving Sub-Commitments at such time and
(B) (1) the Aggregate Borrowing Base at such time minus (2) the aggregate U.S.
Revolving Exposure at such time. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Canadian Borrower may borrow, prepay
and reborrow Revolving Loans. All Loans made to the Canadian Borrower shall be
made in U.S. dollars or Canadian dollars.

(c) All Revolving Loans, Overadvances, Swingline Loans and Letters of Credit
outstanding under the Existing Credit Agreement on the Restatement Effective
Date shall remain outstanding hereunder on the terms set forth herein.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan,
Overadvance or Protective Advance) shall be made as part of a Borrowing
consisting of Loans of the same Class, Type and currency made by the Lenders
(i) in the case of U.S. Revolving Borrowings, ratably in accordance with their
respective Revolving Commitments and (ii) in the case of Canadian Revolving
Borrowings, ratably in accordance with their respective Canadian Revolving
Sub-Commitments, in each case as of the date of such Borrowing. Any Overadvance
and any Swingline Loan shall be made in accordance with the procedures set forth
in Section 2.04, and any Protective Advance shall be made in accordance with the
procedures set forth in Section 2.21. The failure of any Lender to make any Loan
required to be made by it hereunder shall not relieve any other Lender of its
obligations hereunder, provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.13, (i) each U.S. Revolving Borrowing shall be
comprised entirely of ABR Revolving Loans or Eurodollar Revolving Loans as the
U.S. Borrower may request in accordance herewith and (ii) each Canadian
Revolving Borrowing shall be (x) if denominated in U.S. dollars, comprised
entirely of ABR Revolving Loans or Eurodollar Revolving Loans or (y) if
denominated in Canadian dollars, comprised entirely of Canadian Prime Loans or
CDOR Loans, in each case as the Canadian Borrower may request in accordance
herewith. Each Swingline Loan, Overadvance and Protective Advance shall be an
ABR Loan (or, in the case of an Overadvance or Protective Advance denominated in
Canadian dollars, a Canadian Prime Loan). Each Lender at its option may
(A) allocate its portion of the Canadian Revolving Sub-Commitment to any
domestic or foreign branch or Affiliate of such Lender, and cause such branch or
Affiliate to make any Loan, or fund any participation in any Letter of Credit,
under or in respect of the Canadian Revolving Sub-Commitment and (B) otherwise,
make any Loan, or fund any participation in any Letter of Credit, by causing any
such branch or Affiliate to make such Loan or fund such participation; provided
that (x) any exercise of any such option shall not affect the obligation of
either Borrower to repay any such Loan or participation in accordance with the
terms of this Agreement and (y) each such branch or Affiliate shall, for all
purposes of this Agreement and the other Loan Documents, be treated in the same
manner as the respective Lender (and shall have all rights hereunder and
obligations hereunder and thereunder to the extent of such allocation, and shall
be entitled to all indemnities and similar provisions in respect of its acting
as such, subject to all of the requirements and limitations herein or therein).

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing or CDOR Revolving Borrowing, such Borrowing shall be in an aggregate
principal amount that is an integral multiple of $1,000,000 and not less than
$1,000,000 (or, in the case of a Borrowing denominated in Canadian dollars, an
integral multiple of C$1,000,000 and not less than C$1,000,000) or, if less the
amount of the then remaining Revolving Commitment (or Canadian Revolving
Sub-Commitment). At the time that each ABR Revolving Borrowing or Canadian Prime
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $1,000,000 (or, in the
case of a Borrowing denominated in Canadian

 

48



--------------------------------------------------------------------------------

dollars, an integral multiple of C$100,000 and not less than C$1,000,000) or, if
less the amount of the then remaining Revolving Commitment (or Canadian
Revolving Sub-Commitment). Each Swingline Loan shall be in an amount that is not
less than $500,000. Borrowings of more than one Type may be outstanding at the
same time, provided that there shall not at any time be more than a total of ten
Eurodollar Borrowings and CDOR Borrowings, in the aggregate, outstanding.
Notwithstanding anything to the contrary in this Section 2.02(c), (A) an ABR
Revolving Borrowing or a Swingline Loan may be in an aggregate amount that is
equal to the entire unused balance of the aggregate Revolving Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) and (B) a Canadian Prime Revolving Borrowing may
be in the aggregate amount which is equal to (or the U.S. Dollar Equivalent is
equal to) the entire unused balance of the aggregate Canadian Revolving
Sub-Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e).

(d) Notwithstanding any other provision of this Agreement, neither Borrower
shall be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing or CDOR Borrowing if the Interest Period requested with respect
thereto would end after the Original Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, the
applicable Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
Local Time, three Business Days before the date of the proposed Borrowing,
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of the proposed Borrowing, provided that
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., Local Time, on the date of the proposed Borrowing, (c) in the case
of a Canadian Prime Borrowing, not later than 12:00 p.m., Local Time, one
Business Day before the date of the proposed Borrowing, provided that any such
notice of a Canadian Prime Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., Local Time, on the date of the proposed Borrowing or (d) in the case
of a CDOR Borrowing, not later than 12:00 p.m., Local Time, two Business Days
before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy or Adobe pdf file to the Administrative Agent of a written Borrowing
Request substantially in the form of Exhibit C signed by the applicable
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information:

(a) the Borrower requesting such Borrowing;

(b) the currency and aggregate amount of such Borrowing;

(c) the date of such Borrowing, which shall be a Business Day;

(d) whether such Borrowing is to be an ABR Borrowing, a Eurodollar Borrowing, a
Canadian Prime Borrowing or a CDOR Borrowing;

(e) in the case of a Eurodollar Borrowing or a CDOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

(f) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06;
and

(g) that as of such date the conditions set forth in Sections 4.02(a) and
(b) are satisfied.

 

49



--------------------------------------------------------------------------------

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be (A) in the case of a U.S. Revolving
Borrowing, an ABR Borrowing and (B) in the case of a Canadian Revolving
Borrowing, a Canadian Prime Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing or CDOR Revolving
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing. If no currency is
specified with respect to any Canadian Revolving Borrowing, then the currency of
such Canadian Revolving Borrowing shall be Canadian dollars (unless the
applicable Borrowing request otherwise specified that such Borrowing shall be an
ABR Revolving Borrowing or Eurodollar Revolving Borrowing, in which case the
currency of such Canadian Revolving Borrowing shall be U.S. dollars).

SECTION 2.04. Swingline Loans and Overadvances. (a) Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the U.S. Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$20,000,000, (ii) the aggregate Revolving Exposure exceeding the aggregate
Revolving Commitments, in each case at such time or (iii) the aggregate U.S.
Revolving Exposure at such time exceeding the lesser of (A) the aggregate
Revolving Commitments at such time minus the Canadian Revolving Exposure at such
time or (B) (1) the U.S. Borrowing Base at such time minus (2) the amount by
which (x) the aggregate Canadian Revolving Exposure at such time exceeds (y) the
Canadian Borrowing Base at such time, provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the U.S. Borrower may borrow, prepay and reborrow Swingline Loans.
Swingline Loans shall be denominated in U.S. dollars.

(b) To request a Swingline Loan, the U.S. Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy or by
Adobe pdf file), not later than 12:00 noon, New York City time, on the day of
such proposed Swingline Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the U.S. Borrower. The
Swingline Lender shall make each Swingline Loan available to the U.S. Borrower
by means of a credit to the general deposit account of the U.S. Borrower
maintained with the Swingline Lender (or (i) in the case of a Swingline Loan
made to finance the reimbursement of an LC Disbursement as provided in Section
2.05(e), by remittance to the applicable Issuing Bank or, to the extent that the
Revolving Lenders have made payments pursuant to Section 2.05(e) to reimburse
such Issuing Bank, to such Lenders and such Issuing Bank as their interests may
appear and (ii) in the case of a Swingline Loan made to finance the repayment of
another Loan or fees or expenses as provided by Section 2.17(c), by remittance
to the Administrative Agent to be distributed to the Lenders as their interests
may appear) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day (but, in any
event with respect to a Swingline Loan, not later than seven Business Days after
such Swingline Loan was funded by the Swingline Lender), require the Revolving
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Swingline Loans. Each Revolving Lender

 

50



--------------------------------------------------------------------------------

hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Swingline
Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the U.S. Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the U.S.
Borrower (or other party on behalf of the U.S. Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear, provided that any such payment so remitted shall be
repaid to the Swingline Lender or the Administrative Agent, as the case may be,
if and to the extent such payment is required to be refunded to the U.S.
Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the U.S. Borrower of any default in
the payment thereof.

(d) Any provision of this Agreement to the contrary notwithstanding, at the
request of a Borrower, the Administrative Agent may in its sole discretion (but
with absolutely no obligation) make Loans to such Borrower, on behalf of the
Revolving Lenders, in amounts that exceed the availability pursuant to
Sections 2.01(a) and 2.01(b), as applicable, immediately prior to the making of
such Loans (any such excess Loans are herein referred to collectively as
“Overadvances”), provided that no Overadvance shall result in a Default due to
the U.S. Borrower’s failure to comply with Section 2.01 for so long as such
Overadvance remains outstanding in accordance with the terms of this paragraph,
but solely with respect to the amount of such Overadvance. All Overadvances
shall be (i) ABR Borrowings, in the case of (x) Overadvances made to the U.S.
Borrower and (y) Overadvances denominated in U.S. dollars made to the Canadian
Borrower, or (ii) Canadian Prime Borrowings, in the case of Overadvances
denominated in Canadian dollars made to the Canadian Borrower. The authority of
the Administrative Agent to make Overadvances is limited to an aggregate amount
the U.S. Dollar Equivalent of which is not to exceed $25,000,000 at any time, no
Overadvance may remain outstanding for more than 30 days and no Overadvance
shall cause any Lender’s Revolving Exposure to exceed its Revolving Commitment,
provided that the Required Lenders may at any time revoke the Administrative
Agent’s authorization to make Overadvances. Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof.

(e) Upon the making of an Overadvance by the Administrative Agent, each
Revolving Lender shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the Administrative Agent
without recourse or warranty, an undivided interest and participation in such
Overadvance in proportion to its Applicable Percentage of the Revolving
Commitment. The Administrative Agent may, at any time, require the Revolving
Lenders to fund their participations in any Overadvance. From and after the
date, if any, on which any Revolving Lender is required to fund its
participation in any Overadvance purchased hereunder, the Administrative Agent
shall promptly distribute to such Lender, such Lender’s Applicable Percentage of
all payments of principal and interest and all proceeds of Collateral received
by the Administrative Agent in respect of such Overadvance.

 

51



--------------------------------------------------------------------------------

SECTION 2.05. Letters of Credit. (a) General. As of the Restatement Effective
Date, each Existing Letter of Credit, automatically and without any action on
the part of any Person, has been deemed to be a Letter of Credit issued
hereunder for all purposes of this Agreement and the other Loan Documents.
Subject to the terms and conditions set forth herein, at the request of the U.S.
Borrower each requested Issuing Bank hereby agrees to issue Letters of Credit
for the U.S. Borrower’s own account (or for the account of any Subsidiary so
long as the U.S. Borrower and such Subsidiary are co-applicants), in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Availability Period. All
Letters of Credit issued for the account of the U.S. Borrower or any Subsidiary
(with respect to which the U.S. Borrower is a co-applicant) shall be denominated
in U.S. dollars. Subject to the terms and conditions set forth herein, at the
request of the Canadian Borrower each requested Issuing Bank hereby agrees to
issue Letters of Credit for the Canadian Borrower’s own account (or for the
account of any Canadian Subsidiary so long as the Canadian Borrower and such
Canadian Subsidiary are co-applicants), in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. All Letters of Credit issued for the
account of the Canadian Borrower or any Canadian Subsidiary (with respect to
which the Canadian Borrower is a co-applicant) shall be denominated in either
U.S. dollars or Canadian dollars. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by either Borrower
to, or entered into by either Borrower with, an Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount and currency of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank, the applicable Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the applicable Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure shall not exceed $70,000,000, (ii) the
Canadian LC Exposure shall not exceed $5,000,000, (iii) none of JPMCB, Bank of
America or Wells Fargo shall have LC Exposure that exceeds $30,000,000 each,
(iv) the aggregate Revolving Exposure shall not exceed the Revolving
Commitments, in each case at such time, (v) the aggregate U.S. Revolving
Exposure at such time shall not exceed the lesser of (A) the Revolving
Commitments at such time minus the Canadian Revolving Exposure at time and
(B) (1) the U.S. Borrowing Base at such time minus (2) the amount by which
(x) the aggregate Canadian Revolving Exposure at such time exceeds (y) the
Canadian Borrowing Base at such time, and (vi) the aggregate Canadian Revolving
Exposure shall not exceed the lesser of (A) the aggregate Canadian Revolving
Sub-Commitments at such time and (B) (1) the Aggregate Borrowing Base at such
time minus (2) the aggregate U.S. Revolving Exposure at such time.
Notwithstanding the foregoing, neither Wells Fargo or any of its Affiliates
shall be under any obligation to issue Letters of

 

52



--------------------------------------------------------------------------------

Credit for the account of the Canadian Borrower (or for which the Canadian
Borrower is a co-applicant), it being agreed that this provision shall not be
deemed to limit Wells Fargo’s obligation to participate in any such Letters of
Credit issued for the account of the Canadian Borrower (or for which the
Canadian Borrower is a co-applicant) in accordance with Section 2.05(d). The
obligations of each Issuing Bank to issue Letters of Credit hereunder shall be
several and not joint.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Original Maturity Date; provided,
however, that a Letter of Credit may, upon the request of the applicable
Borrower and with the consent of applicable Issuing Bank, include a provision
whereby such Letter of Credit shall be renewed automatically for additional
consecutive periods of one year or less (but not beyond the date that is five
Business Days prior to the Original Maturity Date) unless such Issuing Bank, in
its discretion, notifies the beneficiary thereof at least 30 days prior to the
then-applicable expiration date that such Letter of Credit will not be renewed.
Notwithstanding the foregoing, any Letters of Credit may mature later than five
Business Days prior to the Original Maturity Date if the applicable Borrower has
entered into a cash collateral arrangement with respect to such Letter of Credit
on terms satisfactory to the applicable Issuing Bank.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, each Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank and not reimbursed by the applicable Borrower or the applicable Subsidiary
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the applicable Borrower or the
applicable Subsidiary for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 3:00 p.m., Local Time, on the date that such LC
Disbursement is made, if the applicable Borrower shall have received notice of
such LC Disbursement prior to 11:00 a.m., Local Time, on such date, or, if such
notice has not been received by the applicable Borrower prior to such time on
such date, then not later than (i) 3:00 p.m., Local Time, on the Business Day
that the applicable Borrower receives such notice, if such notice is received
prior to 11:00 a.m., Local Time, on the day of receipt, or (ii) 12:00 noon,
Local Time, on the Business Day immediately following the day that the
applicable Borrower receives such notice, if such notice is not received prior
to 11:00 a.m., Local Time, on the day of receipt, provided that, if such LC
Disbursement is not less than $250,000, the applicable Borrower may, subject to
the conditions to borrowing set forth herein (other than the minimum borrowing
amount requirements set forth in Section 2.02(c)), request in accordance with
Section 2.03 or 2.04 that such payment be financed with (A) in the case of a
Letter of Credit issued for the account of the U.S. Borrower or a Subsidiary
(with respect to which the U.S. Borrower is a co-applicant), an ABR Revolving
Borrowing or Swingline

 

53



--------------------------------------------------------------------------------

Loan, in each case made by the U.S. Borrower, and (B) in the case of a Letter of
Credit issued for the account of the Canadian Borrower or a Canadian Subsidiary
(with respect to which the Canadian Borrower is a co-applicant), (x) if such
Letter of Credit is denominated in U.S. dollars, an ABR Revolving Borrowing or
(y) if such Letter of Credit is denominated in Canadian dollars, a Canadian
Prime Revolving Borrowing, in each case made by the Canadian Borrower, and in
each of cases (A) and (B), in an equivalent amount and, to the extent so
financed, the applicable Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing, Canadian Prime
Revolving Borrowing or Swingline Loan. If the applicable Borrower fails to make
such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the
applicable Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the applicable Borrower, in the same manner as provided in Section 2.06
with respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders) and in the same
currency as the applicable LC Disbursement, and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Administrative Agent of
any payment from the applicable Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans, Canadian Prime
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the applicable Borrower of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The applicable Borrower’s obligation, subject to
Section 9.19, to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
applicable Borrower’s obligations hereunder. Neither the Administrative Agent,
the Lenders nor the Issuing Banks, nor any of their Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank, provided that the foregoing shall not be construed to excuse such Issuing
Bank from liability to the applicable Borrower to the extent of any direct
damages (as opposed to consequential or punitive damages, claims in respect of
which are hereby waived by the applicable Borrower to the extent permitted by
applicable law) suffered by the applicable Borrower and/or its Subsidiaries that
are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or wilful misconduct on the

 

54



--------------------------------------------------------------------------------

part of the applicable Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof (and except as otherwise required by applicable
law), the parties agree that, with respect to documents presented that appear on
their face to be in substantial compliance with the terms of a Letter of Credit,
each Issuing Bank may, in its sole discretion, either accept and make payment
upon such documents without responsibility for further investigation, regardless
of any notice or information to the contrary, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit, and any such acceptance or refusal shall be
deemed not to constitute gross negligence or wilful misconduct.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder, provided that any failure to give or
delay in giving such notice shall not relieve the applicable Borrower of its
obligation to reimburse such Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement in accordance with paragraph (e) of this Section.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the applicable Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to (i) ABR Revolving Loans,
in the case of (x) Letters of Credit issued for the account of the U.S. Borrower
or any Domestic Subsidiary and (y) Letters of Credit denominated in U.S. dollars
that are issued for the account of the Canadian Borrower or any Canadian
Subsidiary, and (ii) Canadian Prime Loans, in the case of Letters of Credit
denominated in Canadian dollars that are issued for the account of the Canadian
Borrower or any Canadian Subsidiary, provided that, if the applicable Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.12(d) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Banks. An Issuing Bank may be replaced at any
time by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the applicable Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(d). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such successor Issuing Bank. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

55



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on or after the Business Day on which either Borrower receives
notice from the Administrative Agent or the Required Lenders that the maturity
of the Loans has been accelerated and the Revolving Commitments have been
terminated, Revolving Lenders with LC Exposure representing greater than 50% of
the LC Exposure may demand the deposit of cash collateral pursuant to this
paragraph, and the U.S. Borrower (in the case of the U.S. LC Exposure) and the
Canadian Borrower (in the case of the Canadian LC Exposure), in each case
subject to Section 9.19, shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders designated for the U.S. LC Exposure or the Canadian LC Exposure, as
applicable, an amount in cash equal to (x) 102% of the sum of the U.S. LC
Exposure and that portion of the Canadian LC Exposure attributable to Letters of
Credit denominated in U.S. dollars, in each case as of such date plus any
accrued and unpaid interest thereon (the cash collateral deposited pursuant to
this clause (x) to be denominated in U.S. dollars) and (y) 102% of the portion
of the Canadian LC Exposure attributable to Letters of Credit denominated in
Canadian dollars as of such date plus any accrued and unpaid interest thereon
(the cash collateral deposited pursuant to this clause (y) to be denominated in
Canadian dollars), provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to either Borrower described in
paragraph (h) or (i) of Article VII. The Borrowers also shall deposit cash
collateral pursuant to this paragraph (including with respect to the percentage
of the face amount of Letters of Credit and the applicable currency of the
deposit as described in the immediately preceding sentence) as and to the extent
required by Section 2.09(b) or Section 2.10(b). Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the applicable Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrowers’ risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the applicable Borrower for the applicable LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the LC
Exposure), be applied to satisfy other obligations of the applicable Borrower
under this Agreement. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default and
acceleration of the maturity of the Loans, as described above, such amount (to
the extent not applied as aforesaid) shall be returned to the applicable
Borrower within three Business Days after all Events of Default have been cured
or waived. If either Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.10(b), such amount (to the extent not
applied as aforesaid) shall be returned to the applicable Borrower as and to the
extent that, after giving effect to such return, the applicable Borrower would
remain in compliance with Section 2.10(b) and no Default shall have occurred and
be continuing.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, provided that Swingline Loans and Overadvances shall be made as
provided in Section 2.04 and Protective Advances shall be made as provided in
Section 2.21. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly, and in no event later than 3:00 p.m., Local
Time, crediting the amounts so received, in like funds, to an account of such
Borrower maintained with the Administrative Agent in New York City or Toronto,
as the case may be, and designated by such Borrower from time to time in writing
to the Administrative Agent (including

 

56



--------------------------------------------------------------------------------

in the applicable Borrowing Request), provided that ABR Revolving Loans and
Canadian Prime Revolving Loans made to finance the reimbursement of (i) an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank or, to the extent that the
Revolving Lenders have made payments pursuant to Section 2.05(e) to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear, (ii) an Overadvance shall be retained by the Administrative Agent
or, to the extent that the Revolving Lenders have made payments pursuant to
Section 2.04(e) to reimburse the Administrative Agent in respect of any such
Overadvance, remitted by the Administrative Agent to such Revolving Lenders as
their interests may appear or (iii) a Protective Advance shall be retained by
the Administrative Agent or, to the extent that the Revolving Lenders have made
payments pursuant to Section 2.21(b) to finance the repayment of a Protective
Advance, applied by the Administrative Agent for such purpose.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of (A) (1) if such amount corresponds to a Borrowing made by
the U.S. Borrower, the NYFRB Rate and (2) if such amount corresponds to a
Borrowing made by the Canadian Borrower, the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount and (B) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the applicable Borrower, the
interest rate applicable to such Loan. If such Lender pays such amount to the
Administrative Agent, then such amount (less interest) shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request or designated by
Section 2.03 and, in the case of a Eurodollar Borrowing or CDOR Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request or
designated by Section 2.03. Thereafter, the applicable Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing or CDOR Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The applicable Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, Overadvances or Protective Advances, which may not be
converted or continued.

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy or by Adobe pdf file to the Administrative Agent of a
written Interest Election Request substantially in the form of Exhibit D signed
by the applicable Borrower. Notwithstanding the foregoing, no Borrower shall be
permitted to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for any Eurodollar Revolving Borrowing or CDOR Revolving Borrowing that
does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing not available under the Class of Commitments pursuant to which such
Borrowing was made.

 

57



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Eurodollar
Borrowing, a Canadian Prime Borrowing or a CDOR Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing or a CDOR Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing or a CDOR
Borrowing but does not specify an Interest Period, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing or a CDOR Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period, (i) in the case
of a Eurodollar Borrowing, such Borrowing shall be converted to an ABR Borrowing
or (ii) in the case of a CDOR Borrowing, such Borrowing shall be converted to a
Canadian Prime Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the applicable Borrower, then,
so long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing or CDOR Borrowing and
(ii) unless repaid, each Eurodollar Borrowing or CDOR Borrowing shall be
converted to an ABR Borrowing or a Canadian Prime Borrowing, respectively, at
the end of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Revolving Commitments. (a) Unless
previously terminated, the Revolving Commitments shall terminate on the Maturity
Date.

(b) The Borrowers may at any time terminate, or from time to time reduce, in
either case, without premium or penalty (other than, with respect to Eurodollar
Borrowings, payments that may become due under Section 2.15), the Revolving
Commitments or the Canadian Revolving Sub-Commitments, provided that (i) each
reduction of the Revolving Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000, (ii) the Borrowers shall
not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10,
the aggregate Revolving Exposure (excluding, in the case of any termination of
the Revolving Commitments, the portion of the Revolving Exposure attributable to
outstanding Letters of Credit if and to the extent that the applicable Borrower
has made

 

58



--------------------------------------------------------------------------------

arrangements satisfactory to the Administrative Agent and the applicable Issuing
Bank with respect to such Letters of Credit) would exceed the aggregate
Revolving Commitments, (iii) the Borrowers shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the U.S. Revolving Loans in accordance with Section 2.10, the aggregate U.S.
Revolving Exposure would exceed the lesser of (A) the aggregate Revolving
Commitments at such time minus the Canadian Revolving Exposure at such time or
(B) (1) the U.S. Borrowing Base at such time minus (2) the amount by which
(x) the aggregate Canadian Revolving Exposure at such time exceeds (y) the
Canadian Borrowing Base at such time, (iv) the Borrowers shall not terminate or
reduce the Canadian Revolving Sub-Commitments if, after giving effect to any
concurrent prepayment of the Canadian Revolving Loans in accordance with
Section 2.10, the aggregate Canadian Revolving Exposure would exceed the lesser
of (A) the aggregate Canadian Revolving Sub-Commitments and (B) (x) the
Aggregate Borrowing Base at such time minus (y) the aggregate U.S. Revolving
Exposure at such time and (v) the Borrowers shall not terminate or reduce the
Revolving Commitments if, after giving effect to such termination or reduction,
the aggregate Canadian Revolving Sub-Commitments would exceed the aggregate
Revolving Commitments.

(c) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments or Canadian Revolving
Sub-Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrowers pursuant to this Section shall
be irrevocable, provided that a notice of termination or reduction of Revolving
Commitments or Canadian Revolving Sub-Commitments delivered by the Borrowers may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or any other event, in which case such notice may be revoked by the
Borrowers (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Revolving Commitments or Canadian Revolving Sub-Commitments shall be
permanent, subject to any increases effected pursuant to Section 2.19. Each
reduction of the Revolving Commitments or Canadian Revolving Sub-Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments or Canadian Revolving Sub-Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) Each Borrower hereby unconditionally promises to pay, subject to
Section 9.19, (i) to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Revolving Loan of such Lender to such
Borrower on the Maturity Date, (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan to such Borrower on the Maturity Date,
provided that on each date that a U.S. Revolving Borrowing is made, the U.S.
Borrower shall repay all Swingline Loans that were outstanding on the date such
Borrowing was requested, (iii) to the Administrative Agent the then unpaid
principal amount of each Overadvance on the earliest of (x) the Maturity Date,
(y) the day that is 30 days after the making of such Overadvance and (z) demand
by the Administrative Agent, and (iv) to the Administrative Agent the then
unpaid principal amount of each Protective Advance on the earlier of (x) the
Maturity Date and (y) demand by the Administrative Agent.

(b) On each Business Day during any Cash Dominion Period, the Administrative
Agent shall apply, subject to Section 9.19, all immediately available funds
credited to (i) the Canadian Collection Account to the Canadian Secured
Obligations and (ii) the U.S. Collection Account to the U.S. Secured Obligations
or, in the Administrative Agent’s discretion if no funds are then credited to
the Canadian Collection Account, the Canadian Secured Obligations, in each case,
first to prepay any

 

59



--------------------------------------------------------------------------------

Overadvances that may be outstanding, pro rata, second to prepay any Protective
Advances that may be outstanding, pro rata, third, to prepay Swingline Loans and
to reimburse any LC Disbursements that may be outstanding, pro rata, and fourth
to prepay any Revolving Loans that may be outstanding and, if no such Loans are
outstanding, to deposit cash collateral in an account with the Administrative
Agent to be retained pursuant to Section 2.05(j), it being understood that any
prepayments of Revolving Loans shall be applied in accordance with the
penultimate sentence of Section 2.17(b).

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type and Class thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein (absent manifest error), provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of either
Borrower to repay the Loans and pay interest thereon in accordance with the
terms of this Agreement.

(f) Any Lender may request that Revolving Loans made by it be evidenced by a
promissory note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note, substantially in the form of
Exhibit H, payable to such Lender and its registered assigns. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns.

SECTION 2.10. Prepayment of Loans. In each case, subject to to Section 9.19:

(a) Each Borrower shall have the right at any time and from time to time to
prepay without premium or penalty (other than, with respect to Eurodollar
Borrowings, payments that may become due under Section 2.15) any Borrowing by
such Borrower in whole or in part, subject to the requirements of this Section.

(b) Except for Overadvances permitted under Section 2.04, (i) in the event and
on such occasion that the aggregate U.S. Revolving Exposure exceeds the lesser
of (A) the aggregate Revolving Commitments at such time minus the Canadian
Revolving Exposure at such time and (B) (1) the U.S. Borrowing Base at such time
minus (2) the amount by which (x) the aggregate Canadian Revolving Exposure at
such time exceeds (y) the Canadian Borrowing Base at such time, the U.S.
Borrower shall prepay Protective Advances made to the U.S. Borrower, U.S.
Revolving Borrowings and/or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
to be retained pursuant to Section 2.05(j) for so long as such condition exists)
in an aggregate amount equal to such excess and (ii) in the event and on such
occasion that the aggregate Canadian Revolving Exposure exceeds the lesser of
(A) the aggregate Canadian Revolving Sub-Commitments at such time and
(B) (x) the Aggregate Borrowing Base at such time minus (y) the aggregate U.S.
Revolving Exposure at such time, the Canadian Borrower shall prepay Protective
Advances made to the Canadian Borrower and/or the Canadian Revolving Borrowings
(or, if no such Borrowings are outstanding, deposit cash collateral in an
account with the Administrative Agent to be retained pursuant to Section 2.05(j)
for so long as such condition exists) in an aggregate amount equal to such
excess.

 

60



--------------------------------------------------------------------------------

(c) Prior to any optional prepayment or mandatory prepayment of Borrowings
hereunder, the applicable Borrower shall select the Borrowing or Borrowings to
be prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (d) of this Section.

(d) Other than in connection with any prepayment made in accordance with Section
2.09(b) or 2.10(b), the applicable Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy or by Adobe pdf file) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing or CDOR
Borrowing, not later than 11:00 a.m., Local Time, three Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Borrowing or
Canadian Prime Borrowing, not later than 11:00 a.m., Local Time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, Local Time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment, provided that a notice of optional
prepayment may state that such notice is conditioned upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or any other event, in which case such notice of prepayment
may be revoked by the applicable Borrower (by notice to the Administrative Agent
on or prior to the specified date) if such condition is not satisfied. Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans) the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Class and Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12.

SECTION 2.11. Fees.

(a) The U.S. Borrower agrees to pay to the Administrative Agent for the account
of each Lender an unused commitment fee, which shall accrue at the rate of 0.25%
per annum on the average daily unused amount of the Revolving Commitment of such
Lender during the period from and including the Restatement Effective Date to
but excluding the date on which the Revolving Commitments terminate. Accrued
unused commitment fees shall be payable in arrears on the third Business Day
following the last day of each March, June, September and December of each year
and on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the Restatement Effective Date. All unused
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing unused commitment fees, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and each of the
Swingline Exposure of such Lender and such Lender’s participation in
Overadvances and Protective Advances shall be disregarded for such purpose).

(b) Each of the U.S. Borrower (with respect to the portion of the LC Exposure
constituting U.S. LC Exposure) and the Canadian Borrower (with respect to the
portion of the LC Exposure constituting Canadian LC Exposure) agrees to pay
(i) to the Administrative Agent for the account of each Revolving Lender a
participation fee with respect to its participations in the applicable

 

61



--------------------------------------------------------------------------------

Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Restatement Effective Date to but excluding the later of the date
on which such Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank a
fronting fee, which shall accrue at a rate equal to 0.125% per annum on the
average daily amount of the applicable LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Restatement Effective Date to but excluding the later of the
date of termination of the Revolving Commitments and the date on which there
ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Restatement
Effective Date, provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Banks pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(c) The U.S. Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon in
writing between the U.S. Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

SECTION 2.12. Interest. (a) Except as set forth in Section 2.12(c), (i) the
Loans comprising each ABR Borrowing (including each Swingline Loan) shall bear
interest at the Alternate Base Rate plus the Applicable Rate, (ii) the Loans
comprising each Eurodollar Borrowing shall bear interest at the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate, (iii) the Loans comprising each Canadian Prime Borrowing shall bear
interest at the Canadian Prime Rate plus the Applicable Rate and (iv) the Loans
comprising each CDOR Borrowing shall bear interest at the CDOR Rate plus the
Applicable Rate. All Borrowings denominated in Canadian dollars shall be either
Canadian Prime Borrowings or CDOR Borrowings.

(b) [Reserved.]

(c) Each Overadvance and Protective Advance shall bear interest at (i) in the
case of Overadvances and Protective Advances denominated in U.S. dollars, the
Alternate Base Rate plus the Applicable Rate plus 2.00% and (ii) in the case of
Overadvances and Protective Advances denominated in Canadian dollars, the
Canadian Prime Rate plus the Applicable Rate plus 2.00%.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the applicable Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% plus
the rate applicable to (A) in the case of amounts owed by the

 

62



--------------------------------------------------------------------------------

U.S. Borrower, ABR Revolving Loans as provided in paragraph (a) of this Section,
(B) in the case of an amount owed by the Canadian Borrower and denominated in
U.S. Dollars, ABR Revolving Loans as provided in paragraph (a) of this Section,
or (C) in the case of an amount owed by the Canadian Borrower denominated in
Canadian Dollars, Canadian Prime Loans as provided in paragraph (a) of this
Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments,
subject to Section 9.19, provided that (i) interest accrued pursuant to
paragraph (c) or (d) of this Section shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan or a Canadian Prime Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan or CDOR Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to (i) the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate, (ii) the Canadian
Prime Rate or (iii) CDOR Rate shall be computed on the basis of a year of 365
days (or, only in the case of clause (i) hereof, 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate, Canadian Prime Rate or CDOR Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

(g) Solely for purposes of the Interest Act (Canada), (i) whenever any interest
or fee under this Agreement is calculated based on a year of 360 days or 365
days, as the case may be, the rate used pursuant to such calculation, when
expressed as an annual rate, is equivalent to such rate multiplied by a
fraction, the numerator of which is the actual number of days in the relevant
calendar year and the denominator of which is 360 or 365, as the case may be,
(ii) the rates of interest under this Agreement are nominal rates and not
effective rates or yields and (iii) the principle of deemed reinvestment of
interest does not apply to any interest calculation under this Agreement.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the CDOR Rate, as the case may be, for
such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or CDOR Rate, as the case may be, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy or by Adobe pdf file as
promptly as practicable thereafter and, until the Administrative Agent notifies
the applicable Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing or CDOR Borrowing, as the case may be, shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing or CDOR
Borrowing, such Borrowing Request shall be deemed a request for (A) in the case
of a Borrowing

 

63



--------------------------------------------------------------------------------

Request for a Borrowing denominated in U.S. dollars, an ABR Borrowing and (B) in
the case of a Borrowing Request for a Borrowing denominated in Canadian dollars,
Canadian Prime Borrowing, provided that following the first day that such
condition shall cease to exist, such Borrowings may be made as or converted to
Eurodollar Borrowings (in the case of Borrowings denominated in U.S. dollars) or
CDOR Borrowings (in the case of Borrowings denominated in Canadian dollars) (at
the request of and in accordance with the elections of the applicable Borrower).

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any Issuing Bank
(except any such reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans or CDOR Loans made by such Lender or any Letter of Credit or
participation therein; or

(iii) subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes (other than (A) Indemnified Taxes (B) Excluded Taxes and (C) capital taxes
imposed by Canada or any political subdivision thereof) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or such Issuing Bank
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), then, upon the request
of such Lender or such Issuing Bank, as applicable, the applicable Borrower (in
accordance with Section 9.19) will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the applicable Borrower (in accordance with Section 9.19) will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail calculations of the amount or amounts necessary to compensate such Lender
or such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the applicable
Borrower and shall be conclusive absent manifest error. The applicable

 

64



--------------------------------------------------------------------------------

Borrower (in accordance with Section 9.19) shall pay such Lender or such Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation, provided that
no Borrower shall be required to compensate a Lender or an Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or such Issuing Bank, as the case may
be, notifies the applicable Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(e) Notwithstanding anything in this Section 2.14 to the contrary, a Lender or
Issuing Bank may request a payment under this Section 2.14 in respect of a
Change in Law described in the proviso to such defined term in Section 1.01 only
if such Lender is generally requesting payments of that type from similarly
situated borrowers.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or CDOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan or CDOR Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan or CDOR Loan (or to
convert any ABR Loan into a Eurodollar Loan or Canadian Prime Loan into a CDOR
Loan) on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10(d) and is revoked in
accordance therewith), (d) the assignment of any Eurodollar Loan or CDOR Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the applicable Borrower to replace a Lender pursuant to
Section 2.18(b) or Section 9.02(c) or (e) the removal of a Lender pursuant to
2.18(b), then, in any such event, the applicable Borrower (in accordance with
Section 9.19) shall compensate each Lender for the loss, cost and reasonable
expense attributable to such event; provided that no such losses, costs or
expenses arising in connection with the removal or replacement of a Defaulting
Lender shall be payable to any Defaulting Lender. In the case of a Eurodollar
Loan or CDOR Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the LIBO Rate or CDOR Rate, as applicable
(without consideration of the Applicable Rate) that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market (without
consideration of the Applicable Rate). A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after such Borrower’s
receipt thereof.

SECTION 2.16. Taxes.

(a) Subject to Section 9.19, any and all payments by or on account of any
obligation any Loan Party under any Loan Document shall be made free and clear
of and without deduction for any Taxes, except as required by applicable law,
provided that if any Loan Party shall be required to

 

65



--------------------------------------------------------------------------------

deduct any Taxes from such payments, then (i) in the case of any Indemnified
Taxes or Other Taxes, the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party shall make
such deductions and (iii) such Loan Party shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) Without limiting the provisions of paragraph (a) above, each Loan Party
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(c) Subject to Section 9.19, each Loan Party shall severally indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of such Loan Party under any Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the applicable Loan Party by a Lender or an Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.

(d) Subject to Section 9.19, each Lender shall severally indemnify the
Administrative Agent within 10 days after demand therefor, for the full amount
of (i) any Indemnified Taxes or Other Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(c)(iv) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.16,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and at
the time or times reasonably requested by such Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested as will

 

66



--------------------------------------------------------------------------------

permit such payments to be made without withholding or at a reduced rate. In
addition, any Lender, if requested by either Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of such Borrower or the Administrative Agent), executed originals of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B) any Foreign Lender shall deliver to such Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of such Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

 

  (1) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the U.S. is a
party,

 

  (2) duly completed copies of Internal Revenue Service Form W-8ECI,

 

  (3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (i) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not (x) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(y) a “10 percent shareholder” of such Borrower within the meaning of section
881(c)(3)(B) of the Code, or (z) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(ii) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,

 

  (4) to the extent a Foreign Lender is not the beneficial owner, duly completed
copies of Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue
Service Form W-8ECI, Internal Revenue Service Form W-8BEN, Internal Revenue
Service Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, Internal Revenue Service Form W-9 and/or
other certification documents from each beneficial owner, as applicable,
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of such direct or indirect
partner, or

 

67



--------------------------------------------------------------------------------

  (5) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit such Borrower to determine the withholding or deduction
required to be made.

(iii) If a payment made to a Lender under this Agreement or any Loan Document
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification previously delivered by
such Lender pursuant to this Section 2.16 expires or becomes obsolete or
inaccurate in any material respect, such Lender shall update such form or
certification or promptly notify such Borrower and the Administrative Agent in
writing of such Lender’s legal inability to do so.

(g) If the Administrative Agent, a Lender or an Issuing Bank determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.16, it
shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such Loan Party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to a Loan Party
pursuant to this paragraph (g) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require the
Administrative Agent, any Lender or any Issuing Bank to make available its Tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(h) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of the Existing Credit Agreement, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

68



--------------------------------------------------------------------------------

(i) Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.17. Payments Generally; Allocation of Proceeds; Sharing of Setoffs. In
each case, subject to Section 9.19:

(a) Each Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15, 2.16 or 9.03, or
otherwise) at or prior to the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 12:00 noon, Local Time), on the date when due, in immediately available
funds, without setoff or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to such account or accounts as
may be specified by the Administrative Agent, except payments to be made
directly to any Issuing Bank or the Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document of principal or interest in respect of any Loan or of
any breakage indemnity in respect of any Loan shall be made in the currency of
such Loan; all other payments under each Loan Document shall be made in U.S.
dollars, except as otherwise expressly provided therein.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
to the U.S. Secured Obligations and the Canadian Secured Obligations, as
applicable (and subject to Section 9.19) (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties (based
on the U.S. Dollar Equivalent of such amounts, determined using the Exchange
Rate at such time), and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties (based on the U.S. Dollar Equivalent of
such amounts, determined using the Exchange Rate at such time). Notwithstanding
the immediately preceding sentence, any proceeds of Collateral received by the
Administrative Agent (i) not constituting either (A) a specific payment of
principal, interest, fees, reimbursement of LC Disbursements or other sum
payable under the Loan Documents (which shall be applied as specified by the
applicable Borrower in accordance with the terms hereof), (B) a mandatory
prepayment (which shall be applied in accordance with Section 2.10) or
(C) amounts to be applied from the Collection Account during any Cash Dominion
Period (which shall be applied in accordance with Section 2.09(b)) or (ii) after
an Event of Default has occurred and is continuing and the Administrative Agent
so elects or the Required Lenders so direct, shall be applied (in each case
ratably as interests may appear (based on the U.S. Dollar Equivalents of the
amounts so owing, determined using the Exchange Rate at such time)) as follows:
(x) in the case of U.S. Collateral, first, to pay any fees, indemnities, or
expense reimbursements then due to the Administrative Agent from the Loan
Parties (other than in connection with Banking Services Obligations or Swap
Obligations), second, to pay any fees or

 

69



--------------------------------------------------------------------------------

expense reimbursements then due to the Lenders from the Loan Parties (other than
in connection with Banking Services Obligations or Swap Obligations), third, to
pay interest due in respect of the Overadvances, fourth, to pay the principal of
the Overadvances, fifth, to pay interest due in respect of the Protective
Advances, sixth, to pay the principal of the Protective Advances, seventh, to
pay interest then due and payable on the Loans, eighth, to prepay principal on
the Loans and unreimbursed LC Disbursements and, to the extent that Reserves
have been established with respect to such amounts, amounts owing with respect
to Designated Banking Services Obligations and Designated Swap Obligations,
ninth, to pay an amount to the Administrative Agent equal to 102% of the
aggregate undrawn face amount of all outstanding Letters of Credit (for each
Letter of Credit, to be denominated in the currency of such Letter of Credit) to
be held as cash collateral for such Obligations, tenth, to the payment of any
other Secured Obligation (other than Banking Services Obligations and Swap
Obligations) due to the Secured Parties by the Loan Parties, and eleventh, to
pay any amounts owing with respect to all other Banking Services Obligations and
Swap Obligations that are Secured Obligations, and (y) in the case of Canadian
Collateral, first, to pay any fees, indemnities, or expense reimbursements then
due to the Administrative Agent from the Canadian Loan Parties (other than in
connection with Banking Services Obligations or Swap Obligations), second, to
pay any fees or expense reimbursements then due to the Lenders from the Canadian
Loan Parties (other than in connection with Banking Services Obligations or Swap
Obligations), third, to pay interest due in respect of the Overadvances that are
Canadian Secured Obligations, fourth, to pay the principal of the Overadvances,
fifth, to pay interest due in respect of the Protective Advances that are
Canadian Secured Obligations, sixth, to pay the principal of the Protective
Advances that are Canadian Secured Obligations, seventh, to pay interest then
due and payable on the Loans made to the Canadian Borrower, eighth, to prepay
principal on the Loans made to the Canadian Borrower and unreimbursed LC
Disbursements in respect of Letters of Credit issued for the account of the
Canadian Borrower (or any Canadian Subsidiary) and, to the extent that Reserves
have been established with respect to such amounts, amounts owing with respect
to Designated Banking Services Obligations and Designated Swap Obligations, in
each case, that are Canadian Secured Obligations, ninth, to pay an amount to the
Administrative Agent equal to 102% of the aggregate undrawn face amount of all
outstanding Letters of Credit issued for the account of the Canadian Borrower
(or any Canadian Subsidiary with respect to which the Canadian Borrower is a
co-applicant) (for each Letter of Credit, to be denominated in the currency of
such Letter of Credit) to be held as cash collateral for such Obligations,
tenth, to the payment of any other Canadian Secured Obligation (other than
Banking Services Obligations and Swap Obligations) due to the Secured Parties by
the Loan Parties, and eleventh, to pay any amounts owing with respect to all
other Banking Services Obligations and Swap Obligations that are Canadian
Secured Obligations; provided, however, that the proceeds of U.S. Collateral
shall not be applied to the Canadian Secured Obligations until such time as the
proceeds of all Canadian Collateral have been applied to the Canadian Secured
Obligations. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the U.S. Borrower, or unless an Event of
Default has occurred and is continuing, neither the Administrative Agent nor any
Lender shall apply any payment that it receives to a Eurodollar Loan or CDOR
Loan, as applicable, except (x) on the expiration date of the Interest Period
applicable to any such Eurodollar Loan or CDOR Loan, as applicable or (y) in the
event, and only to the extent, that there are no outstanding ABR Loans or
Canadian Prime Loans, respectively, and, in any such event, the applicable
Borrower shall pay the break funding payment required in accordance with
Section 2.15. The Administrative Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Secured Obligations in accordance with the
terms of this Agreement.

(c) At the election of the Administrative Agent, all payments of principal,
interest, fees, premiums, reimbursable expenses (including all reimbursement for
fees and expenses pursuant to Section 9.03) and other sums payable under the
Loan Documents that are not paid when due in accordance with the Loan Documents
(after giving effect to any applicable grace period(s)) may be

 

70



--------------------------------------------------------------------------------

paid from the proceeds of Borrowings made hereunder whether made following a
request by the applicable Borrower pursuant to Section 2.03 or a deemed request
as provided in this Section or may be deducted from any deposit account of
applicable Borrower maintained with the Administrative Agent. Each Borrower
hereby irrevocably authorizes (i) the Administrative Agent to make a Borrowing
in the name of the applicable Borrower for the purpose of paying each payment of
principal, interest and fees payable by such Borrower as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, as the case may be, but such a Borrowing may only constitute a
Protective Advance if it is to reimburse costs, fees and expenses as described
in Section 9.03) and that all such Borrowings shall be deemed to have been
requested pursuant to Sections 2.03, 2.04 or 2.21, as applicable, and (ii) if an
Event of Default has occurred and is continuing and the Loans have been
accelerated, the Administrative Agent to charge any deposit account of such
Borrower maintained with the Administrative Agent for each payment of principal,
interest and fees payable by such Borrower as it becomes due hereunder or any
other amount due under the Loan Documents.

(d) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements, Swingline Loans,
Overadvances or Protective Advances resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements, Swingline Loans, Overadvances and Protective
Advances and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Revolving Loans and participations in
LC Disbursements, Swingline Loans, Overadvances and Protective Advances of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements, Swingline Loans, Overadvances and Protective
Advances, provided that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, (ii) the provisions of this paragraph shall not be
construed to apply to any payment made by either Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the U.S. Borrower or any Subsidiary or other
Affiliate thereof (as to which the provisions of this paragraph shall apply) and
(iii) no Lender shall exercise any right of setoff, counterclaim or otherwise
against any Canadian Loan Party or any of its assets with respect to any
Obligations other than Canadian Secured Obligations. Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the applicable Borrower rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.

(e) Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption and in its sole
discretion, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount due. In such event, if the applicable Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative

 

71



--------------------------------------------------------------------------------

Agent, at the greater of (i)(A) in the case of Loans made to, and LC
Disbursements under Letters of Credit issued for the account of, the U.S.
Borrower (or in the case of Letters of Credit, any Domestic Subsidiary), the
NYFRB Rate or (B) in the case of Loans made to, and LC Disbursements under
Letters of Credit issued for the account of, the Canadian Borrower (or, in the
case of Letters of Credit, any Canadian Subsidiary), the rate reasonably
determined by the Administrative Agent to be the cost of it funding such amount,
and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c) or (e), 2.05 (d) or (e), 2.06(a) or (b), 2.17(e) or
9.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

(g) In the event that any financial statements delivered under Section 5.01(a)
or 5.01(b), or any compliance certificate delivered under Section 5.01(c), shall
prove to have been materially inaccurate, and such inaccuracy shall have
resulted in the payment of any interest or fees at rates lower than those that
were in fact applicable for any period (based on the actual Average Daily Excess
Availability for such period), then, if such inaccuracy is discovered prior to
the termination of the Revolving Commitments and the repayment in full of the
principal of all Loans and the reduction of the LC Exposure to zero, each
Borrower shall pay to the Administrative Agent, for distribution to the Lenders
and the Issuing Banks (or former Lenders and Issuing Banks) as their interests
may appear, the accrued interest or fees that should have been paid by such
Borrower but were not paid as a result of such misstatement.

SECTION 2.18. Mitigation Obligations; Replacement/Removal of Lenders. (a) If any
Lender requests compensation under Section 2.14, or if either Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not be inconsistent with its internal policies or otherwise be
disadvantageous to such Lender. Each Borrower, subject to Section 9.19, hereby
agrees to pay all reasonable costs and expenses incurred by any Lender on behalf
of such Borrower in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if either
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting Lender, then the U.S. Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, (1) require such Lender to assign and delegate (without its signature or
consent), without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee acceptable to the U.S. Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (i) the U.S. Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, each Issuing Bank and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and funded participations
in LC Disbursements, Swingline Loans, Overadvances and Protective Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (to the extent of such outstanding principal and

 

72



--------------------------------------------------------------------------------

accrued interest and fees) or the applicable Borrower (in the case of all other
amounts), (iii) the U.S. Borrower or such assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in Section
9.04(b) and (iv) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments or (2) remove such Lender by paying such Lender an amount equal to the
outstanding principal of its Loans and funded participations in LC
Disbursements, Swingline Loans, Overadvances and Protective Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder.
Effective immediately upon such removal, the Commitment of such removed Lender
shall terminate. Such removal will not, however, affect the Commitments of any
other Lenders hereunder. A Lender shall not be required to make any such
assignment and delegation and the U.S. Borrower may not remove such Lender if,
prior thereto, as a result of a waiver by such Lender or otherwise (including as
a result of any action taken by such Lender under paragraph (a) above), the
circumstances entitling the U.S. Borrower to require such assignment and
delegation or removal cease to apply.

SECTION 2.19. Revolving Commitment Increases. (a) The U.S. Borrower may from
time to time (and more than one time), by written notice to the Administrative
Agent (which shall promptly deliver a copy to each of the Lenders), request that
the aggregate Revolving Commitments be increased by an amount not less than
$10,000,000 (and integral multiples of $1,000,000 in excess thereof) for any
such increase, except to the extent necessary to utilize the remaining unused
amount of increase permitted under this Section 2.19(a), provided that after
giving effect to any such increase the sum of the total Revolving Commitments
shall not exceed $450,000,000. Such notice shall set forth the amount of the
requested increase in the Revolving Commitments and the date on which such
increase is requested to become effective (which shall be not less than ten
Business Days or more than 60 days after the date of such notice), and shall
offer each Lender (provided that such Lender shall be reasonably satisfactory to
the Administrative Agent) the opportunity to increase its Revolving Commitment
by such Lender’s Applicable Percentage of the proposed increased amount. Each
Lender shall, by notice to the U.S. Borrower and the Administrative Agent given
not more than ten days after the date of the U.S. Borrower’s notice, either
agree to increase its applicable Revolving Commitment by all or a portion of the
offered amount or decline to increase its applicable Commitment (and any Lender
that does not deliver such a notice within such period of ten days shall be
deemed to have declined to increase its Commitment). In the event that, on the
tenth day after the U.S. Borrower shall have delivered a notice pursuant to the
first sentence of this paragraph, the Lenders shall have declined to increase
their Revolving Commitments or have agreed pursuant to the preceding sentence to
increase their Revolving Commitments by an aggregate amount less than the
increase in the total Revolving Commitments requested by the U.S. Borrower, the
U.S. Borrower may arrange for one or more banks or other financial institutions
(any such bank or other financial institution, together with any existing Lender
that agrees to increase its applicable Revolving Commitment pursuant to the
immediately preceding sentence, being called an “Augmenting Lender”) to provide
Revolving Commitments or increase their existing Revolving Commitments in an
aggregate amount equal to the unsubscribed amount, provided that each Augmenting
Lender (other than any such Augmenting Lender that is a Lender immediately prior
to giving effect to the applicable Revolving Commitment Increase) shall be
subject to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and shall not be subject to the approval of any other
Lenders, and the U.S. Borrower and each Augmenting Lender shall execute all such
documentation as the Administrative Agent shall reasonably specify to evidence
the Revolving Commitment of such Augmenting Lender and/or its status as a Lender
hereunder. Any increase in the aggregate Revolving Commitments may be made in an
amount that is less than the increase requested by the U.S. Borrower if the U.S.
Borrower is unable to arrange for, or chooses not to arrange for, Augmenting
Lenders. For purposes of clarity, the Canadian Revolving Sub-Commitment may not
be increased pursuant to this Section 2.19.

 

73



--------------------------------------------------------------------------------

(b) Each of the parties hereto hereby agrees that, upon the effectiveness of any
increase in the aggregate Revolving Commitments pursuant to this Section 2.19
(the “Revolving Commitment Increase”), this Agreement may be amended (such
amendment, a “Commitment Increase Amendment”) without the consent of any Lenders
to the extent (but only to the extent) necessary to reflect the existence and
terms of the Revolving Commitment Increase evidenced thereby as provided for in
Section 9.02(b). Upon each Revolving Commitment Increase pursuant to this
Section, (i) each Lender immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Augmenting Lender
providing a portion of such Revolving Commitment Increase, and each such
Augmenting Lender will automatically and without further act be deemed to have
assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit, Swingline Loans, Overadvances and Protective Advances such
that, after giving effect to such Revolving Commitment Increase and each such
deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (A) participations hereunder in Letters of Credit,
(B) participations hereunder in Swingline Loans, (C) participations hereunder in
Overadvances and (D) participations hereunder in Protective Advances held by
each Lender (including each such Augmenting Lender) will equal such Lender’s
Applicable Percentage and (ii) if, on the date of such Revolving Commitment
Increase, there are any Revolving Loans outstanding, such Revolving Loans shall
on or prior to the effectiveness of such Revolving Commitment Increase be
prepaid from the proceeds of additional Revolving Loans made hereunder
(reflecting such Revolving Commitment Increase), which prepayment shall be
accompanied by accrued interest on the Revolving Loans being prepaid and any
costs incurred by any Lender in accordance with Section 2.15. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

(c) Increases and new Revolving Commitments created pursuant to this
Section 2.19 shall become effective on the date specified in the notice
delivered by the U.S. Borrower pursuant to the first sentence of paragraph (a)
above or on such other date as agreed upon by the U.S. Borrower, the
Administrative Agent and the applicable Augmenting Lenders.

(d) Notwithstanding the foregoing, no increase in the Revolving Commitments (or
in any Commitment of any Lender) or addition of an Augmenting Lender shall
become effective under this Section unless on the date of such increase, the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied as of such date (as though the effectiveness of such increase were a
Borrowing) and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Financial Officer.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

(b) the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02), provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

 

74



--------------------------------------------------------------------------------

(c) if any Swingline Exposure or LC Exposure exists, or any Overadvance or
Protective Advance is outstanding, at the time such Revolving Lender becomes a
Defaulting Lender, then:

(i) all or any part of the Swingline Exposure, LC Exposure, participation
interest in Overadvances or participation interest in Protective Advances of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that and so long as (A) the sum of all non-Defaulting Lenders’ Revolving
Exposure plus such Defaulting Lender’s Swingline Exposure, LC Exposure,
participation interest in Overadvances and participation interest in Protective
Advances does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments, (B) the sum of any non-Defaulting Lender’s Revolving Exposure plus
such non-Defaulting Lender’s Applicable Percentage of the Defaulting Lender’s
Swingline Exposure, LC Exposure, participation interest in Overadvances and
participation interest in Protective Advances does not exceed such
non-Defaulting Lender’s Revolving Commitment and (C) the conditions set forth in
Sections 4.02(a) and (b) are satisfied as of the date of such reallocation
(assuming, solely for purpose of this clause (C), that such reallocation is a
“Borrowing” as such term is used in Section 4.02);

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Administrative Agent (w) first, prepay such Swingline
Exposure (or, if agreed by the Swingline Lender, cash collateralize the
Swingline Exposure of the Defaulting Lender on terms satisfactory to the
Swingline Lender), (x) second, prepay such Overadvance (or, if agreed by the
Administrative Agent, cash collateralize that portion of such Overadvance
attributable to such Defaulting Lender’s participation interest therein on terms
satisfactory to the Administrative Agent, (y), third, prepay such Protective
Advance (or, if agreed by the Administrative Agent, cash collateralize that
portion of such Protective Advance attributable to such Defaulting Lender’s
participation interest therein on terms satisfactory to the Administrative Agent
and (z) fourth, cash collateralize for the benefit of the Issuing Banks only the
applicable Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.05(j) for so
long as such LC Exposure is outstanding;

(iii) if either Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Revolving Lenders pursuant to
Section 2.11(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ respective Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Revolving Lender

 

75



--------------------------------------------------------------------------------

hereunder, all participation fees payable under Section 2.11(b) with respect to
such Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing
Banks until and to the extent that such LC Exposure is so reallocated and/or
cash collateralized; and

(d) so long as such Revolving Lender is a Defaulting Lender, the Administrative
Agent shall not be required to fund any Overadvance or Protective Advance, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Banks shall not be required to issue, amend or increase any Letter of
Credit, in each case unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure, Swingline Exposure and
participation interest in Overadvances and Protective Advances will be 100%
covered by the Revolving Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the applicable Borrower in accordance with
Section 2.20(c), and participation interests in any newly-made Swingline Loan,
Overadvance or Protective Advance or any newly-issued, amended or increased
Letter of Credit shall be allocated among the non-Defaulting Lenders in a manner
consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event or Bail-In Action with respect to a Parent of any
Revolving Lender shall occur following the date hereof and for so long as such
event shall continue or (ii) the Administrative Agent, the Swingline Lender or
any Issuing Bank has a good faith belief that any Revolving Lender has defaulted
in fulfilling its obligations under one or more other agreements in which such
Revolving Lender commits to extend credit, then the Administrative Agent shall
not be required to fund any Overadvance or Protective Advance, the Swingline
Lender shall not be required to fund any Swingline Loan and such Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
(A) the Administrative Agent, the Swingline Lender or such Issuing Bank, as the
case may be, shall have entered into arrangements with the applicable Borrower
or such Lender, satisfactory to the Administrative Agent, the Swingline Lender
or such Issuing Bank, as the case may be, to address any risk to it in respect
of such Revolving Lender hereunder or (B) in the case of an event specified in
clause (i) of this paragraph, the requirements set forth in Section 2.20(d) are
satisfied in respect of such Revolving Lender, in which case such Revolving
Lender shall be deemed to be a Defaulting Lender for purposes of this
Section 2.20.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure, the LC Exposure and the participations in Overadvances and
Protective Advances of the Revolving Lenders shall be readjusted to reflect the
inclusion of such Revolving Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Revolving Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

SECTION 2.21. Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Revolving
Lenders, from time to time in the Administrative Agent’s sole discretion (but
shall have absolutely no obligation), to make Loans to either Borrower, on
behalf of all Revolving Lenders, which the Administrative Agent, in its
Permitted Discretion, deems necessary or desirable (i) to preserve or protect
the Collateral or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations or (iii) to
pay any other amount chargeable to or required to be paid by the Borrowers
pursuant to the terms of this Agreement, including payments of reimbursable
expenses (including costs, fees, and expenses described in Section 9.03) and
other sums payable under the Loan Documents (any such Loans are herein referred
to as “Protective Advances”); provided that the aggregate amount of Protective
Advances outstanding at any time shall not exceed an amount the U.S. Dollar
Equivalent of

 

76



--------------------------------------------------------------------------------

which is $25,000,000; provided further, that the making of any such Loan will
not result in (A) the aggregate Revolving Exposure exceeding the aggregate
Revolving Commitments, in each case at such time, (B) the aggregate U.S.
Revolving Exposure at such time exceeding the lesser of (1) the aggregate
Revolving Commitments at such time minus the Canadian Revolving Exposure at such
time and (2) the U.S. Borrowing Base at such time minus the amount by which
(x) the aggregate Canadian Revolving Exposure at such time exceeds (y) the
Canadian Borrowing Base at such time or (C) the aggregate Canadian Revolving
Exposure at such time exceeding the lesser of (1) the aggregate Canadian
Revolving Sub-Commitments at such time and (2) (x) the Aggregate Borrowing Base
at such time minus (y) the aggregate U.S. Revolving Exposure at such time.
Protective Advances may be made even when a Default exists or the conditions
precedent set forth in Section 4.02 are not otherwise satisfied. The Protective
Advances shall be secured by the Liens created by the Collateral Documents and
shall constitute Obligations. All Protective Advances shall be (i) ABR
Borrowings, in the case of (x) Protective Advances made to the U.S. Borrower and
(y) Protective Advances denominated in U.S. dollars made to the Canadian
Borrower, or (ii) Canadian Prime Borrowings, in the case of Protective Advances
denominated in Canadian dollars made to the Canadian Borrower. Without affecting
Protective Advances already made, the Administrative Agent’s authorization to
make future Protective Advances may be revoked at any time by the Required
Lenders. Any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof. The
Administrative Agent may at any time (i) request, on behalf of the applicable
Borrower, the Revolving Lenders to make, subject to the limitations set forth in
Section 2.01 and to the satisfaction of the conditions precedent set forth in
Section 4.02, (x) ABR Loans to repay any Protective Advance that is denominated
in U.S. dollars or (y) Canadian Prime Loan to repay and Protective Advances
denominated in Canadian dollars or (ii) require the Lenders to acquire
participations in any Protective Advance as provided in paragraph (b) of this
Section.

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent and
applied in respect of such Protective Advance.

ARTICLE III

Representations and Warranties

The Borrowers represent and warrant to the Lenders that:

SECTION 3.01. Organization; Powers. Each Borrower and each of the Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and as proposed to be
conducted, to execute, deliver and perform its obligations under each Loan
Document to which it is a party and to effect the Transactions and, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party have been duly authorized by all necessary corporate or other
action and, if required,

 

77



--------------------------------------------------------------------------------

action by the holders of such Loan Party’s Equity Interests. This Agreement has
been duly executed and delivered by the Borrowers and constitutes, and each
other Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of the Borrowers or such Loan Party (as the case may be), enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) filings with any Governmental
Authority necessary to perfect Liens created under the Loan Documents and
(ii) such as have been obtained or made and are in full force and effect, except
such consents, approvals, registrations or filings, the failure of which to have
been obtained, received or made will not materially impair the effectiveness of
the Transactions or materially adversely affect the operations of the U.S.
Borrower and the Subsidiaries, taken as a whole, (b) will not violate any
material Requirement of Law applicable to the U.S. Borrower or any Material
Subsidiary, (c) will not violate or result in a material default under any
material indenture, agreement or other instrument binding upon the U.S. Borrower
or any Material Subsidiary or their respective assets, or give rise to a right
thereunder to require any material payment to be made by the U.S. Borrower or
any Material Subsidiary or give rise to a right of, or result in, termination,
cancelation or acceleration of any material obligation thereunder, and (d) will
not result in the creation or imposition of any Lien (other than a Lien
permitted under Section 6.02) on any asset of the U.S. Borrower or any Material
Subsidiary.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The U.S.
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and consolidated statements of income, stockholders’ equity and cash flows
(i) as of and for the fiscal year ended December 31, 2016, reported on by
Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended March 31, 2017 (and
comparable period for the prior fiscal year). Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the U.S. Borrower and the Subsidiaries as of such
dates and for such periods in accordance with GAAP consistently applied, subject
to year end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii) above.

(b) On and as of the Restatement Effective Date, except as arising out of the
Disclosed Matters, no event, change or condition has occurred that has had, or
could reasonably be expected to have, a material adverse effect on the business,
operations, properties, assets, condition (financial or otherwise) or
liabilities (including contingent liabilities) of the U.S. Borrower and the
Subsidiaries, taken as a whole, since December 31, 2016.

SECTION 3.05. Properties. (a) The U.S. Borrower and each of the Material
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property, except for any defects that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) The U.S. Borrower and each of the Material Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the U.S. Borrower and
the Material Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the

 

78



--------------------------------------------------------------------------------

knowledge of the U.S. Borrower or any Material Subsidiary, threatened against or
affecting the U.S. Borrower or any Material Subsidiary (i) as to which there is
a reasonable likelihood of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than Disclosed Matters) or (ii) that
involve any of the Loan Documents or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the U.S. Borrower nor any
Material Subsidiary (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

SECTION 3.07. Compliance with Laws and Agreements. Each Borrower and each of the
Material Subsidiaries is in compliance with (a) all Requirements of Law
applicable to it or its property and (b) all indentures, agreements and other
instruments binding upon it or its property, except, in each of the cases of
(a) and (b) above, where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the U.S. Borrower nor any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. The U.S. Borrower and each of the Subsidiaries (a) has
timely filed or caused to be filed all Tax returns and reports required to have
been filed, except to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect, and (b) has paid or caused to
be paid all Taxes required to have been paid by it, except any Taxes that are
being contested in good faith by appropriate proceedings, provided that the U.S.
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves therefor and the failure to pay such Taxes would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. (a) No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

(b) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (i) each Canadian Pension Plan
has been maintained in compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities and all contributions thereto have been withheld, remitted and paid
in a timely manner in accordance with its terms and the requirements of any and
all applicable laws, statutes, regulations and orders, (ii) no Canadian Pension
Plan Event has occurred or is reasonably expected to occur and (iii) neither of
the Borrowers nor any Subsidiary has sponsored, sponsors, has contributed to or
contributes to a Canadian Multi-Employer Plan.

(c) Except as disclosed in Schedule 3.10(c), as of the date hereof, each
Canadian Pension Plan that provides benefits on a defined benefit basis is fully
funded on a solvency basis, going concern basis and wind-up basis (using
actuarial methods and assumptions which are consistent with the valuations last
filed with the applicable Governmental Authorities).

 

79



--------------------------------------------------------------------------------

(d) There are no pending or, to the best knowledge of Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority or any
Canadian Pension Plan administrator or trustee, with respect to any Canadian
Pension Plan which has resulted in or could reasonably be expected to result in
a Material Adverse Effect. There has been no breach of the prohibited
transaction or fiduciary responsibility rules with respect to any Canadian
Pension Plan, as set forth under applicable law, or any breach by any Loan Party
of the terms of any Canadian Pension Plans or any whole or partial termination
or wind-up of any Canadian Pension Plan, in each case which has resulted in or
could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. None of (i) the U.S. Borrower’s Annual Report on Form
10-K for the fiscal year ended December 31, 2016, its Quarterly Report on Form
10-Q for the fiscal quarter ended March 31, 2017, and the other filings of the
U.S. Borrower made with the SEC in 2017 (but prior to the Restatement Effective
Date) (collectively, the “SEC Filings”) nor (ii) any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of the U.S. Borrower to the Administrative Agent or any Lender pursuant
to any Loan Document or delivered thereunder (as modified or supplemented by
other information furnished by or on behalf of the U.S. Borrower to the
Administrative Agent in connection herewith), as of the date such disclosures
are delivered, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, provided that, with
respect to projected financial information or forward looking statements, the
U.S. Borrower represents only that such information or statements were prepared
or made in good faith based upon assumptions believed by it to be reasonable at
the time delivered (unless otherwise updated subsequent thereto, in which case
such information was prepared in good faith based upon assumptions believed by
it to be reasonable at the time updated).

SECTION 3.12. Insurance. On the Restatement Effective Date, the U.S. Borrower
provided to the Administrative Agent a description of all insurance maintained
by or on behalf of the Loan Parties and the Material Subsidiaries as of the
Restatement Effective Date. As of the Restatement Effective Date, all premiums
due in respect of such insurance have been paid.

SECTION 3.13. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Secured Parties,
and, for so long as UCC financing statements, PPSA financing statements or
Deposit Account Control Agreements or, where applicable, possession thereof, as
the case may be, with respect to such Collateral have not been terminated by the
Administrative Agent (or otherwise amended by the Administrative Agent in a
manner that adversely affects the Lien in favor of the Secured Parties thereby
perfected), such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of Liens permitted under clauses (b) through
(d), (f) and (j) of Section 6.02, to the extent any such Liens would have
priority over the Liens in favor of the Administrative Agent pursuant to any
applicable law.

SECTION 3.14. Labor Matters. As of the Restatement Effective Date, there are no
strikes, lockouts or slowdowns or any other labor disputes against the U.S.
Borrower or any Material Subsidiary pending or, to the knowledge of the U.S.
Borrower or any Material Subsidiary, threatened or planned, in each case, except
as could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.15. Anti-Terrorism Laws; Anti-Corruption Laws.

(a) To the extent applicable, the U.S. Borrower and each of the Subsidiaries are
in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B,

 

80



--------------------------------------------------------------------------------

Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and the applicable similar laws of Canada, including the
Special Economic Measures Act (Canada), the United Nations Act (Canada) and the
Export and Import Permits Act (Canada) and in all cases any regulations
thereunder, as amended from time to time, (ii) the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and any regulations thereunder,
as amended from time to time, and (iii) the USA PATRIOT Act. No part of the
proceeds of the Loans or any Letter of Credit will be used by the U.S. Borrower
or any of the Subsidiaries, directly or, to the knowledge of the U.S. Borrower
or any Subsidiary, indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or other
applicable similar anti-bribery and anti-corruption laws.

(b) Neither the U.S. Borrower nor any Subsidiary nor, to the knowledge of the
U.S. Borrower or any Subsidiary, any director, officer, agent, employee or
Affiliate of the U.S. Borrower or any Subsidiary, (i) is a Blocked Person or
(ii) is controlled by Persons that are, currently the target of any Sanctions;
and neither the U.S. Borrower nor any Subsidiary will directly, or, to the
knowledge of the U.S. Borrower or any Subsidiary, indirectly, use, or lend,
contribute or make available to any other Person, the proceeds of the Loans or
any Letter of Credit for the purpose of financing the activities of any Person,
or in any country or territory, that is, at the time of such use, the target of,
or whose government is the target of, any Sanctions, except to the extent
permitted for a Person required to comply with Sanctions.

ARTICLE IV

Conditions

SECTION 4.01. [Intentionally Omitted]

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than a deemed Borrowing under Section
2.17(c) and a Protective Advance made under Section 2.21), and of each Issuing
Bank to issue, amend, renew or extend any Letter of Credit, is subject to the
receipt by the Administrative Agent of the request therefor in accordance
herewith and to the satisfaction of the following conditions:

(i) Other than the representation and warranty set forth in Section 3.04(b) and
Section 3.14, each of which shall only be deemed made as of the Restatement
Effective Date, the representations and warranties of the Loan Parties set forth
in the Loan Documents that are qualified by materiality shall be true and
correct and the representations and warranties that are not so qualified shall
be true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as the case may be, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct as of such earlier
date).

(ii) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as the case
may be, no Default shall have occurred and be continuing.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrowers on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

 

81



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under any Loan Document shall have been
paid in full in cash and all Letters of Credit shall have expired or been
terminated (or cash collateralized in an amount equal to 102% of the aggregate
undrawn amount of all outstanding Letters of Credit (for each Letter of Credit,
denominated in the currency of such Letter of Credit) or otherwise
collateralized (i.e., by issuance of backstop letters of credit to the
applicable Issuing Banks in respect thereof), in each case in a manner
satisfactory to the applicable Issuing Banks) and all LC Disbursements shall
have been reimbursed, each Borrower covenants and agrees, subject to
Section 9.19, with the Lenders that:

SECTION 5.01. Financial Statements; Borrowing Base and Other Information. The
U.S. Borrower will furnish to the Administrative Agent for prompt delivery to
each Lender:

(a) within 90 days after the end of each fiscal year of the U.S. Borrower, the
U.S. Borrower’s audited consolidated balance sheet and audited consolidated
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, and related notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the U.S.
Borrower and the Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the U.S. Borrower, the U.S. Borrower’s unaudited
consolidated balance sheet and unaudited consolidated statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all material respects
the financial condition and results of operations of the U.S. Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) concurrently with any delivery or deemed delivery of financial statements
under paragraph (a) or (b) above, a certificate of a Financial Officer
substantially in the form of Exhibit E (i) certifying as to whether a Default
has occurred during the period covered by such Financial Statements and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations of the financial covenant (and the components thereof)
contained in Section 6.12 and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the later of the date of the U.S.
Borrower’s most recent audited financial statements referred to in Section 3.04
and the date of the prior certificate delivered pursuant to this paragraph
(c) indicating such a change and, if any such change has occurred, specifying
the effect of such change on the financial statements accompanying such
certificate;

 

82



--------------------------------------------------------------------------------

(d) not later than 90 days subsequent to the commencement of each fiscal year of
the U.S. Borrower, a detailed consolidated budget for such fiscal year
(including a projected consolidated balance sheet and consolidated statements of
projected operations, comprehensive income and cash flows as of the end of and
for such fiscal year and setting forth the assumptions used for purposes of
preparing such budget) and, promptly if requested by the Administrative Agent,
any significant revisions of such budget;

(e) as soon as available but in any event within 15 Business Days of the end of
each calendar month, as of the last day of the preceding calendar month, a
Borrowing Base Certificate and supporting information in connection therewith,
together with any additional reports with respect to each Borrowing Base as the
Administrative Agent may reasonably request (it being understood that certain
categories of ineligible Accounts and Inventory will be computed using a deemed
ineligible amount determined annually based on historical ineligibility amounts
for the preceding fiscal year, in each case as notified by the Borrowers to the
Administrative Agent; provided that if, and for so long as, (i) an Event of
Default is continuing or (ii) the aggregate Revolving Exposure as of the
applicable date of determination exceeds the lesser of (x) $60,000,000 and (y)
50% of the aggregate Revolving Commitment as of such date, then the
Administrative Agent may, in its Permitted Discretion, by written notice to the
Borrowers, not permit the Borrowers to use such annual computations and,
instead, require the Borrowers to use actual computations of such categories of
ineligible Accounts and Inventory in lieu thereof). Notwithstanding any
provision of this Agreement to the contrary, commencing on any date on which
Excess Availability has been less than the Threshold Amount for a period of five
consecutive Business Days (and ending on the next subsequent date on which
Excess Availability has exceeded the Threshold Amount for a period of thirty
consecutive calendar days), the U.S. Borrower shall be required to deliver a
Borrowing Base Certificate no earlier than three Business Days prior to any new
Borrowing or request for issuance of any Letter of Credit; provided that a
conversion or a continuation of a Borrowing shall not constitute a “Borrowing”
for purposes of this sentence;

(f) concurrently with the delivery of each Borrowing Base Certificate, and at
such other times as may be reasonably requested by the Administrative Agent, all
Borrowing Base Supplemental Documentation (unless otherwise agreed by the
Administrative Agent in its sole discretion) for the month (or such shorter
period as contemplated by clause (e) of this Section) then ended;

(g) promptly as reasonably practicable after the request therefor, such
additional information concerning the Accounts and Inventory of the Collateral
Parties or adjustments thereto as may be reasonably requested by the
Administrative Agent from time to time;

(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the U.S.
Borrower or any Subsidiary with the SEC or with any national securities
exchange, or distributed by the U.S. Borrower to the holders of its Equity
Interests generally, as the case may be;

(i) promptly upon obtaining knowledge of any such event, circumstance or change,
a written notice of any event, circumstance or change that has occurred since
the delivery of the most recent Borrowing Base Certificate in accordance with
the terms of this Agreement that would materially reduce the aggregate amount of
the Eligible Accounts or the Eligible Inventory or result in a material portion
of the Eligible Accounts ceasing to be Eligible Accounts or a material portion
of the Eligible Inventory ceasing to be Eligible Inventory;

 

83



--------------------------------------------------------------------------------

(j) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the U.S. Borrower or
any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent (on behalf of any Lender) may reasonably request;

(k) promptly upon receipt thereof, a copy of (i) any notice of any Governmental
Authority’s intention to terminate a defined benefit plan or have a third party
appointed to administer such defined benefit plan or determination that a whole
or partial termination has occurred in respect of a defined benefit pension plan
and (ii) any material notice of non-compliance in respect of a defined benefit
pension plan received from a Governmental Authority; and

(l) (i) promptly upon receipt thereof, final plan texts for all defined benefit
Canadian Pension Plans, (ii) promptly upon receipt thereof, each annual
information return and actuarial report (including schedules) in respect
thereof, (iii) where an actuarial report on a defined benefit Canadian Pension
Plan discloses a solvency or wind-up deficiency, on a quarterly basis thereafter
whenever and for so long as a solvency or wind-up deficiency exists promptly
following the end of each fiscal quarter of the Canadian Borrower, a summary
actuarial update for such defined benefit Canadian Pension Plan, which summary
update shall reflect the updated value of the assets of the defined benefit
Canadian Pension Plan and discount rates at the end of the quarter to which the
summary relates but otherwise utilizing the facts and assumptions set forth in
the most recently delivered actuarial report, and (iv) when requested by the
Administrative Agent, the most recent defined benefit Canadian Pension Plan
financial statements.

Information required to be delivered pursuant to Sections 5.01(a), (b) and
(h) shall be deemed to have been delivered on the date on which such information
has been posted on the SEC website on the Internet at www.sec.gov, or through a
link on the Borrower’s website at www.usg.com, or at another website identified
in such notice and accessible by the Lenders without charge, provided that such
notice may be included in a certificate delivered pursuant to Section 5.01(c).

SECTION 5.02. Notices of Material Events. The U.S. Borrower will furnish to the
Administrative Agent (for prompt distribution to each Lender through the
Administrative Agent) written notice promptly, but in any event within five
Business Days of, when any of the Chief Executive Officer, the President or the
General Counsel of the U.S. Borrower or any Financial Officer (or, with respect
to any Canadian Pension Event, any senior officer of the Canadian Borrower)
obtains actual knowledge of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Financial Officer or another executive officer of the U.S. Borrower or any
Subsidiary, affecting U.S. Borrower or any Affiliate thereof that has a
reasonable likelihood of being adversely determined, and, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event or Canadian Pension Event or any fact or
circumstance that gives rise to a reasonable expectation that any ERISA Event or
Canadian Pension Event will occur that, in either case, alone or together with
any other ERISA Events or Canadian Pension Event that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect;

 

84



--------------------------------------------------------------------------------

(d) any negative change in the U.S. Borrower’s corporate credit rating by S&P or
Moody’s, or any notice from either such agency indicating its intent to effect
such a change or to place the credit facilities on a “CreditWatch” or
“WatchList” or any similar list, in each case with negative implications, or its
cessation of, or its intent to cease, issuing a corporate credit rating for the
U.S. Borrower; and

(e) any other development (including notice of any Environmental Liability and
any violation of any applicable law) that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of the U.S. Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Borrower will, and will cause
each Material Subsidiary to, do or cause to be done all things necessary to
obtain, preserve, renew and keep in full force and effect its legal existence
and, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect, the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, provided that the foregoing shall not prohibit any
merger, consolidation, amalgamation, liquidation, disposition or dissolution
permitted under Section 6.03.

SECTION 5.04. Payment of Taxes. Each Borrower will, and will cause each
Subsidiary to, pay its liabilities for those Taxes and Canadian Statutory
Priority Claims, the amounts of which are material to such Borrower and the
Subsidiaries taken as a whole, before such liabilities shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) such Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation
and (d) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties. Each Borrower will, and will cause each
Subsidiary to, keep and maintain all property used in the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
except for properties, the failure of which to maintain, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.06. Insurance. (a) Each Borrower will, and will cause each Material
Subsidiary to, maintain, with financially sound and reputable insurance
companies, (i) insurance in such amounts (with no greater risk retention) and
against such risks as is (A) customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (B) considered adequate by each Borrower and (ii) all
other insurance as may be required by law, provided that self-insurance through
any captive insurance Subsidiary or through deductibles or copayments shall not
be deemed a violation of this covenant to the extent that companies engaged in
similar businesses similarly self-insure. Each Borrower will furnish to the
Lenders, upon the reasonable request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.

(b) All insurance policies required under paragraph (a) of this Section 5.06, to
the extent such insurance policies insure any portion of the Collateral, shall
name the Administrative Agent (for the benefit of the Secured Parties) as an
additional insured or as loss payee, as applicable, and shall contain loss
payable clauses or mortgagee clauses, through endorsements in form and substance

 

85



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent, that provide that (i) all
proceeds thereunder with respect to any Collateral shall be jointly payable to
the Collateral Parties and the Administrative Agent and (ii) such policy and
loss payable or mortgagee clauses may be canceled, amended or terminated only
upon at least 30 days’ prior written notice given to the Administrative Agent.

(c) If the U.S. Borrower or any Material Subsidiary shall fail to obtain any
insurance as required by paragraph (a) of this Section 5.06, the Administrative
Agent may obtain such insurance at the Borrowers’ expense. By purchasing such
insurance, the Administrative Agent shall not be deemed to have waived any
Default arising from the U.S. Borrower’s or such Material Subsidiary’s failure
to maintain such insurance.

SECTION 5.07. Books and Records; Inspection Rights; Field Examinations;
Inventory Appraisals. (a) Each Borrower will, and will cause each Material
Subsidiary to, keep proper books of record and account in which entries that are
full, true and correct in all material respects are made of all material
dealings and transactions in relation to its business and activities. Each
Borrower will, and will cause each Loan Party to, permit any representatives
designated by the Administrative Agent (who may be accompanied by a
representative of any Lender at such Lender’s expense), upon reasonable prior
notice and during normal workings hours, periodically (but no more frequently
than annually, except if an Event of Default shall be continuing), to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants.

(b) The Administrative Agent shall be entitled to conduct, at its reasonable
discretion, on reasonable prior notice and during normal working hours, periodic
field examinations of the books and records relating to the Accounts of the
Collateral Parties and the Inventory of the Collateral Parties, in each case to
ensure the adequacy of the Collateral that constitutes the U.S. Borrowing Base
and the Canadian Borrowing Base and the related reporting and control systems;
provided, however, that so long as no Event of Default has occurred and is
continuing, the Administrative Agent shall be limited in any
twelve-calendar-month period to (i) one such field examination and (ii) an
additional field examination if such field examination is commenced at a time
that Excess Availability is less than the Threshold Amount.

(c) At any time that the Administrative Agent requests, each of the Collateral
Parties will provide the Administrative Agent with appraisals or updates thereof
of its Inventory from an appraiser selected and engaged by the Administrative
Agent, and prepared on a basis satisfactory to the Administrative Agent, and
such appraisals or updates, as the case may be, will include information
required by applicable law and regulations; provided, however, that (unless the
U.S. Borrower otherwise requests in writing to the Administrative Agent that
additional appraisals of Inventory be conducted in the relevant
twelve-calendar-month period) so long as no Event of Default has occurred and is
continuing, the Administrative Agent shall be limited in any
twelve-calendar-month period to (i) one such appraisal and (ii) an additional
appraisal if such appraisal is commenced at a time that Excess Availability is
less than the Threshold Amount. Each such appraisal shall be at the sole expense
of the Collateral Parties.

(d) Each Borrower acknowledges that the Administrative Agent, after exercising
its rights of inspection, field examination or appraisal pursuant to this
Section 5.07, may prepare and distribute to the Lenders certain Reports
pertaining to the Loan Parties’ assets for internal use by the Administrative
Agent and the Lenders.

SECTION 5.08. Compliance with Laws. Each Borrower will, and will cause each
Subsidiary to, comply with all Requirements of Law with respect to it or its
property, except where non-compliance could not reasonably be expected to result
in a Material Adverse Effect or where the necessity of compliance therewith is
contested in good faith by appropriate proceedings.

 

86



--------------------------------------------------------------------------------

SECTION 5.09. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only to (i) pay fees and expenses incurred in connection with the
Amendment and Restatement Agreement and (ii) finance general working capital
needs and for other general corporate purposes (including investments,
acquisitions and Restricted Payments, in each case permitted hereunder), in each
case of the U.S. Borrower and the Subsidiaries. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X. Letters of Credit will be used only for general corporate purposes.
Neither Borrower nor any Subsidiary will use the proceeds of any Loan or any
Letter of Credit in violation of the representation set forth in Section 3.15.

SECTION 5.10. Further Assurances. (a) Each Borrower shall cause (i) (A) each
Domestic Material Subsidiary and each Canadian Material Subsidiary, in each case
formed or acquired on or after the date of this Agreement in compliance with the
terms of this Agreement and (B) each Subsidiary that otherwise qualifies as
either a Domestic Material Subsidiary or a Canadian Material Subsidiary on or
after the date of this Agreement, in each case, to become a Loan Party by
executing a supplement to the Guarantee Agreement in the form attached to the
Guarantee Agreement and (ii) (A) each Domestic Material Subsidiary and each
Canadian Materially Subsidiary, in each case that is a wholly owned Subsidiary
and formed or acquired on or after the date of this Agreement in compliance with
the terms of this Agreement and (B) each Subsidiary that otherwise qualifies as
a Domestic Material Subsidiary or a Canadian Material Subsidiary that is a
wholly owned Subsidiary on or after the date of this Agreement, in each case, to
become a Collateral Party by executing a supplement to (1) in the case of a
Domestic Subsidiary, the U.S. Security Agreement in the form attached thereto
and (2) in the case of a Canadian Subsidiary, the Canadian Security Agreement in
the form attached thereto, provided that the terms of this Section 5.10(a) shall
not be required to be satisfied with respect to any Subsidiary (x) that is
subject to any legal or any contractual restriction (to the extent such
restriction does not violate any of the terms of any Loan Document) preventing
or prohibiting it from satisfying such requirement, (y) that is a CFC Holdco or
a Domestic Subsidiary of a CFC or CFC Holdco or (z) with respect to which the
Administrative Agent determines that the cost of satisfaction of such
requirement with respect thereto exceeds the value afforded thereby (and any
such Subsidiary that does not so satisfy the terms of this Section 5.10(a) shall
not become a Loan Party and/or a Collateral Party hereunder). Notwithstanding
the foregoing and for the avoidance of doubt, neither the Canadian Loan Parties
nor any other CFC shall guarantee, pledge assets in support of, or otherwise be
liable for, the U.S. Secured Obligations.

(b) Subject to the limitations set forth in the applicable Security Agreement,
each Borrower will, and will cause each Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), that may be required under any applicable law,
or that the Administrative Agent or the Required Lenders may reasonably request,
to carry out the terms and conditions of this Agreement and the other Loan
Documents, and to ensure perfection and priority of the Liens created or
intended to be created by the Collateral Documents, all at the expense of the
Loan Parties. Each Borrower also agrees to provide to the Administrative Agent,
from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents.

 

87



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than contingent amounts not yet due) under any Loan Document have been paid in
full in cash and all Letters of Credit have expired or been terminated (or cash
collateralized in an amount equal to 102% of the aggregate undrawn amount of all
outstanding Letters of Credit (for each Letter of Credit, denominated in the
currency of such Letter of Credit) or otherwise collateralized (i.e., by
issuance of backstop letters of credit to the applicable Issuing Banks in
respect thereof), in each case in a manner satisfactory to the applicable
Issuing Banks) and all LC Disbursements shall have been reimbursed, each
Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. (a) Neither the U.S. Borrower nor any of the
Subsidiaries shall directly or indirectly create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
the incurrence of which would cause the U.S. Borrower to violate the financial
covenant set forth in Section 6.12 (giving effect to such incurrence of
Indebtedness on a pro forma basis as if such incurrence (and the application of
any proceeds therefrom, including the repayment of any Indebtedness with the
proceeds of the Indebtedness being so incurred) occurred on the first day of the
applicable four fiscal quarter period ended immediately prior to such
incurrence) to the extent such Section is in effect as of the date of such
determination (or would be in effect after giving effect to such incurrence of
Indebtedness). It is understood and agreed that any Indebtedness incurred (or
deemed to be incurred) under Section 6.01(a) of the Existing Credit Agreement,
to the extent such Indebtedness was, at the time of such incurrence (or deemed
incurrence), permitted to be so incurred thereunder (or deemed incurred
thereunder), shall be deemed to have been incurred under, and in compliance
with, this Section 6.01(a) as of the Restatement Effective Date.

(b) Neither the U.S. Borrower nor any of the Subsidiaries shall at any time
permit the sum, without duplication, of (i) the aggregate principal amount of
all Indebtedness of the U.S. Borrower and the Subsidiaries (including
Subsidiaries acquired after the Restatement Effective Date) secured by Liens
described in clauses (g) and (i) of Section 6.02 plus (ii) the aggregate
principal amount of all Indebtedness of the U.S. Borrower and the Subsidiaries
(including Subsidiaries acquired after the Restatement Effective Date) secured
by Liens described in clause (d) of Section 6.02 in excess of $250,000,000, plus
(iii) the aggregate principal amount of all unsecured Indebtedness of the
Subsidiaries (including Subsidiaries acquired after the Restatement Effective
Date) to exceed $500,000,000 at any time outstanding.

(c) Notwithstanding anything to the contrary in paragraph (b) of this
Section 6.01, the following Indebtedness of the U.S. Borrower and the
Subsidiaries (including Subsidiaries acquired after the Restatement Effective
Date) shall not be prohibited by Section 6.01(b) and shall not be included in
calculating the levels of Indebtedness permitted under Section 6.01(b)
regardless of whether such Indebtedness is secured as permitted by Section 6.02:

(i) Indebtedness created under the Loan Documents;

(ii) Indebtedness existing on the Restatement Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness, provided that such extending, renewal or replacement Indebtedness
(A) shall not be Indebtedness of an obligor that was not an obligor with respect
to the original Indebtedness being extended, renewed or replaced (other than in
the case of Guarantees otherwise permitted by clause (iv) of this Section
6.01(c)), (B) shall not be in a principal

 

88



--------------------------------------------------------------------------------

amount that exceeds the principal amount of the Indebtedness being extended,
renewed or replaced (plus any accrued but unpaid interest and redemption premium
thereon), (C) shall not have an earlier maturity date or shorter weighted
average life to maturity than the Indebtedness being extended, renewed or
replaced and (D) shall be subordinated to the Obligations to the same extent as
the Indebtedness being extended, renewed or replaced, if applicable;

(iii) Indebtedness of the U.S. Borrower to any Subsidiary and of any Subsidiary
to the U.S. Borrower or any other Subsidiary, provided that (A) Indebtedness of
any Subsidiary (other than a Loan Party) owing to any Loan Party shall be
subject to Section 6.04 and (B) Indebtedness of either Borrower to any
Subsidiary (other than a Loan Party) or of any other Loan Party to any other
Subsidiary (other than a Loan Party) shall be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent;

(iv) Guarantees by the U.S. Borrower of Indebtedness of any Subsidiary, and by
any Subsidiary of Indebtedness of the U.S. Borrower or any other Subsidiary,
provided that (A) the Indebtedness so Guaranteed shall not be prohibited by this
Section (other than clause (c)(ii)) and (B) Guarantees by any Loan Party of
Indebtedness of any Subsidiary (other than a Loan Party) shall be subject to
Section 6.04;

(v) (A) Indebtedness of the U.S. Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness that is assumed by the
U.S. Borrower or any Subsidiary or that remains Indebtedness of an acquired
entity in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, provided that such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement, and (B) extensions, renewals
and replacements of any such Indebtedness so long as the outstanding principal
amount of such extensions, renewals and replacements does not exceed the
principal of the Indebtedness being extended, renewed or replaced (plus any
accrued but unpaid interest and premium thereon), provided that the aggregate
principal amount of Indebtedness permitted by this clause (iv) incurred after
the Restatement Effective Date shall not exceed $125,000,000 at any time
outstanding;

(vi) Indebtedness in respect of Swap Agreements permitted by Section 6.06;

(vii) Indebtedness owed to any Person (including obligations in respect of
letters of credit, bank guarantees and similar instruments for the benefit of
such Person) providing workers’ compensation, health, disability or other
employee benefits or property, casualty or liability insurance, pursuant to
reimbursement or indemnification obligations to such Person, in each case
incurred in the ordinary course of business;

(viii) Indebtedness owed to any Person (including obligations in respect of
letters of credit, bank guarantees and similar instruments for the benefit of
such Person) in respect of performance bonds, bid bonds, appeal bonds, surety
bonds, performance and completion guarantees and similar obligations (in each
case, other than in respect of other Indebtedness), in each case provided in the
ordinary course of business; and

(ix) any letters of credit (other than Letters of Credit) to the extent they are
cash collateralized on terms that are satisfactory to the applicable issuer
thereof.

 

89



--------------------------------------------------------------------------------

SECTION 6.02. Liens. Neither Borrower will, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the U.S. Borrower or any Subsidiary
existing on the Restatement Effective Date and set forth in Schedule 6.02,
provided that (A) such Lien shall not apply to any other property or asset of
the U.S. Borrower or any Subsidiary (other than assets financed by the same
financing source pursuant to the same financing scheme in the ordinary course of
business) and (B) such Lien shall secure only those obligations that it secured
on the Restatement Effective Date and extensions, renewals and replacements
thereof so long as the principal amount of such extensions, renewals and
replacements does not exceed the principal amount of the obligations being
extended, renewed or replaced (plus any accrued but unpaid interest and premium
thereon);

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the U.S. Borrower or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the Restatement Effective Date prior
to the time such Person becomes a Subsidiary, provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (B) such Lien shall not apply
to any other property or asset of the U.S. Borrower or any Subsidiary (other
than assets financed by the same financing source pursuant to the same financing
scheme in the ordinary course of business) and (C) such Lien shall secure only
those obligations that it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be, and extensions, renewals
and replacements thereof so long as the principal amount of such extensions,
renewals and replacements does not exceed the principal amount of the
obligations being extended, renewed or replaced (plus any accrued but unpaid
interest and premium thereon);

(e) Liens on fixed or capital assets acquired, constructed or improved
(including any such assets made the subject of a Capital Lease Obligation
incurred) by either the U.S. Borrower or any Subsidiary after the Restatement
Effective Date, provided that (A) such Liens secure Indebtedness incurred to
finance such acquisition, construction or improvement and permitted by clause
(v)(A) of Section 6.01(c) or to extend, renew or replace such Indebtedness and
permitted by clause (v)(B) of Section 6.01(c), (B) such Liens and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement (provided that
this clause (B) shall not apply to any Indebtedness permitted by clause (v)(B)
of Section 6.01(c) or any Lien securing such Indebtedness), (C) the Indebtedness
secured thereby does not exceed the lesser of the cost of acquiring,
constructing or improving such fixed or capital asset or, in the case of
Indebtedness permitted by clause (v)(A) of Section 6.01(c), its fair market
value at the time such security interest attaches, and in any event, the
aggregate principal amount of such Indebtedness does not exceed $125,000,000 at
any time outstanding and (D) such Liens shall not apply to any other property or
assets of the U.S. Borrower or any Subsidiary (except assets financed by the
same financing source pursuant to the same financing scheme in the ordinary
course of business);

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

 

90



--------------------------------------------------------------------------------

(g) Liens granted by a Subsidiary in respect of Indebtedness permitted by
Section 6.01;

(h) Liens securing obligations (other than Designated Swap Obligations) under
Swap Agreements (and related netting agreements) permitted under Section 6.06 in
an amount not to exceed $150,000,000 on a marked-to-market basis at any time
outstanding (after giving effect to any such netting agreements);

(i) Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding principal amount of the obligations secured thereby does
not at any time exceed $100,000,000; and

(j) Liens created by sales contracts documenting unconsummated asset
dispositions permitted hereby, provided that such Liens attach only to those
assets that are the subject of the applicable sales contract.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Collateral, other than those
permitted under clauses (a) through (d), (f) and (j) of this Section 6.02.

SECTION 6.03. Fundamental Changes. (a) Neither Borrower will, nor will it permit
any Material Subsidiary (other than in connection with a transaction permitted
under Section 6.03(c)) to, merge into, amalgamate with or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing
(i) any Person may merge into the U.S. Borrower in a transaction in which the
U.S. Borrower is the surviving corporation, (ii) any Subsidiary may amalgamate
with the Canadian Borrower in a transaction in which the Canadian Borrower is
the continuing entity or the continuing entity (the “Successor Canadian
Borrower”) (A) is organized under the laws of Canada (or any province or
territory thereof), (B) expressly assumes the Canadian Borrower’s obligations
under this Agreement and the other Loan Documents to which the Canadian Borrower
is a party pursuant to a supplement hereto or thereto, as applicable, in form
and substance reasonably satisfactory to the Administrative Agent (or, if the
Successor Canadian Borrower is organized under the laws of jurisdiction that is
different than the jurisdiction of organization of the Canadian Borrower, then
the Successor Canadian Borrower shall enter into such other Collateral Documents
as the Administrative Agent shall reasonably request in order to effect the
intent of the foregoing), (C) each Loan Party, unless it is the other party to
such amalgamation, shall have, by a supplement to the Guarantee Agreement, each
of the Security Agreements and, if reasonably requested by the Administrative
Agent, each other Collateral Document to which such Loan Party is a party,
confirmed that its obligations thereunder shall apply to the Successor Canadian
Borrower’s obligations under this Agreement and (D) has delivered to the
Administrative Agent and each Lender all documentation and other information
requested by the Administrative Agent and required under applicable “know your
customer” rules and regulations, including all information required to be
delivered pursuant to Section 9.13 (it being understood that, if the foregoing
conditions in clauses (A) through (D) are satisfied, then the Successor Canadian
Borrower will automatically succeed to, and be substituted for, the Canadian
Borrower under this Agreement) and (iii) any Person (other than a Borrower) may
merge into or amalgamate with any Subsidiary (other than the Canadian Borrower)
in a transaction in which the surviving entity or continuing entity, as
applicable, is a Subsidiary and (if any party to such merger or amalgamation is
a Restricted Collateral Party, a Collateral Party or a Loan Party) is a
Restricted Collateral Party, a Collateral Party or a Loan Party, as the case may
be, provided that any such merger or amalgamation involving a Person that is not
a wholly owned Subsidiary immediately prior to such merger or amalgamation shall
not be permitted unless also permitted by Section 6.04.

 

91



--------------------------------------------------------------------------------

(b) Neither Borrower will, nor will it permit any Material Subsidiary to, engage
to any material extent in any business other than businesses of the type
conducted by the U.S. Borrower and the Subsidiaries on the Restatement Effective
Date and businesses reasonably related thereto.

(c) Neither Borrower will, nor will it permit any other Loan Party, to sell,
transfer, lease or otherwise dispose of all or substantially all its assets,
provided that this clause (c) shall not prohibit any such sale, transfer, lease
or other disposition (i) by any Collateral Party to any other Collateral Party
(or to any Person that, upon consummation of such sale, transfer, lease or other
disposition, will be, or will contemporaneously therewith become, a Collateral
Party), (ii) by any wholly owned Subsidiary (other than a Collateral Party) to
either Borrower or any other wholly owned Subsidiary (or to any Person that,
upon consummation of such sale, transfer, lease or other disposition, will be,
or will contemporaneously therewith become, a wholly owned Subsidiary) or
(iii) of assets the aggregate fair value of which, determined as of the date of
such sale, transfer, lease or other disposition and when combined with the
aggregate fair value of all assets sold, transferred, leased or otherwise
disposed of pursuant to this clause (iii) (in each case, determined as of the
date of the sale, transfer, lease or other disposition of the applicable
assets), does not exceed 15% of the consolidated assets of the Loan Parties as
determined on such date. Notwithstanding the foregoing, (A) no Restricted
Collateral Party may issue any Equity Interests (other than to the U.S. Borrower
or to another wholly owned Subsidiary), (B) neither the U.S. Borrower nor any
other Subsidiary may sell, transfer or otherwise dispose of any Equity Interests
of any Restricted Collateral Party (other than to the U.S. Borrower or to any
wholly owned Subsidiary) except in a transaction pursuant to clause (iii) of
this paragraph (c) in which 100% of the Equity Interests of such Restricted
Collateral Party are sold, transferred or otherwise disposed of and (C) neither
the U.S. Borrower nor any Restricted Collateral Party may sell, transfer, lease
or otherwise dispose of all or substantially all its assets (other than to the
U.S. Borrower or to another Restricted Collateral Party) except in a transaction
pursuant to clause (iii) of this paragraph (c).

SECTION 6.04. Investments. Neither Borrower will, nor will it permit any Loan
Party to, purchase or acquire (including pursuant to any merger with such
Person) any Equity Interests in or evidences of Indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make any loans or advances to, or Guarantee any Indebtedness of, any other
Person (other than a Loan Party), or purchase or otherwise acquire (in one
transaction or a series of transactions) any of the assets of any other Person
(other than a Loan Party, provided that only a Collateral Party may acquire such
assets of any other Collateral Party pursuant to this exception) constituting a
business unit (each, an “Investment”), at any time when the Payment Conditions
are not satisfied or if, immediately after giving effect to such Investment (and
the establishment of any Reserve in connection with such Investment, including
any Reserve with respect to the solvency deficiency, wind-up deficit or similar
deficiency in respect of Canadian Pension Plans of the U.S. Borrower, any
Subsidiary and any Person to be acquired by the U.S. Borrower or any Subsidiary
in connection with such Investment), the Payment Conditions would not be
satisfied. Notwithstanding the foregoing, the following Investments shall be
deemed not to be covered or restricted by this Section:

(a) Investments existing on the Restatement Effective Date and set forth on
Schedule 6.04 and Permitted Investments;

(b) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses of the U.S.
Borrower or any Subsidiary for accounting purposes and that are made in the
ordinary course of business;

 

92



--------------------------------------------------------------------------------

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(d) Investments in the form of Swap Agreements permitted by Section 6.06;

(e) Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the U.S. Borrower or any Subsidiary so
long as such Investments were not made in contemplation of such Person becoming
a Subsidiary or of such consolidation or merger;

(f) Investments resulting from pledges or deposits described in clause (c) or
(d) of the definition of the term “Permitted Encumbrance”;

(g) Investments received in connection with the disposition of any asset
permitted by Section 6.03(c);

(h) receivables or other trade payables owing to the U.S. Borrower or a
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms, provided that such
trade terms may include such concessionary trade terms as the U.S. Borrower or
any Subsidiary deems reasonable under the circumstances;

(i) Investments in or to any Loan Party;

(j) Investments to the extent funded with the proceeds of any substantially
concurrent issuance of Qualified Equity Interests to the extent that such
issuance does not result in a Change in Control;

(k) Investments made or outstanding at any time the Payment Conditions were
satisfied (so long as any such Investment did not result in the Payment
Conditions failing to be satisfied) and any extension or refinancing thereof;
provided that such extension or refinancing shall not increase the aggregate
amount of such Investment;

(l) Investments in the form of (i) Guarantees by a Loan Party of the
Indebtedness of any Subsidiary other than a Loan Party and (ii) loans by a Loan
Party to another Subsidiary other than a Loan Party; provided that the sum of
(x) aggregate principal amount of Indebtedness at any time outstanding that is
subject to a Guarantee made in reliance on subclause (i) of this clause (l) and
(y) the aggregate principal amount of loans at such time outstanding made in
reliance on subclause (ii) of this clause (l) shall not exceed $20,000,000; and

(m) so long as, at the time such Investment is made, no Event of Default has
occurred and is continuing or would result therefrom, Investments utilizing cash
from any Pooled Cash Arrangement; provided that all such cash to be utilized was
pooled under such Pooled Cash Arrangement at a time when the Payment Conditions
were satisfied (and such pooling did not result in the Payment Conditions
failing to be satisfied).

SECTION 6.05. Sale and Leaseback Transactions. Neither the U.S. Borrower nor any
of the Subsidiaries shall become liable, directly or by way of a Guarantee, with
respect to any lease, whether or not such lease results in a Capital Lease
Obligation, of any property (whether real or personal or mixed) whether now
owned or hereafter acquired, that the U.S. Borrower or any Subsidiary has sold
or transferred or is to sell or transfer to any other Person after the
Restatement Effective Date (a “Sale and Leaseback Transaction”), provided that
the U.S. Borrower or a Subsidiary may enter into a Sale and

 

93



--------------------------------------------------------------------------------

Leaseback Transaction if (a) at the time of such Sale and Leaseback Transaction,
no Event of Default is continuing, (b) the proceeds from the sale of the subject
property shall be at least equal to 80% of its fair market value and (c) if such
Sale and Leaseback Transaction results in a Capital Lease Obligation, such
Capital Lease Obligation is not prohibited by Section 6.01 and any Lien made the
subject of such Capital Lease Obligation is not prohibited by Section 6.02.

SECTION 6.06. Swap Agreements. Neither Borrower will, nor will it permit any
Subsidiary to, enter into any Swap Agreement for speculative purposes.

SECTION 6.07. Restricted Payments. Neither Borrower will, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, if (a) a Default has occurred and is continuing or would result therefrom,
(b) such Restricted Payment is not at the time permitted by a Requirement of Law
or any agreement or instrument applicable to such Borrower or such Subsidiary or
(c) the Payment Conditions are not satisfied at the time such Restricted Payment
is made and immediately after giving effect thereto, provided that this
Section 6.07 shall not restrict (x) dividends or similar distributions, payable
solely in Qualified Equity Interests, (y) dividends or similar distributions
made by Subsidiaries to wholly owned Subsidiaries or to the U.S. Borrower (it
being understood that this proviso shall not permit any such dividend or similar
distribution (A) from a Domestic Subsidiary to a Foreign Subsidiary (other than
a Collateral Party) or (B) in the case of any such dividend or distribution
comprised of Collateral, from a Collateral Party to an entity that is not a
Collateral Party) or (z) so long as no Event of Default has occurred and is
continuing or would result therefrom, dividends or similar distributions
utilizing cash from any Pooled Cash Arrangement; provided that, in this case of
this clause (z), all such cash was pooled under such Pooled Cash Arrangement at
a time when the Payment Conditions were satisfied (and such pooling did not
result in the Payment Conditions failing to be satisfied).

SECTION 6.08. Transactions with Affiliates. Neither Borrower shall, nor shall it
suffer or permit any Material Subsidiary to, enter into any transaction with any
Affiliate (other than the U.S. Borrower or a wholly owned Subsidiary) of the
U.S. Borrower, except (a) transactions (i) entered into in good faith and
(ii) at prices and on terms and conditions not less favorable to the U.S.
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties and (b) transactions not otherwise permitted under this
Section 6.08 involving aggregate consideration of not more than $50,000,000 in
any calendar year.

SECTION 6.09. Restrictive Agreements. Neither Borrower will, nor will it permit
any Material Subsidiary to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the U.S. Borrower or any Material
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets or (b) the ability of any Material Subsidiary to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the U.S. Borrower or any other Subsidiary or to
Guarantee Indebtedness of either Borrower or any other Subsidiary, provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by
(A) law or (B) any Loan Document, (ii) the foregoing shall not apply to
restrictions or conditions existing on the Restatement Effective Date and
identified on Schedule 6.09 (but shall apply to any extension or renewal of, or
any amendment, modification or replacement expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or any assets pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary or assets that is or are to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in

 

94



--------------------------------------------------------------------------------

leases and other contracts restricting the assignment thereof, (vi) clause (a)
of the foregoing shall not apply to any existing or future joint venture
agreement that restricts the ability of any party to such agreement to create,
incur or permit a Lien on the equity interests in the joint venture, provided
that the U.S. Borrower and any Material Subsidiary party to such agreement
collectively own no more than 81 percent of the equity interests in such joint
venture and (vii) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement if the terms of such agreement expressly
permit the creation, incurrence and existence of Liens to secure Indebtedness or
other Secured Obligations under this Agreement and extensions, renewals and
replacements of any such Indebtedness or other Secured Obligations.

SECTION 6.10. Amendment of Material Documents. Neither Borrower will, nor will
it permit any Subsidiary to, amend, modify, waive, terminate or release its
certificate of incorporation, by-laws or other organizational documents, if the
effect of such amendment, modification, waiver, termination or release is
materially adverse to the U.S. Borrower and the Subsidiaries, taken as a whole,
or the Lenders.

SECTION 6.11. Changes in Fiscal Periods. Without the prior consent of the
Administrative Agent, the U.S. Borrower will neither (a) permit its fiscal year
or the fiscal year of any Subsidiary to end on a day other than December 31, nor
(b) change its method of determining fiscal quarters.

SECTION 6.12. Fixed Charge Coverage Ratio. If, at any time, Excess Availability
is less than the Financial Covenant Threshold Amount, then, until the next
subsequent date on which Excess Availability has exceeded the Financial Covenant
Threshold Amount for a period of thirty consecutive calendar days, the U.S.
Borrower will not permit the Fixed Charge Coverage Ratio to be less than 1.00 to
1.00.

ARTICLE VII

Events of Default

If any of the following events (any such event, an “Event of Default”) shall
occur:

(a) either Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) either Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
U.S. Borrower or any Material Subsidiary in any Loan Document, any amendment or
modification thereof or waiver thereunder, or any certificate required to be
executed and delivered by an officer of any Loan Party pursuant to the terms
hereof, in each case that is qualified by materiality shall prove to have been
incorrect or any representation or warranty that is not so qualified by
materiality shall prove to have been incorrect in any material respect when made
or deemed made;

(d) either Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the existence of
either Borrower) or 5.09 or in

 

95



--------------------------------------------------------------------------------

Article VI of this Agreement or any Collateral Party shall fail to observe or
perform any covenant, condition or agreement contained in Section 4.01(j) or
Article VII, in each case of either Security Agreement; provided, however, that,
without limiting the effect of any other Default or Event of Default under this
Article VII, any Default arising under Section 5.02 (or any Default arising
under a failure of the conditions set forth in Section 4.02 arising solely as a
result of a failure to comply with Section 5.02) or under Section 4.01(j) of
either Security Agreement, in each case shall be deemed to be cured upon the
giving of such notice by the U.S. Borrower;

(e) the U.S. Borrower or any other Loan Party shall fail to observe or perform
any covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraph (a), (b) or (d) of this Article), and, except as
otherwise provided in such Loan Document, such failure shall continue unremedied
for a period of 30 days after notice thereof from any Lender or the
Administrative Agent to the U.S. Borrower;

(f) the U.S. Borrower or any Subsidiary shall fail to make any payment of
principal or interest (regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after the
expiration of any applicable grace periods;

(g) any event or condition occurs (including the triggering of any change in
control or similar event with respect to either Borrower) (i) that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with all applicable grace periods having expired, provided
that, during the applicable grace period, no additional consideration is paid or
additional rights are granted in respect of such Material Indebtedness) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or (ii) the effect of which event or condition is to cause, or to
permit the holder or holders of any Material Indebtedness (or a trustee or agent
on behalf of such holder or holders) to require, with the giving of notice if
required, any Material Indebtedness to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), prior to its stated maturity, provided
that this paragraph (g) shall not apply to secured Indebtedness that becomes due
as a result of the sale, transfer or other disposition (including as a result of
a casualty or condemnation event) of the property or assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement);

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of either Borrower or any Material Subsidiary or their debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
(including the BIA, the CCAA and the WURA) or (ii) the appointment of a
receiver, interim receiver, receiver and manager, monitor, trustee, custodian,
sequestrator, conservator or similar official for the U.S. Borrower or any
Material Subsidiary or for a substantial part of their assets, and, in any such
case, such proceeding or petition shall continue undismissed or unstayed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) the U.S. Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in paragraph (h) of this Article, (iii) apply for or consent
to the appointment of a receiver, interim receiver, receiver and manager,
monitor, trustee, custodian,

 

96



--------------------------------------------------------------------------------

sequestrator, conservator or similar official for the U.S. Borrower or any
Material Subsidiary or for a substantial part of their assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) file any proposal or notice of intention to file a proposal under the BIA
or the CCAA, or the board of directors of the U.S. Borrower or any Material
Subsidiary (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the foregoing actions listed in
subclauses (i) through (vi) (inclusive) of this clause (i);

(j) the U.S. Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against either Borrower, any Material
Subsidiary or any combination thereof (provided that in determining whether the
foregoing threshold is satisfied, there shall be excluded any portion of such
judgments that is fully covered by a third party insurance company rated not
less that “B++” by A.M. Best (less any applicable deductible) and as to which
the insurer has not disputed, in writing, its responsibility to cover such
judgment) and the same shall remain unpaid or undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of either Borrower or any Material Subsidiary to enforce any such
judgment;

(l) an ERISA Event or Canadian Pension Event shall have occurred that, in the
opinion of the Required Lenders, when taken together with all other ERISA Events
or Canadian Pension Events that have occurred, could reasonably be expected to
have a Material Adverse Effect;

(m) any Loan Document shall for any reason be asserted by either Borrower not to
be a legal, valid and binding obligation of such Borrower;

(n) a Change in Control shall occur;

(o) the Guarantee Agreement shall fail to remain in full force or effect or any
action shall be taken by any Loan Party to discontinue or to assert the
invalidity or unenforceability of the Guarantee Agreement, or any Loan Party
shall deny that it has any further liability under the Guarantee Agreement to
which it is a party, or shall give notice to such effect; or

(p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms hereof or of any Collateral
Document, or any Collateral Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Collateral Document,

then, and in every such event (other than an event with respect to either
Borrower described in paragraph (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the U.S.
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of each Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each

 

97



--------------------------------------------------------------------------------

Borrower; and in case of any event with respect to either Borrower described in
paragraph (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of each Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower (it being understood, for purposes of clarity, that the foregoing
shall not affect the maturity or other terms of, or the obligations or rights of
any party under, the definitive documentation in respect of any Swap Agreement).

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Banks,
and neither Borrower shall have rights as a third party beneficiary of any of
such provisions.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the U.S. Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary or believed by the Administrative Agent in good faith to be
necessary under the circumstances as provided in Section 2.05(j) or
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the U.S.
Borrower or any Subsidiary that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 2.05(j) or Section 9.02 or believed by the Administrative
Agent in good faith to be necessary) or in the absence of its own gross
negligence or wilful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by either Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

98



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Competitors. Without limiting the generality
of the foregoing, the Administrative Agent shall not (x) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Competitor or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Competitor.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Adobe pdf file, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person, and shall not incur any liability for relying
thereon. The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent, provided that the Administrative Agent shall remain liable
for the performance of such obligations and duties. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers by or through their respective Related Parties, provided that the
Administrative Agent shall remain liable for the performance of such obligations
and duties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

In determining compliance with any condition hereunder to the making of a Loan,
or the issuance, amendment, renewal or extension of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or an Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance, amendment, renewal or extension of such Letter of
Credit.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
notice to the Lenders, the Issuing Banks and the U.S. Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrowers in the absence of a continuing Event of Default, to appoint a
successor. If no successor shall have been so appointed by the U.S. Borrower and
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent that shall be a commercial bank
with an office in New York, New York, or an Affiliate of any such commercial
bank, in either case, acceptable to the U.S. Borrower in the absence of a
continuing Event of Default (such acceptance not to be unreasonably withheld or
delayed). Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from all its
duties and obligations under the Loan Documents. The fees payable by the U.S.
Borrower to

 

99



--------------------------------------------------------------------------------

a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed in writing between the U.S. Borrower and
such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Loan
Document or any related agreement or any document furnished thereunder.

Notwithstanding anything herein to the contrary, none of the Arrangers and the
other agents listed on the cover page hereof shall have any powers, duties or
responsibilities under any Loan Document, except in its capacity, as applicable,
as the Administrative Agent, a Lender or an Issuing Bank hereunder.

In furtherance of the foregoing and not in limitation thereof, no Swap Agreement
the obligations under which constitute Secured Obligations will create (or be
deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under this Agreement or any other Loan Document.
By accepting the benefits of the Collateral, each Secured Party that is a party
to any such Swap Agreement shall be deemed to have appointed the Administrative
Agent to serve as administrative agent and collateral agent under the Loan
Documents and agreed to be bound by the Loan Documents as a Secured Party
thereunder, subject to the limitations set forth in this paragraph.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by such Person as
the direct or indirect result of disclosure of any such Report to a third party
by such indemnifying Lender in violation of the terms hereof.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

 

100



--------------------------------------------------------------------------------

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or Electronic Systems (and subject in each case to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or Adobe pdf file, as
follows:

(i) if to the U.S. Borrower or any Loan Party (other than the Canadian Borrower
or any Canadian Collateral Party), to the U.S. Borrower at:

550 West Adams Street

Chicago, IL 60661

Attention: Treasurer

Email: kbanas@usg.com

with copies to:

Corporate Secretary

Telecopy No.: (312) 672-6815

Assistant Treasurer

Email: eganchev@usg.com;

(ii) if to the Canadian Borrower or any Canadian Collateral Party, to the
Canadian Borrower at:

350 Burnhamthorpe Road, 5th Floor

Mississauga, Ontario L5B 3J1

Attention: Financial Accounting Manager

Email: kpotter@usg.com

with copies to:

Corporate Secretary

Telecopy No.: (312) 672-6815

Assistant Treasurer

Email: eganchev@usg.com;

(iii) if to JPMCB in its capacity as the Administrative Agent, an Issuing Bank
or the Swingline Lender, to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Newark, DE 19713

Attention: Dan Lougheed and Shawn Campbell

Telecopy No.: (201) 639-5215; (302) 634-4733

email: Dan.P.Lougheed@jpmorgan.com;

Shawn.Campbell@jpmorgan.com

with a copy to:

 

101



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, NY 10179

Attention: Peter Predun

Telecopy No.: (212) 270-5100

email: peter.predun@jpmorgan.com; and

(iv) if to JPMCB Toronto in its capacity as the Administrative Agent, to:

JPMorgan Chase Bank, N.A., Toronto Branch

c/o JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Newark, DE 19713

Attention: Dan Lougheed and Shawn Campbell

Telecopy No.: (201) 639-5215; (302) 634-4733

email: Dan.P.Lougheed@jpmorgan.com;

Shawn.Campbell@jpmorgan.com

with a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, NY 10179

Attention: Peter Predun

Telecopy No.: (212) 270-5100

email: peter.predun@jpmorgan.com

(v) if to any other Issuing Bank, to it at its address (or telecopy number) most
recently specified by it in a notice to the Administrative Agent and the U.S.
Borrower (or, in the absence of any such notice, to the address (or telecopy
number) set forth in the Administrative Questionnaire of the Lender that is
serving as such Issuing Bank or is an Affiliate thereof); and

(vi) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire;

provided that, in addition to delivery to the applicable recipients set forth
above, each Borrowing Base Certificate and any related notices in respect of
either Borrowing Base shall also be delivered, by Adobe pdf file to the
following addresses: (A) ib.cbc@jpmchase.com and
(B) covenant.compliance@jpmchase.com.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by telecopy or by Adobe pdf file shall be
deemed to have been given when sent, provided that if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient.

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II or to compliance and no
Default certificates delivered pursuant to Section 5.01(c) unless otherwise
agreed by

 

102



--------------------------------------------------------------------------------

the Administrative Agent and the applicable Lender or Issuing Bank. Each of the
Administrative Agent and the Borrowers (on behalf of the Loan Parties) may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise proscribes, all such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if not given
during the normal business hours of the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient, at its e-mail address as described in
the foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day of the recipient.

(c) Any party hereto may change its address, telecopy number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

(d) Electronic Systems.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications (as defined below) on
Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially similar
Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available”. The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrowers or the other Loan Parties, any Lender, any Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of either Borrower’s, any other Loan
Party’s or the Administrative Agent’s transmission of communications through an
Electronic System. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.

 

103



--------------------------------------------------------------------------------

(e) Competitor. In the event that the Borrowers update the list of Competitors,
the Borrowers shall notify the Administrative Agent thereof in writing at the
following address: JPMDQ_Contact@jpmorgan.com.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or the issuance, amendment, renewal or
extension of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice to or demand on either Borrower or any other Loan Party in any case shall
entitle either Borrower or any other Loan Party to any other or further notice
or demand in similar or other circumstances.

(b) Except as provided in Section 2.19 with respect to any Revolving Commitment
Increase, neither any Loan Document nor any provision thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the U.S. Borrower and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the applicable Loan Parties, in each case with the consent of the Required
Lenders, provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce or forgive any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the maturity of any Loan, or the
required date of reimbursement of any LC Disbursement, or any date for the
payment of any interest or fees payable hereunder, or reduce or forgive the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.17(b) or (d) or any other provision of
this Agreement in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender adversely affected
thereby, (v) change any of the provisions of this Section or the percentage set
forth in the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Revolving Commitments on the
Restatement Effective Date), (vi) modify the protections afforded to an SPV
pursuant to the provisions of Section 9.04(e) without the written consent of
such SPV, (vii) release any material Loan Party from its Guarantee under the
Guarantee Agreement (except as expressly provided in the Guarantee Agreement),
or limit its liability in respect of such Guarantee, without the written consent
of each Lender, (viii) release all or substantially all the Collateral from the
Liens of the Collateral Documents, without the written consent of each Lender,
(ix) change any of the provisions of the definitions of “Eligible Accounts”,
“Eligible Inventory”, “U.S. Borrowing Base” or “Canadian Borrowing Base”
(including any defined term used therein relevant to the determination of either
Borrowing Base, but excluding the advance rates referenced therein), without the
written consent of Lenders having Revolving Exposure and unused Revolving
Commitments, if any, representing more than 66 2⁄3% of the sum of the total
Revolving Exposure and unused Revolving Commitments at such time or (x) change
any of the advance rates referenced in the definitions of “U.S. Borrowing Base”
or “Canadian Borrowing Base” or any defined term used therein, without the
written consent of each

 

104



--------------------------------------------------------------------------------

Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender without the prior written consent of the Administrative Agent,
such Issuing Bank or the Swingline Lender, as the case may be.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the U.S. Borrower may, at
its sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate
(without its signature or consent), without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (i) the U.S. Borrower shall have received the prior
written consent of the Administrative Agent, each Issuing Bank and the Swingline
Lender, which consent shall not unreasonably be withheld or delayed, (ii) such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
Swingline Loans and Overadvances, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Loan Parties (in the
case of all other amounts) and (iii) the Loan Parties or such assignee shall
have paid to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b).

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) Subject to Section 9.19,
the Borrowers shall jointly and severally (in the case of the U.S. Borrower) and
severally (in the case of the Canadian Borrower) pay (i) all reasonable
out-of-pocket expenses (including reasonable expenses incurred in connection
with due diligence) incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable out-of-pocket
expenses incurred during any workout or restructuring (and related negotiations)
in respect of such Loans or Letters of Credit.

(b) Subject to Section 9.19, the Borrowers shall jointly and severally (in the
case of the U.S. Borrower) and severally (in the case of the Canadian Borrower)
indemnify the Administrative Agent, each Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
out-of-pocket losses, claims, damages, liabilities and related reasonable
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted

 

105



--------------------------------------------------------------------------------

against any Indemnitee by any third party or by the U.S. Borrower or any
Subsidiary arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated thereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated thereby, (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by any
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on, at, to or from any property currently or
formerly owned or operated by the U.S. Borrower or any Subsidiary, or any other
Environmental Liability related in any way to the U.S. Borrower or any
Subsidiary or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing (each, a “Proceeding”), whether
based on contract, tort or any other theory, whether brought by a third party or
by the U.S. Borrower or any Subsidiary and regardless of whether any Indemnitee
is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final, non-appealable judgment to have resulted from (A) the
gross negligence, bad faith or wilful misconduct of such Indemnitee, (B) a
material breach by such Indemnitee of its obligations under this Agreement or
any other Loan Document or (C) claims of one or more Indemnitees against another
Indemnitee (other than claims against the Administrative Agent or any Arranger
in their respective capacities as such) and not involving any act or omission by
either Borrower, any of the Subsidiaries or any of their respective Affiliates
(or any of such Person’s Related Parties). The Borrowers shall not, without the
prior written consent of any Indemnitee, effect any settlement of any pending or
threatened Proceeding in respect of which indemnity could have been sought under
this Section 9.03(b) by such Indemnitee unless such settlement (x) includes an
unconditional release of such Indemnitee in form and substance reasonably
satisfactory to such Indemnitee from all liability or claims that are the
subject matter of such Proceeding and (y) does not include any statement as to
or any admission of fault, culpability, wrongdoing or a failure to act by or on
behalf of such Indemnitee or any injunctive relief or other non-monetary remedy.
The Borrowers shall not be liable for any settlement of any Proceeding if the
amount of such settlement was effected without the Borrowers’ consent (which
consent shall not be unreasonably withheld, conditioned or delayed), but if
settled with the Borrowers’ written consent or if there is a judgment by a court
of competent jurisdiction for the plaintiff in any such Proceeding, the
Borrowers agree to indemnify and hold harmless each Indemnitee from and against
any and all losses, claims, damages, penalties, liabilities and expenses by
reason of such settlement or judgment in accordance with the other provisions of
this Section 9.03(b). This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages or liabilities
arising from any non-Tax claim.

(c) To the extent that either Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section and without limiting such Borrower’s
obligation to do so, each Lender severally agrees to pay to the Administrative
Agent, such Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Bank or the Swingline Lender in
its capacity as such. The obligations of the Lenders under this paragraph
(c) are subject to the last sentence of Section 2.02(a) (which shall apply
mutatis mutandis to the Lenders’ obligations under this paragraph (c)).

(d) To the fullest extent permitted by applicable law, neither Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, any Loan Document or any agreement or instrument
contemplated thereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.

 

106



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than three
Business Days after written demand therefor setting forth the basis for such
claim in reasonable detail.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) neither
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by such Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of (A) the U.S. Borrower,
provided that no consent of the U.S. Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default has occurred and is continuing, any other
assignee; (B) the Administrative Agent; and (C) each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the trade date
specified in the Assignment and Assumption with respect to such assignment or,
if no date is so specified, as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the U.S. Borrower and the Administrative
Agent otherwise consent (such consent not to be unreasonably withheld or
delayed), provided that no such consent of the U.S. Borrower shall be required
if an Event of Default has occurred and is continuing; (B) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement; (C) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500, provided that assignments made pursuant to Section 2.18(b) or Section
9.02(c) shall not require the signature of the assigning Lender to become
effective; (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any Tax forms required by Section 2.16(f) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; (E) any assignment
of all

 

107



--------------------------------------------------------------------------------

or a portion of a Revolving Lender’s Revolving Commitment shall be accompanied
by a simultaneous assignment of a pro rata portion of such Lender’s Canadian
Revolving Sub-Commitment (it being understood and agreed that a Revolving Lender
may not separately assign all or a portion of such Lender’s Canadian Revolving
Sub-Commitment other than as contemplated by this clause (E)); and (F) no
assignment shall be made to (1) a Person that is a natural person (or any
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person) or (2) a Competitor.

For purposes of paragraph (b) of this Section, the term “Approved Fund” and
“CLO” have the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

(iii) Subject to acceptance and recording thereof in the Register pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 (subject to the requirements and
limitations therein) and 9.03) and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of (and
stated interest on) the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any Tax forms required by Section 2.16(f) (unless the assignee
shall already be a

 

108



--------------------------------------------------------------------------------

Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

(vi) The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (in each case, other than a Competitor) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it), provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (c)(iii) of this Section, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to
the requirements and limitations therein) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section, provided that such Participant shall be subject to Section 2.18 as
though it were a Lender. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided that such Participant shall be subject to Section 2.17(d) as though it
were a Lender.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.14, 2.15 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the U.S.
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the U.S. Borrower is notified of the participation sold to such Participant and
such Participant complies with Section 2.16(f) as though it were a Lender.

(iv) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and

 

109



--------------------------------------------------------------------------------

address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may at any time, without the consent of the Borrowers or the
Administrative Agent, pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers the option to provide to the applicable
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to such Borrower pursuant to this Agreement, provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPV hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which is hereby assumed by and shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPV, such party will not institute against, or join any other person in
instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the U.S. or any State
thereof. In addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrowers and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
U.S. Borrower and Administrative Agent) providing liquidity or credit support to
or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.

(f) Competitors.

 

110



--------------------------------------------------------------------------------

(i) No assignment or participation shall be made to any Person that was a
Competitor as of the date (the “Trade Date”) on which the assigning or
participating Lender entered into a binding agreement to sell and assign or
participate, as the case may be, all or a portion of its rights and obligations
under this Agreement to such Person (unless the U.S. Borrower has consented to
such assignment or participation in writing in its sole and absolute discretion,
in which case such Person will not be considered a Competitor for the purpose of
such assignment or participation). For the avoidance of doubt, with respect to
any assignee or participant that becomes a Competitor after the applicable Trade
Date (including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Competitor”),
(x) such assignee or participant shall not retroactively be disqualified from
becoming a Lender and (y) the execution by the U.S. Borrower of an Assignment
and Assumption with respect to such assignee shall not by itself result in such
assignee no longer being considered a Competitor. Any assignment in violation of
this Section 9.04(f)(i) shall not be void, but the other provisions of this
Section 9.04(f) shall apply.

(ii) If any assignment or participation is made to any Competitor without the
U.S. Borrower’s prior written consent in violation of Section 9.04(f)(i), or if
any Person becomes a Competitor after the applicable Trade Date, the U.S.
Borrower may, at its sole expense and effort, upon notice to the applicable
Competitor and the Administrative Agent, (A) terminate any Revolving Commitment
of such Competitor and repay all obligations of the Borrowers owing to such
Competitor in connection with such Revolving Commitment and/or (B) require such
Competitor to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.04), all of its interest, rights and
obligations under this Agreement to one or more assignees permitted under
Section 9.04(b)(ii) at the lesser of (x) the principal amount thereof and
(y) the amount that such Competitor paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Competitors (A) will not (x) have the right to receive information, reports or
other materials provided to the Lenders by the Borrowers or any their respective
Affiliates or by the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under, this Agreement or any other Loan Document, each
Competitor will be deemed to have consented in the same proportion as the
Lenders that are not Competitors consented to such matter and (y) for purposes
of voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Law, each Competitor party hereto hereby agrees (1) not to vote on
such plan, (2) if such Competitor does vote on such plan notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such plan in accordance with Section 1126(c) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws) and
(3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

 

111



--------------------------------------------------------------------------------

(iv) The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to (A) post the list of
Competitors provided by the Borrowers and any updates thereto from time to time
(collectively, the “DQ List”) on the Electronic System, including that portion
of the Electronic System that is designated for “public side” Lenders and/or
(B) provide the DQ List to each Lender requesting the same.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers and the other Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and the issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other Obligation (as distinguished from the Secured Obligations) under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. The provisions of Section 9.12 hereof
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments, the
termination of this Agreement or any provision hereof or the resignation,
removal or assignment by or of the Administrative Agent, any Issuing Bank or any
Lender hereunder.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or by Adobe pdf file shall be effective as delivery of an
original executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

112



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, subject to Section 9.19, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Bank or any such
Affiliate to or for the credit or the account of the applicable Borrower against
any of and all the obligations of such Borrower now or hereafter existing under
this Agreement held by such Lender or such Issuing Bank, irrespective of whether
or not such Lender or such Issuing Bank shall have made any demand under this
Agreement and although such obligations may be unmatured or are owed to a branch
or office of such Lender or such Issuing Bank different from the branch or
office holding such deposit or obligated on such Indebtedness; provided that
none of the Lenders, the Issuing Banks or any of their respective Affiliates
shall exercise any right of setoff under this Section 9.08 against any Canadian
Loan Party or any of its assets or apply any deposits of any Canadian Loan
Party, in each case with respect to any Obligations other than Canadian Secured
Obligations. The applicable Lender and the applicable Issuing Bank shall notify
the applicable Borrower and the Administrative Agent of such setoff and
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application under
this Section. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank and their
respective Affiliates may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) Except as expressly provided in Section 9.20, this Agreement and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement and the
transactions contemplated hereby shall be construed in accordance with and
governed by the law of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the U.S. District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law. The parties hereto hereby agree that the U.S.
Borrower shall be the authorized agent for the Canadian Borrower, upon whom
process may be served in any suit, action or proceeding arising out of or
relating to this Agreement and the other Loan Documents or the performance of
services hereunder or thereunder which may be instituted in any court referred
to in Section 9.09(b). Service of process upon the U.S. Borrower shall be
deemed, in every respect, effective service of process upon the Canadian
Borrower.

 

113



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to any Loan
Document or the enforcement of rights thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement (it being
understood that the DQ List may be disclosed to any assignee or Participant, or
prospective assignee or Participant, in reliance on this clause (f)); provided
that no disclosure of Information may be made under this clause (f)(i) to any
Competitor, or (ii) any actual or prospective counterparty (or its advisors) to
any Swap Agreement relating to the Loan Parties and their obligations under the
Loan Documents, (g) with the consent of the U.S. Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than a Loan Party, and in the case of clauses (b), (c) and (e) of this
Section 9.12, the Administrative Agent, the applicable Issuing Bank or the
applicable Lender, as the case may be, agrees to inform the U.S. Borrower
reasonably in advance thereof (or if not legally permitted or practicable, as
promptly thereafter as is legally permitted and/or practicable) to allow
facilitate the U.S. Borrower’s contesting the need for or limiting the scope of
such disclosure. For the purposes of this Section, “Information” means all
information received from a Loan Party and/or its Related Parties or
representatives relating to any Loan Party, its Subsidiaries or their respective
businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by any Loan Party and/or its Related Parties or
representatives, provided that, in the case of information received from either
Borrower and/or its Related Parties or any Subsidiary after the Restatement
Effective Date, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

114



--------------------------------------------------------------------------------

(b) Each Lender acknowledges that information as defined in Section 9.12(a)
furnished to it pursuant to this Agreement may include material non-public
Information concerning the Loan Parties and their Related Parties or their
respective securities, and confirms that it has developed compliance procedures
regarding the use of material non-public Information and that it will handle
such material non-public Information in accordance with those procedures,
applicable law, including Federal and state securities laws, and the terms
hereof.

(c) All information, including waivers and amendments, furnished by the Loan
Parties, their Related Parties or representatives or the Administrative Agent
pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public Information
about the Loan Parties and their Related Parties or their respective securities
and its securities. Accordingly, each Lender represents to the Borrowers (on
behalf of the Loan Parties) and the Administrative Agent that it has identified
in its Administrative Questionnaire a credit contact who may receive Information
that may contain material non-public Information in accordance with its
compliance procedures, applicable law and the terms hereof.

SECTION 9.13. USA PATRIOT Act. Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that, pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies
such Loan Party, which information includes the name and address of such Loan
Party and other information that will allow such Lender, such Issuing Bank or
the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the USA PATRIOT Act, and each Loan Party agrees to provide such
information from time to time to such Lender, such Issuing Bank and the
Administrative Agent, as applicable. This notice is given in accordance with the
requirements of the USA PATRIOT Act and is effective for each Lender, each
Issuing Bank and the Administrative Agent.

SECTION 9.14. Disclosure. The Borrowers and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Loan Parties and their respective Affiliates.

SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC, the applicable provisions of the PPSA or any other
applicable law, can be perfected only by possession. Should any Lender (other
than the Lender serving hereunder as the Administrative Agent) obtain possession
of any such Collateral, such Lender shall notify the Administrative Agent
thereof, and, promptly upon the Administrative Agent’s request therefor shall
deliver such Collateral to the Administrative Agent or otherwise deal with such
Collateral in accordance with the Administrative Agent’s instructions.

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan or LC Disbursement or
participation therein hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum

 

115



--------------------------------------------------------------------------------

Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan or LC Disbursement or participation therein but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
LC Disbursements or participation therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the NYFRB Rate to the date of repayment, shall have been
received by such Lender.

SECTION 9.17. Existing Credit Agreement; Effectiveness of Amendment and
Restatement. Until this Agreement becomes effective in accordance with the terms
of the Amendment and Restatement Agreement, the Existing Credit Agreement shall
remain in full force and effect and shall not be affected hereby. After the
Restatement Effective Date, all obligations of the U.S. Borrower under the
Existing Credit Agreement shall become obligations of the U.S. Borrower
hereunder and the provisions of the Existing Credit Agreement shall be
superseded by the provisions hereof.

SECTION 9.18. No Fiduciary Relationship. Each Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrowers, the Subsidiaries and their respective Affiliates, on the one hand,
and the Administrative Agent, the Lenders and their respective Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders or their respective Affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions and
communications. Each of the Administrative Agent, each Lender, each Issuing Bank
and each of their respective Affiliates may have economic interests that
conflict with those of the Loan Parties, their respective stockholders and/or
their respective Affiliates.

SECTION 9.19. Bifurcation. Notwithstanding anything to the contrary contained in
this Agreement or any other Loan Document, except with respect to Secured
Obligations for which the Canadian Loan Parties (as distinguished from the Loan
Parties generally) are expressly liable under this Agreement or any other Loan
Document, neither the Canadian Borrower nor any other Canadian Loan Party shall
guaranty, pledge assets in support of, be subject to any right of setoff with
respect to, or otherwise be liable for any Obligations that are not Canadian
Secured Obligations, including all indemnities and costs and expenses that do
not solely relate to the Canadian Secured Obligations, the Canadian Loan Parties
or any Canadian Collateral. In furtherance of the foregoing, each of the parties
acknowledges and agrees that the liability of any Canadian Loan Party for the
payment and performance of its covenants, representations and warranties set
forth in this Agreement and the other Loan Documents shall be several from but
not joint with the U.S. Secured Obligations; and the Collateral of the Canadian
Loan Parties shall not secure or be applied in satisfaction, by way of payment,
prepayment or otherwise, of all or any portion of the U.S. Secured Obligations.
For the avoidance of doubt, the U.S. Loan Parties shall be jointly and severally
liable for all U.S. Secured Obligations and all Canadian Secured Obligations.

SECTION 9.20. Quebec Collateral Matters. (a) Power of Attorney. Without limiting
the powers of the Administrative Agent hereunder or under any other Loan
Document to the extent applicable, each of the Lenders hereby acknowledges that
the Administrative Agent (or a collateral agent designated by the Administrative
Agent) shall, for the purposes of holding any security granted by any Loan Party
on the property of such Loan Party pursuant to the laws of the Province of
Quebec, be the holder of an irrevocable power of attorney (fondé de pouvoir)
(within the meaning of Article 2692 of the Civil Code of Quebec) for all present
and future holders of any bond or other title of indebtedness issued by such
Loan Party to the Administrative Agent (or such designated collateral agent) for
the benefit of the Lenders and secured by a hypothec granted by such Loan Party
pursuant to the laws of the Province of Quebec. Each of the Lenders hereby
irrevocably constitutes, to the extent necessary, the Administrative

 

116



--------------------------------------------------------------------------------

Agent (or such designated collateral agent) as the holder of such irrevocable
power of attorney (fondé de pouvoir) (within the meaning of Article 2692 of the
Civil Code of Quebec) in order to hold security granted by the Loan Parties in
the Province of Quebec. Each Person that becomes a Lender pursuant to
Section 9.04 (for purposes of this Section 9.20, an “Assignee”) shall be deemed
to have confirmed and ratified the appointment of the Administrative Agent (or
such designated collateral agent) as the holder of such irrevocable power of
attorney (fondé de pouvoir) by execution of an Assignment and Assumption.
Notwithstanding the provisions of Section 32 of An Act respecting the Special
Powers of Legal Persons (Quebec), the Borrowers and the Lenders irrevocably
agree that the Administrative Agent may acquire and be the holder of any bond or
other title of indebtedness issued by a Loan Party and secured by a hypothec
granted by such Loan Party pursuant to the laws of the Province of Quebec at any
time and from time to time. The Borrowers hereby acknowledge that any such bond
constitutes a title of indebtedness, as such term is used in Article 2692 of the
Civil Code of Quebec.

(b) Quebec Bond Pledge. Each Borrower hereby expressly acknowledges, declares,
agrees and confirms that any Assignee, through the Administrative Agent, shall
have all the benefits of and is hereby acknowledged for all purposes of the Loan
Documents as being a payee under any bond or other title of indebtedness issued
by any Loan Party to the Administrative Agent (or such designated collateral
agent) and secured by a hypothec granted by such Loan Party pursuant to the laws
of the Province of Québec, jointly with the other Lenders, in the same manner
and to the same extent as though such Assignee were an original named payee
thereunder and pursuant to any pledge of such bond or other title of
indebtedness in favor of the Administrative Agent (or such designated collateral
agent), the Administrative Agent (or such designated collateral agent) shall
hold such bond or other title of indebtedness as pledgee for the benefit of such
Assignee, jointly with the other Lenders.

 

(c) Quebec Law Governing. This Section 9.20 shall be governed by, and construed
and interpreted in accordance with, the law in force in the Province of Quebec.

SECTION 9.21. Judgment Currency. (a) The obligations of any Loan Party under
this Agreement and the other Loan Documents to make payments in U.S. dollars or
in Canadian dollars (in any such case, the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent, the respective Issuing Bank or the
respective Lender, as the case may be, of the full amount of the Obligation
Currency expressed to be payable to the Administrative Agent, such Issuing Bank
or such Lender, as the case may be, under this Agreement or the other Loan
Documents. If, for the purpose of obtaining or enforcing a judgment against any
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency, the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made at the rate of exchange quoted by the Administrative
Agent, determined, in each case, as of the business day immediately preceding
the day on which the judgment is given (such business day, the “Judgment
Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each
Loan Party covenants and agrees to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the actual date of payment, will produce the amount of
the Obligation Currency that could have been purchased with the amount of the
Judgment Currency stipulated in the judgment or judicial award at the rate of
exchange prevailing on the Judgment Currency Conversion Date.

 

117



--------------------------------------------------------------------------------

(c) For purposes of determining any rate of exchange for this Section 9.21, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

SECTION 9.22. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of any EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity or
a bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

118



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

USG CORPORATION

STATEMENT OF INVESTMENT OBJECTIVE AND GUIDELINES

(see following attached pages)



--------------------------------------------------------------------------------

Exhibit A

 

LOGO [g385515logo2.jpg]

Investment Policy

Dated: September 2016

Scope

This policy shall apply to USG Corporation and the corporate cash managed by
internal treasury staff of USG Corporation as well as external managers that are
utilized. This policy does not cover cash managed by foreign entities, pension
assets or the 401K plan. All investments covered under this policy will be
purchased in U.S. dollars.

USG Corporate cash will be segmented into two categories based in the different
characteristics of each and the business needs. As the cash levels change, the
segmentation strategy may be updated.

Tier I: Operating Cash: Cash balances, overnight sweep investments and
short-term investments that are held for working capital and daily operating
needs. This segment of cash requires preservation of principal, late-day access
and liquidity.

Tier II: Reserve Cash: Excess cash that is not required for operating cash and
set aside for specific purposes such as the $500 million maturity of the Senior
Notes on January 15, 2018.

Investment Objectives

The investment objectives of this policy are, in priority order:

 

  •   Maintain safety and preservation of principal through a well-diversified
portfolio of high-grade fixed income securities.

 

  •   Provide sufficient liquidity of investments to meet projected operating
cash requirements.

 

  •   Deliver yields in excess of selected benchmarks, in relationship to the
guidelines and tax considerations. At the time of the inception of this
Investment Policy, USG Corporation is not a taxpaying entity.

Roles and Responsibilities

 

  •   The CFO and Treasurer are authorized to approve and amend the investment
policy.

 

  •   The Assistant Treasurer and his/her staff are responsible for executing
the policy.

 

  •   Tier I cash is managed by the treasury staff at the Corporate Headquarters
and Tier II cash is managed by outside investment managers.

Investment Parameters

Specific eligible securities for U.S. cash Investments- see Appendix 1

Credit Rating Requirements1

Investments must be rated by at least one of the three following credit rating
agencies at the time of purchase: if rated by more than one agency the lowest
rating shall prevail.

Moody’s Investors Service

Standard & Poor’s

Fitch Ratings

 

1 Excludes Money Market Mutual Funds

 

Investment Policy – Rev. September 2016    Page 1



--------------------------------------------------------------------------------

Average Credit Quality

The minimum weighted average credit quality of each investment portfolio must be
“A” or higher.

Security Downgrade

In the event a security in the portfolio is downgraded below the minimum credit
quality allowed for the category, the external investment manager and/or
Treasury personnel responsible for the internal management of the corporate cash
will contact the Assistant Treasurer as soon as possible. A plan of action will
be determined in a reasonable time. It is not mandatory that the security must
be sold. However, if the decision is made to hold the investment, the reason for
the decision must be documented.

Realized Gains/Losses

USG Corporation will instill no restriction on gains earned from investments
managed in house or by an external manager. For each quarter, the portfolio must
adhere to a zero realized net loss policy (excluding realized losses from
securities sold due to a credit downgrade).

Duration Limit

Portfolios managed by an external manager must maintain a weighted average
duration not to exceed 1 year.

Benchmark

Tier I: The iMoneyNet First Tier Institutional will be used as the benchmark for
the operating cash.

Tier II: The ML 3 month Treasury Bill Index will be the benchmark for the
reserve cash. Ticker: <GO01>

Reporting and Evaluation and Compliance

The external investment manager(s) must communicate regularly with the Treasurer
and Assistant Treasurer, with formal meetings at least annually. The investment
manager(s) must provide detailed monthly reporting on each investment portfolio.
Electronic reporting should be provided in a timely manner consistent with the
Company’s calendar and cutoff dates provided by the Assistant Treasurer. The
portfolio’s performance and risk profile is to be reported on a monthly,
quarterly and annual basis. These reports should support accounting
classifications such as “Available for Sale”, performance of the portfolio and
should at least include:

 

  * Total securities held in the portfolio, including maturity date, coupon rate
and current yield to maturity

 

  * Mark to market valuations

 

  * Liquidity/cash flow schedule

 

  * Portfolio value

 

  * Investment income

 

  * Performance figures

 

  * Comparisons to the selected benchmark index

 

  * Realized gains/losses

 

  * Portfolio risk profile

Finally, the investment manager(s) should provide a certification of compliance
with the stated investment policy and a related report that explains any
exceptions.

 

Investment Policy – Rev. September 2016    Page 2



--------------------------------------------------------------------------------

Appendix 1

USG Corporation – Tier I: Operating Cash

INVESTMENT POLICY

 

SECURITY TYPE

  

MINIMUM
CREDIT RATING

  

MAXIMUM
MATURITY

  

MAXIMUM
PORTFOLIO EXPOSURE

  

MAXIMUM

ISSUER EXPOSURE

Obligations of: US Treasury, Government & Agency Securities

Includes: US Treasury Bills, Notes & Bonds, Agency and GSE securities

   Aa1/AA+    6 Months    100%    N/A Commercial Paper   

A-2/P-2

A-1/P-1

  

60 days A-2

90 days A-1

  

20% for A-2

30% for A-1

   5%

Money Market Mutual Funds2

Includes: Taxable & Tax-exempt Institutional Prime, Government and Municipal
Money Market Funds

   2a-7 compliant    Daily    100%    Our exposure cannot be greater than 5% of
total assets of the money market fund*

Certificates of Deposit

Includes: (Domestic, Eurodollar, and Yankee), Eurodollar Deposits, Time Deposits

   A-1/P-1    6 Months    30%    5% Obligations of Foreign Governments and
Supranational Organizations    AAA/Aaa    6 Months    50%    5%

 

Note: Securities issued under rule 144A or other private placements are eligible

 

* At no time may the total investment in any single Money Market Mutual Fund
exceed $100MM.

 

2  Due diligence review will be conducted on Money Market Fund providers. See
Appendix 2.



--------------------------------------------------------------------------------

USG Corporation – Tier II: Reserve Cash

INVESTMENT POLICY

 

SECURITY TYPE

   MINIMUM
CREDIT RATING   

MAXIMUM

MATURITY

  

MAXIMUM

PORTFOLIO
EXPOSURE

  

MAXIMUM

ISSUER EXPOSURE

US Treasury, Government & Agency Securities

Includes: US Treasury Bills, Notes & Bonds, Agency and GSE securities

   Aa1/AA+    3 Years    100%    N/A

Repurchase Agreements

Collateral type: Treasuries, Agencies, Corporates

Collateral margin: 102% of the face value

   Refer to rating
applicable to
collateral type    7 Days    50%    25% Commercial Paper    A-1/P-1    13 Months
   50%    5% Asset Backed Commercial Paper    A-1/P-1    13 Months    50%    5%

Money Market Mutual Funds3

Includes: Taxable & Tax-exempt

   2a-7 compliant    Daily    100%    Our exposure cannot be greater than 5% of
total assets of the money market fund.

Variable Rate Demand Notes

Includes: Taxable & Tax-exempt

   A-1/P-1/VMIG1    7 Days    50%    5%

Corporate Bonds (US & Foreign)

Includes: US & Foreign corporate notes, bonds & debentures, Eurodollar/Yankee
debt obligations, fixed and floating

   BBB/Baa2
A3/A-   

1 Year BBB/Baa2

3 Years A3/A-

   15% BBB/Baa2 50% A3/A-    2% BBB/Baa2 5% A3/A-

Local, City, State Government & Agency Obligations

Including but not limited to: General obligation bonds, revenue bonds, non-rated
and non-rerated pre-refunded bonds and project bonds

   A-1/P-1/VMIG1
BBB-/Baa3*    3 Years    50% * No more than 25% of the portfolio in BBB-/Baa3   
5%

Certificates of Deposit

Includes: (Domestic, Eurodollar, and Yankee),

Eurodollar Deposits, Time Deposits

   A-1/P-1    2 years    50%    5% Obligations of Foreign Governments and
Supranational Organizations    AAA/Aaa    3 Years    50%    5% Credit Card and
Auto Asset Backed Securities    AAA/Aaa    13 Months    15%    5%

 

  •   Minimum credit criteria is “at time of purchase”

 

  •   Maximum issuer exposure is “at time of purchase”

 

  •   Maximum maturity is defined as “from settlement date”

 

  •   Note: Securities issued under rule 144A or other private placements are
eligible

 

  •   * For Asset Backed Securities Weighted Average Life (WAL) will be used as
final maturity for the purposes of duration calculation

 

 

3  Due diligence review will be conducted on Money Market Fund providers. See
Appendix 2.



--------------------------------------------------------------------------------

Appendix 2

Money Market Fund Guidelines

 

  •   Fund must have at least $10B in Assets under Management (AUM). If fund is
smaller, then an exception must be approved by the Treasurer.

 

  •   Fund must be bank sponsored by a strong financial entity or be part of a
large fund provider.

 

  •   The liquidity business must be a key component of the overall business of
the asset management firm.

 

  •   Our exposure cannot be greater than 5% of total assets of the money market
fund.

 

  •   The portfolio manager and credit team must be accessible and available
upon request.

 

  •   Fund must be willing to provide, holdings, and Weighted Average Maturity
(WAM) at request.

 

  •   Fund must comply with Rule 2a(7) of the Investment Company Act



--------------------------------------------------------------------------------

Approved by:     /s/ Evgeni Ganchev     Dated:   11/7/16 Evgeni Ganchev      
Assistant Treasurer      

 

/s/ Kenneth R. Banas     Dated:   11/7/16 Kenneth R. Banas       VP & Treasurer
     

 

/s/ Matt F. Hilzinger     Dated:   11/7/16 Matt F. Hilzinger       EVP and CFO  
   



--------------------------------------------------------------------------------

Schedule 1.01 (b)

to Credit Agreement

USG Corporation

Schedule of Borrowing Base Supplemental Documentation

Documents to be Submitted to the Administrative Agent

The following information is to be submitted, pursuant to Section 5.01 of the
Credit Agreement, for USG Corporation as noted below:

 

Reporting Frequency

  

Monthly Reporting: Due

within Fifteen (15)

Business Days

  

Weekly Reporting:

Due within Three (3)

Business Days

  Borrowing Base Certificate in the form of Exhibit    X    X   Accounts
Receivable Supporting Documents:       1.   Accounts receivable summary aging
aged by invoice date or due date, as applicable, by operating division in an
electronic format suitable to the Administrative Agent    X    X 2.   Accounts
receivable rollforward by operating division in a format suitable to the
Administrative Agent    X    3.   Top 10 accounts receivable balances aged per
the most recent summary aging by operating division    X    4.   Reconciliation
of A/R aging report to the general ledger and financial statements by operating
division    X    5.   Top 10 Sales Concentration for Prior Twelve months by
operating division    X    6.   Supporting documentation (system generated
extract report where applicable) for the A/R ineligibles/ reserves reported on
the Borrowing Base Certificate by operating division    X    X   Inventory
Supporting Documents:       1.   An inventory perpetual report and schedules
detailing each operating division’s inventory, in a form satisfactory to the
Administrative Agent, (i) by summarized locations, (ii) by department, (iii) by
volume on hand and (iv) other schedules as reasonably requested    X    2.  
Gross margin and turnover by product segment by operating division    X    3.  
Reconciliation of perpetual inventory reports to the general ledger and
financial statements by operating division    X    4.   Schedule of monthly rent
or unpaid fees related to leased or unowned locations (eg: outside processors,
third party warehouses or other locations for which landlord waivers or bailee
letters have not been received)    X    5.   Inventory value stated at cost by
location for each operating division    X    6.   Supporting documentation
(system generated extract report where applicable) for the inventory
ineligibles/ reserves reported on the Borrowing Base Certificate by operating
division    X    X   Other Supporting Documents:       1.   Accounts payable
summary aging by vendor and by operating division in a format suitable to the
Administrative Agent    X    2.   Top 10 accounts payable vendor balances by
aging category and operating division    X    3.   Year-to-date top 10 purchases
concentration by vendor and operating division    X    4.   Reconciliation of
A/P aging to general ledger and financial statements per operating division    X
   5.   Spreadsheet including threshold limits, past highest margin call
analysis (if applicable), outstanding trades and net positions per counterparty
(i.e., mark-to-market position for each trade) for each Designated Swap
Obligation, together with associated ISDA agreements    X    6.   Cash and Cash
Equivalents Balance       X

 

Submit to:

JPMorgan Chase Bank, N.A.

Email: ######

  

Copy to:

J.P. Morgan Securities LLC

Attn: Brittany S. Stark

Email: ######



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Bank

   Revolving
Commitments      Canadian
Revolving Sub-
Commitments1  

JPMorgan Chase Bank, N.A.

   $ 40,000,000.00      $ 9,090,909.09  

Bank of America, N.A.

     40,000,000.00        9,090,909.09  

Wells Fargo Bank, National Association.

     40,000,000.00        9,090,909.09  

Citibank, N.A.

     20,000,000.00        4,545,454.55  

Goldman Sachs Bank USA

     20,000,000.00        4,545,454.55  

The Northern Trust Company

     20,000,000.00        4,545,454.55  

U.S. Bank, National Association

     20,000,000.00        4,545,454.54  

TD Bank, N.A.

     20,000,000.00        4,545,454.54  

Total:

   $ 220,000,000.00      $ 50,000,000.00     

 

 

    

 

 

 

 

1  Rounded to nearest cent. Notwithstanding the foregoing, the Canadian
Revolving Sub-Commitment of each Lender shall be equal to such Lender’s
Applicable Percentage of the aggregate Canadian Revolving Sub-Commitments.



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

None.



--------------------------------------------------------------------------------

Schedule 3.10(c)

Canadian Pension Plans

The most recent actuarial valuation of the CGC Inc. Retirement Plan (the “Plan”)
is as of January 1, 2014. The actuaries are preparing the actuarial valuation as
of January 1, 2017 and estimate that the plan has a hypothetical wind up surplus
of C$4.8 million as of that date.



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

 

Obligor(s)      Description of Indebtedness    Amount USG Corporation     
Industrial Revenue Bonds        

Ohio Air Quality Development Authority

   $45,000,000     

Ohio Air Quality Development Authority

   $44,400,000     

Ohio Air Quality Development Authority

   $9,000,000     

City of East Chicago, Indiana

   $10,000,000     

City of East Chicago, Indiana

   $10,000,000     

Pennsylvania Economic Development Financing Authority

   $110,000,000     

Oregon Economic & Community Development Commission

   $11,000,000      Senior Notes         7.75% Senior Notes Due 2018   
$500,000,000      5.5% Senior Notes Due 2025    $350,000,000



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

US Liens

 

Filing Type

  

Jurisdiction

  

File Date

  

File Number

  

Secured Party

  

Description

United States Gypsum Company

UCC    DE-Secretary of State    11/28/12    2012 4567337    Arch Chemicals, Inc.
   Consigned Inventories of Sodium Omadine Fungicide, Zinc Omadine Antimicrobial
and Zinc Omadine ZOE Antimicrobial       11/25/15    2015 5615314    Weavexx,
LLC (SP assignment from Weavexx, LLC to JPMorgan Chase Bank, N.A., as Collateral
Agent filed 2/8/16, # 2016 0755700)    Goods supplied by Weavexx, LLC as
Consignor to United States Gypsum Company as Consignee of Paper Machine Clothing
      3/28/16    2016 1819844    International Paper Company    Paper products
consigned by International Paper Company to United States Gypsum Company
Judgment    NJ-Trenton Superior Court    1/11/15    SC 001775 04      

Ionin Jared vs United States Gypsum Co

$3019.00

USG Corporation

UCC    DE-Secretary of State    2/10/15    2015 0574854    Quality Edge, Inc.   
Secured Party has delivered and/or will deliver the Debtr Galvanized Steel Coils
labeled Quality Edge, Inc. owned by Secured Party for the purposes of
processing, safekeeping and storage by Debtor pursuant to that certain
agreements between Secured Party and Debtor.

USG Interiors LLC

UCC    DE-Secretary of State    8/9/10    2010 2881153    Joseph T. Ryerson &
Son, Corp.    Consigned parts       11/28/12    2012 4567337    Arch Chemicals,
Inc.    Consigned Sodium Omadine Fungicide, Zinc Omadine Antimicrobial and Zinc
Omadine ZOE Antimicrobial



--------------------------------------------------------------------------------

Canadian Liens

Liens on cash collateral securing letters of credit issued by The
Toronto-Dominion Bank in an aggregate principal amount of C$748,806.



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

 

1. Donn South Africa (PTY) Ltd., a joint venture – 33% owned by USG Foreign
Investments, Ltd.

 

2. Gas Natural Caxitlán, S. de R.L. de C.V. – 50% owned by USG de México, S.A.
de C.V.

 

3. USG Boral Building Products Pte Limited – 50% owned by USG Netherlands Global
Holdings B.V.

 

4. USG Boral Building Products Pty Limited – 50% owned by USG Netherlands Global
Holdings B.V.

 

5. Investments by USG Corporation and its wholly-owned Subsidiaries in the
Equity Interests of the wholly-owned Subsidiaries of USG Corporation.

 

6. Loans by USG Corporation to Star-USG Building Materials Co., Ltd., pursuant
to (i) that certain Loan Agreement (as amended), dated as of July 2, 2010, in an
aggregate principal amount of $4,500,000, (ii) that certain Loan Agreement (as
amended), dated as of February 16, 2011, in an aggregate principal amount of
$3,980,000, and (iii) that certain Loan Agreement (as amended), dated as of
April 10, 2012, in an aggregate principal amount of $4,000,000.



--------------------------------------------------------------------------------

Schedule 6.09

Existing Restrictions

 

1. Indenture, dated as of November 1, 2006, by and between USG Corporation and
Wells Fargo Bank, National Association, as trustee, together with the following
supplements:

 

  a. Officer’s Certificate of USG Corporation dated September 27, 2007
Establishing Terms of a Series of Securities Under Open-End Indenture (7.750%
Senior Notes due 2018), including the 7.750% Senior Notes due 2018 of USG
Corporation issued pursuant thereto;

 

  b. Supplemental Indenture No. 6, dated as of February 24, 2015, by and among
USG Corporation, each of United States Gypsum Company, L&W Supply Corporation,
USG Foreign Investments, Ltd. and USG Interiors, LLC, as guarantors, and U.S.
Bank National Association, as trustee, including the 5.5% Senior Notes due 2025
of USG Corporation issued pursuant thereto.

 

2. The equity ownership of the Borrower or a Subsidiary certain of their joint
venture entities is subject to provisions which either (1) provide the other
parties to the joint ventures with rights of first refusal or buy/sell rights
with respect to such equity ownership, or (2) prohibit using such equity
ownership as security for indebtedness.



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including guarantees and participations in letters of credit,
swingline loans, overadvances and protective advances included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.         Assignor:       2.         Assignee:         [and is an
Affiliate/Approved Fund of [identify Lender]1] 3.         Borrowers:   USG
Corporation, a Delaware corporation, and CGC Inc., a New Brunswick corporation
4.         Administrative Agent:   JPMorgan Chase Bank, N.A.

 

1  Select as applicable.



--------------------------------------------------------------------------------

5.        Credit Agreement:    The $220,000,000 Fifth Amended and Restated
Credit Agreement dated as of May 1, 2017, among USG Corporation, a Delaware
corporation, CGC Inc., a New Brunswick corporation, the Lenders and Issuing
Banks from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent, and Bank of America, N.A. and Wells Fargo Bank, National
Association, as co-syndication agents

6.        Assigned Interest:

  

 

Aggregate Amount of

Commitment/Loans for all

Lenders

  

Amount of

Commitment/Loans

Assigned

  

Percentage Assigned of

Commitment/Loans2

$

   $    %

Effective Date:                                   , 20          [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Parent Borrower, the Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including U.S. Federal and State securities
laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Name:   Title:

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF ASSIGNEE] By:       Name:   Title:

 

Exhibit A



--------------------------------------------------------------------------------

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By       Name:   Title:

[Consented to:

 

USG CORPORATION By       Name:   Title:]3

 

3  To the extent required pursuant to Section 9.04(b)(i) of the Credit
Agreement.

 

Exhibit A



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of either
Borrower, any of their respective Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by either Borrower, any of their respective Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee,
(vi) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type and (vii) it is not a Competitor;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

Exhibit A



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Assignment and Assumption and the transactions contemplated hereby shall be
construed in accordance with and governed by the law of the State of New York.

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

BORROWING BASE CERTIFICATE

[See following pages]



--------------------------------------------------------------------------------

USG Corporation

Borrowing Base Certificate

For the period ended XX/XX/XXXX (in US$ 000’s)

 

A. US available accounts receivable

   $ —       

B. US available total inventory

   $ —       

C. Less:

     

Rent reserves

   $ —       

Designated swap reserves

   $ —       

Designated banking services reserves

   $ —       

Other reserves (per terms of Credit Agreement)

   $ —       

Reserve for Canadian Statutory Priority Liens

   $ —       

D. US borrowing base (lines A+B-C)

   $ —          

 

 

    

E. Portion of US borrowing base supporting Canadian revolving exposure

   $ —       

F. Lower of:

     

(i) US borrowing base less portion of US borrowing base supporting Canadian
revolving exposure (lines D-E)

   $ —       

(ii) Revolving Commitment less Canadian revolving exposure

   $ —          

 

 

    

G. US revolving exposure:

     

US$ loans (including overadvances and protective advances) outstanding

   $ —       

US$ LC exposure

   $ —       

US$ swingline exposure

   $ —       

H. US excess availability (lines F-G)

      $ —          

 

 

 

I. Canadian available accounts receivable

   $ —       

J. Canadian available total inventory

   $ —       

K. Less:

     

Rent reserves

   $ —       

Designated swap reserves

   $ —       

Designated banking services reserves

   $ —       

Other reserves (per terms of Credit Agreement)

   $ —       

Reserve for Canadian Statutory Priority Liens

   $ —       

L. Canadian borrowing base (lines I+J-K)

   $ —          

 

 

    

M. Portion of US borrowing base supporting Canadian revolving exposure

   $ —       

N. Lower of:

     

(i) (US borrowing base + lesser of (x) Canadian sub-commitment and (y) Canadian
borrowing base)—US revolving exposure

   $ —       

(ii) Canadian sub-commitment

   $ 50,000        

 

 

    

O. Canadian revolving exposure:

     

Canadian Loans (including overadvances and proctective advances) outstanding

   $ —       

Canadian LC exposure

   $ —       

Canadian Swingline exposure

   $ —       

P. Canadian excess availability (lines N-O)

      $ —          

 

 

 

Q. Lower of:

     

(i) Aggregate revolving commitments

   $ 220,000        

 

 

    

(ii) US borrowing base + the lesser of (x) Canadian sub-commitment and (y)
Canadian borrowing base

   $ —       

R. Aggregate revolving exposure (lines G + O)

   $ —       

S. Excess Availability (lines Q - R)

      $ —    



--------------------------------------------------------------------------------

Officer’s Certification:

Pursuant to the Fifth Amended and Restated Credit Agreement dated as of May 1,
2017, the undersigned Financial Officer of USG Corporation certifies that the
information provided in this certificate to JPMorgan Chase Bank, N.A. as
Collateral Agent is true and correct based on the accounting records of USG
Corporation.

USG Corporation

 

 

 

Name Title



--------------------------------------------------------------------------------

USG Corporation

Borrowing Base Certificate

For the period ended XX/XX/XXXX (in US$ 000’s)

 

            Gypsum      Interiors      Consolidated  

Net Aging Balance

            $ —    

Addback: General Accrual Reserves included in Aging

            $ —                

 

 

 

Total Aging Balance (including Accrual Reserves)

      $ —        $ —        $ —                   —    

Less ineligibles:

     (1)              —    

Non-first-priority perfected security interest

     a              —    

Non-Agent Liens

     b              —    

Payment terms greater than 60 days

     c              —    

Credits greater than 60 days past due, 90 days past invoice

     c              —    

Credits written off or uncollectible

     c              —    

Cross-Aged receivables (50%)

     d              —    

Concentration limit 20% (35% if IG or otherwise noted)

     e              —    

Non-conforming -covenants/reps/warrants

     f              —    

Non-ordinary course, no invoice, progress billing

     g              —    

Needs further performance, bill and hold, consigment

     g              —    

Sale on approval, sale and return, payments of i/r

     g              —    

Non-shipped/delivered

     h              —    

Returned uncollected

     i              —    

Bankrupt, liquidation, reorg, defaulted A/R, etc

     j              —    

Account debtor sold all assets

     k              —    

Foreign obligors (non US or CAN) not permitted in 5% cap

     l              —    

A/R not denominated / payable in US$ or C$

     m              —    

Government A/R

     n              —    

Affiliate A/R or officer > $100k or non ordinary course

     o              —    

Contra

     p              —    

Deductions , counterclaim, disputes, offsets, etc

     q              —    

Promissory note, chattel paper, etc

     r              —    

Notice of Business Activities Report

     s              —    

Reductions, adj, for unpaid re-invoiced A/R

     t              —    

Non-compliant with applicable laws

     u              —    

Non-collateral Party payee

     v              —    

Obligors with cash in advance / cash on delivery

     w              —    

Other (per terms of Credit Agreement)

     x              —    

Accrued sales & use taxes

     (2)              —    

A/R Reconciliation Items

     (2)              —             —          —          —          

 

 

    

 

 

    

 

 

 

Total ineligibles:

      $ —        $         —        $ —    

Eligible Accounts Receivable before dilution reserve

      $ —        $ —        $ —    

Calculated Reserves *

            $ —    

Other Reserves

            $ —          

 

 

    

 

 

    

 

 

 

Total Reserves

      $         —        $ —        $ —    

Implied 5% Dilution

            $ —                

 

 

 

Dilution Reserve Required

            $ —    

Adjusted Eligible Accounts Receivable:

            $         —                

 

 

 

Advance rate

              85.0 %             

 

 

 

Available Accounts Receivable

            $ —                

 

 

 

5% Addback for IG companies

            $ —    

Total Available Accounts Receivable

                       

 

 

 

 

* Interiors reserves are included in Gypsum.

(1)  Eligible Credit Agreement Reference

(2)  Referenced in the definition of Eligible Accounts



--------------------------------------------------------------------------------

USG Corporation- Canada

Borrowing Base Certificate

For the period ended XX/XX/XXXX (in C$ 000’s)

 

            CGC  

Net Aging Balance

      $     —    

Addback: General Accrual Reserves included in Aging

      $ —          

 

 

 

Total Aging Balance (including Accrual Reserves)

      $ —             —    

Less ineligibles:

     (1)        —    

Non-first-priority perfected security interest

     a        —    

Non-Agent Liens

     b        —    

Payment terms greater than 60 days

     c        —    

Credits greater than 60 days past due, 90 days past invoice

     c        —    

Credits written off or uncollectible

     c        —    

Cross-Aged receivables (50%)

     d        —    

Concentration limit 20% (35% if IG or otherwise noted)

     e        —    

Non-conforming -covenants/reps/warrants

     f        —    

Non-ordinary course, no invoice, progress billing

     g        —    

Needs further performance, bill and hold, consigment

     g        —    

Sale on approval, sale and return, payments of i/r

     g        —    

Non-shipped/delivered

     h        —    

Returned uncollected

     i        —    

Bankrupt, liquidation, reorg, defaulted A/R, etc

     j        —    

Account debtor sold all assets

     k        —    

Foreign obligors (non US or CAN) not permitted in 5% cap

     l        —    

A/R not denominated / payable in US$ or C$

     m        —    

Government A/R

     n        —    

Affiliate A/R or officer > $100k or non ordinary course

     o        —    

Contra

     p        —    

Deductions , counterclaim, disputes, offsets, etc

     q        —    

Promissory note, chattel paper, etc

     r        —    

Notice of Business Activities Report

     s        —    

Reductions, adj, for unpaid re-invoiced A/R

     t        —    

Non-compliant with applicable laws

     u        —    

Non-collateral Party payee

     v        —    

Obligors with cash in advance / cash on delivery

     w        —    

Other (per terms of Credit Agreement)

     x        —    

Accrued sales & use taxes

     (2)        —    

A/R Reconciliation Items

     (2)        —             —          

 

 

 

Total ineligibles:

      $ —    

Eligible Accounts Receivable before dilution reserve

      $ —    

Calculated Reserves *

      $ —    

Other Reserves

      $ —          

 

 

 

Total Reserves

      $ —    

Implied 5% Dilution

      $ —          

 

 

 

Dilution Reserve Required

      $ —    

Adjusted Eligible Accounts Receivable:

      $         —    

Advance rate

        85.0 %       

 

 

 

Available Accounts Receivable

      $ —          

 

 

 

5% Addback for IG companies

      $ —    

Total Available Accounts Receivable

      $ —          

 

 

 

* Interiors reserves are included in Gypsum.

     

[XX/XX/XX] Exchange rate date

           

C$/US$

           

 

(1)  Eligible Credit Agreement Reference

 

(2)  Referenced in the definition of Eligible Accounts



--------------------------------------------------------------------------------

USG Corporation

Borrowing Base Certificate

For the period ended XX/XX/XXXX (in US$ 000’s)

 

            Gypsum     Interiors     Consolidated  

Raw Materials Inventory

         

Raw Materials Per Perpetual

          $ —    

Less Ineligibles and Inventory Reserves:

     (1)            —    

Non-first-priority perfected security interest

     a            —    

Non-Agent Liens

     b            —    

Non-conforming -covenants/reps/warrants

     c            —    

Non-ownership, interest, title

     d            —    

Spare parts, packaging, supplies

     e            —    

Consignment (except <$25mm w/ IG customers & Collateral Access Argts “CAA”)

     e            —    

Not located in US/CAN or intransit

     f            —    

Leased locations w/o docs or Rent Reserves

     g            —    

Inventory locations <$100,000 (2)

     g            —    

3rd party warehouses/storage facilities w/o docs or Rent Reserves

     h            —    

Processed at offsite or outside processor w/o docs or Rent Reserves

     i            —    

Discontinued product or component

     j            —    

Not in perpetual inventory report

     k            —    

Reclamation rights

     l            —    

Detonators & explosives

     m            —    

Damaged, defective, return to vendor, discontinued, nonsalable

     o            —    

Items without assigned product class

     o            —    

Intercompany profits included in inventory

     o            —    

Re-stocking and delivery fees included in inventory

     o            —    

Testing prototypes display items

     o            —    

Shrink reserve (3)

     o            —    

Slow moving and obsolete reserve

     o            —    

Lower of cost or market reserve

     o            —    

Capitalized favorable variances

     o            —    

Vendor rebate reserve

     o            —    

Other (per terms of the Credit Agreement)

     o            —          

 

 

   

 

 

   

 

 

 

Total Ineligible

        —         —         —          

 

 

   

 

 

   

 

 

 

Eligible Raw Materials

        —         —         —    

Lesser of:

         

(i) Advance Rate

        75.0 %      75.0 %   

NOLV %

        0.0 %      0.0 %   

(ii) 85% of Net Orderly Liquidation Rate

        0.0 %      0.0 %         

 

 

   

 

 

   

 

 

 

Available Raw Materials

      $ —       $ —       $ —          

 

 

   

 

 

   

 

 

 

 

(1)  Eligible Credit Agreement Reference

(2)  Shrink reserve will represent % of physical inventory discrepancy observed
from most recent field exam

(3)  Provided that the aggregate value of RM, WIP, and FG stated at cost is less
than $100,000 at a location



--------------------------------------------------------------------------------

USG Corporation

Borrowing Base Certificate

For the period ended XX/XX/XXXX (in US$ 000’s)

 

            Gypsum     Interiors     Consolidated  

Work In Process Inventory

         

Work In Process Per Perpetual

          $ —    

Less Ineligibles and Inventory Reserves:

     (1)         

Non-first-priority perfected security interest

     a            —    

Non-Agent Liens

     b            —    

Non-conforming -covenants/reps/warrants

     c            —    

Non-ownership, interest, title

     d            —    

Spare parts, packaging, supplies

     e            —    

Consignment (except <$25mm w/ IG customers & Collateral Access Argts “CAA”)

     e            —    

Not located in US/CAN or intransit

     f            —    

Leased locations w/o docs or Rent Reserves

     g            —    

Inventory locations <$100,000 (2)

     g            —    

3rd party warehouses/storage facilities w/o docs or Rent Reserves

     h            —    

Processed at offsite or outside processor w/o docs or Rent Reserves

     i            —    

Discontinued product or component

     j            —    

Not in perpetual inventory report

     k            —    

Reclamation rights

     l            —    

Detonators & explosives

     m            —    

Deemed to be non-commodity-like in nature (WIP only)

     n            —    

Damaged, defective, return to vendor, discontinued, nonsalable

     o            —    

Items without assigned product class

     o            —    

Intercompany profits included in inventory

     o            —    

Re-stocking and delivery fees included in inventory

     o            —    

Testing prototypes display items

     o            —    

Shrink reserve (3)

     o            —    

Slow moving and obsolete reserve

     o            —    

Lower of cost or market reserve

     o            —    

Capitalized favorable variances

     o            —    

Vendor rebate reserve

     o            —    

Other (per terms of the Credit Agreement)

     o            —    

Total Ineligibles

        —         —         —          

 

 

   

 

 

   

 

 

 

Eligible Work In Process Inventory

        —         —         —    

Lesser of:

         

(i) Advance Rate

        75.0 %      75.0 %   

NOLV %

        0.0 %      0.0 %   

(ii) 85% of Net Orderly Liquidation Rate

        0.0 %      0.0 %         

 

 

   

 

 

   

 

 

 

Available Work In Process Inventory

      $ —       $ —       $ —          

 

 

   

 

 

   

 

 

 

 

(1)  Eligible Credit Agreement Reference

(2)  Shrink reserve will represent % of physical inventory discrepancy observed
from most recent field exam

(3)  Provided that the aggregate value of RM, WIP, and FG stated at cost is less
than $100,000 at a location



--------------------------------------------------------------------------------

USG Corporation

Borrowing Base Certificate

For the period ended XX/XX/XXXX (in US$ 000’s)

 

            Gypsum     Interiors     Consolidated  

Finished Goods Inventory

         

Finished Goods Per Perpetual

            —    

Less Ineligibles and Inventory Reserves:

     (1)            —    

Non-first-priority perfected security interest

     a            —    

Non-Agent Liens

     b            —    

Non-conforming -covenants/reps/warrants

     c            —    

Non-ownership, interest, title

     d            —    

Spare parts, packaging, supplies

     e            —    

Consignment (except <$25mm w/ IG customers & Collateral Access Argts “CAA”)

     e            —    

Not located in US/CAN or intransit

     f            —    

Leased locations w/o docs or Rent Reserves

     g            —    

Inventory locations <$100,000 (2)

     g            —    

3rd party warehouses/storage facilities w/o docs or Rent Reserves

     h            —    

Processed at offsite or outside processor w/o docs or Rent Reserves

     i            —    

Discontinued product or component

     j            —    

Not in perpetual inventory report

     k            —    

Reclamation rights

     l            —    

Detonators & explosives

     m            —    

Damaged, defective, return to vendor, discontinued, nonsalable

     o            —    

Items without assigned product class

     o            —    

Intercompany profits included in inventory

     o            —    

Re-stocking and delivery fees included in inventory

     o            —    

Testing prototypes display items

     o            —    

Shrink reserve (3)

     o            —    

Slow moving and obsolete reserve

     o            —    

Lower of cost or market reserve

     o            —    

Capitalized favorable variances

     o            —    

Vendor rebate reserve

     o            —    

Other (per terms of the Credit Agreement)

     o            —    

Total Ineligibles

        —         —         —          

 

 

   

 

 

   

 

 

 

Eligible Finished Goods

        —         —         —    

Lesser of:

         

Advance Rate

        75.0 %      75.0 %   

NOLV %

        0.0 %      0.0 %   

85% of Net Orderly Liquidation Rate

        0.0 %      0.0 %         

 

 

   

 

 

   

 

 

 

Available Finished Goods Inventory

      $ —       $ —       $ —          

 

 

   

 

 

   

 

 

 

(1)  Eligible Credit Agreement Reference

(2)  Shrink reserve will represent % of physical inventory discrepancy observed
from most recent field exam

(3)  Provided that the aggregate value of RM, WIP, and FG stated at cost is less
than $100,000 at a location



--------------------------------------------------------------------------------

USG Corporation- Canada

Borrowing Base Certificate

For the period ended XX/XX/XXXX (in C$ 000’s)

 

            CGC  

Raw Materials Inventory

     

Raw Materials Per Perpetual

      $ —    

Less Ineligibles and Inventory Reserves:

     (1)        —    

Non-first-priority perfected security interest

     a        —    

Non-Agent Liens

     b        —    

Non-conforming -covenants/reps/warrants

     c        —    

Non-ownership, interest, title

     d        —    

Spare parts, packaging, supplies

     e        —    

Consignment (except <$25mm w/ IG customers & Collateral Access Argts “CAA”)

     e        —    

Not located in US/CAN or intransit

     f        —    

Leased locations w/o docs or Rent Reserves

     g        —    

Inventory locations <$100,000 (2)

     g        —    

3rd party warehouses/storage facilities w/o docs or Rent Reserves

     h        —    

Processed at offsite or outside processor w/o docs or Rent Reserves

     i        —    

Discontinued product or component

     j        —    

Not in perpetual inventory report

     k        —    

Reclamation rights

     l        —    

Detonators & explosives

     m        —    

Damaged, defective, return to vendor, discontinued, nonsalable

     o        —    

Items without assigned product class

     o        —    

Intercompany profits included in inventory

     o        —    

Re-stocking and delivery fees included in inventory

     o        —    

Testing prototypes display items

     o        —    

Shrink reserve (3)

     o        —    

Slow moving and obsolete reserve

     o        —    

Lower of cost or market reserve

     o        —    

Capitalized favorable variances

     o        —    

Vendor rebate reserve

     o        —    

Other (per terms of the Credit Agreement)

     o        —          

 

 

 

Total Ineligible

        —          

 

 

 

Eligible Raw Materials

        —    

Lesser of:

     

(i) Advance Rate

        75.0 % 

NOLV %

     

(ii) 85% of Net Orderly Liquidation Rate

           

 

 

 

Available Raw Materials

      $ —          

 

 

 

[XX/XX/XX] Exchange rate date

           

C$/US$

           

 

(1)  Eligible Credit Agreement Reference

(2)  Shrink reserve will represent % of physical inventory discrepancy observed
from most recent field exam

(3)  Provided that the aggregate value of RM, WIP, and FG stated at cost is less
than $100,000 at a location



--------------------------------------------------------------------------------

USG Corporation- Canada

Borrowing Base Certificate

For the period ended XX/XX/XXXX (in C$ 000’s)

 

            CGC  

Work In Process Inventory

     

Work In Process Per Perpetual

      $ —    

Less Ineligibles and Inventory Reserves:

     (1)     

Non-first-priority perfected security interest

     a        —    

Non-Agent Liens

     b        —    

Non-conforming -covenants/reps/warrants

     c        —    

Non-ownership, interest, title

     d        —    

Spare parts, packaging, supplies

     e        —    

Consignment (except <$25mm w/ IG customers & Collateral Access Argts “CAA”)

     e        —    

Not located in US/CAN or intransit

     f        —    

Leased locations w/o docs or Rent Reserves

     g        —    

Inventory locations <$100,000 (2)

     g        —    

3rd party warehouses/storage facilities w/o docs or Rent Reserves

     h        —    

Processed at offsite or outside processor w/o docs or Rent Reserves

     i        —    

Discontinued product or component

     j        —    

Not in perpetual inventory report

     k        —    

Reclamation rights

     l        —    

Detonators & explosives

     m        —    

Deemed to be non-commodity-like in nature (WIP only)

     n        —    

Damaged, defective, return to vendor, discontinued, nonsalable

     o        —    

Items without assigned product class

     o        —    

Intercompany profits included in inventory

     o        —    

Re-stocking and delivery fees included in inventory

     o        —    

Testing prototypes display items

     o        —    

Shrink reserve (3)

     o        —    

Slow moving and obsolete reserve

     o        —    

Lower of cost or market reserve

     o        —    

Capitalized favorable variances

     o        —    

Vendor rebate reserve

     o        —    

Other (per terms of the Credit Agreement)

     o        —    

Total Ineligibles

        —          

 

 

 

Eligible Work In Process Inventory

        —    

Lesser of:

     

(i) Advance Rate

        75.0 % 

NOLV %

     

(ii) 85% of Net Orderly Liquidation Rate

           

 

 

 

Available Work In Process Inventory

      $ —          

 

 

 

[XX/XX/XX] Exchange rate date

           

C$/US$

           

 

(1)  Eligible Credit Agreement Reference

(2)  Shrink reserve will represent % of physical inventory discrepancy observed
from most recent field exam

(3)  Provided that the aggregate value of RM, WIP, and FG stated at cost is less
than $100,000 at a location



--------------------------------------------------------------------------------

USG Corporation- Canada

Borrowing Base Certificate

For the period ended XX/XX/XXXX (in C$ 000’s)

 

            CGC  

Finished Goods Inventory

     

Finished Goods Per Perpetual

      $ —    

Less Ineligibles and Inventory Reserves:

     (1)        —    

Non-first-priority perfected security interest

     a        —    

Non-Agent Liens

     b        —    

Non-conforming -covenants/reps/warrants

     c        —    

Non-ownership, interest, title

     d        —    

Spare parts, packaging, supplies

     e        —    

Consignment (except <$25mm w/ IG customers & Collateral Access Argts “CAA”)

     e        —    

Not located in US/CAN or intransit

     f        —    

Leased locations w/o docs or Rent Reserves

     g        —    

Inventory locations <$100,000 (2)

     g        —    

3rd party warehouses/storage facilities w/o docs or Rent Reserves

     h        —    

Processed at offsite or outside processor w/o docs or Rent Reserves

     i        —    

Discontinued product or component

     j        —    

Not in perpetual inventory report

     k        —    

Reclamation rights

     l        —    

Detonators & explosives

     m        —    

Damaged, defective, return to vendor, discontinued, nonsalable

     o        —    

Items without assigned product class

     o        —    

Intercompany profits included in inventory

     o        —    

Re-stocking and delivery fees included in inventory

     o        —    

Testing prototypes display items

     o        —    

Shrink reserve (3)

     o        —    

Slow moving and obsolete reserve

     o        —    

Lower of cost or market reserve

     o        —    

Capitalized favorable variances

     o        —    

Vendor rebate reserve

     o        —    

Other (per terms of the Credit Agreement)

     o        —    

Total Ineligibles

        —          

 

 

 

Eligible Finished Goods

        —    

Lesser of:

     

Advance Rate

        75.0 % 

NOLV %

     

85% of Net Orderly Liquidation Rate

           

 

 

 

Available Finished Goods Inventory

      $         —          

 

 

 

[XX/XX/XX] Exchange rate date

           

C$/US$

           

 

(1)  Eligible Credit Agreement Reference

(2)  Shrink reserve will represent % of physical inventory discrepancy observed
from most recent field exam

(3)  Provided that the aggregate value of RM, WIP, and FG stated at cost is less
than $100,000 at a location



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

BORROWING REQUEST

[Date]

JPMorgan Chase Bank, N.A.,

    as Administrative Agent

c/o Loan and Agency Services Group

500 Stanton Christiana Road

Newark, DE 19713

Attention: Dan Lougheed and Shawn Campbell

Facsimile No.: (201) 639-5215; (302) 634-4733

Email: Dan.P.Lougheed@jpmorgan.com; Shawn.Campbell@jpmorgan.com

[JPMorgan Chase Bank, N.A., Toronto Branch,

    as Canadian Administrative Agent

c/o JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Newark, DE 19713

Attention: Dan Lougheed and Shawn Campbell

Facsimile No.: (201) 639-5215; (302) 634-4733

Email: Dan.P.Lougheed@jpmorgan.com; Shawn.Campbell@jpmorgan.com]

With a copy to:

JPMorgan Chase Bank, N.A.,

383 Madison Avenue

New York, NY 10179

Attention: Peter Predun

Facsimile No.: (212) 270-5100

Ladies and Gentlemen:

The undersigned Borrower refers to the Fifth Amended and Restated Credit
Agreement dated as of May 1, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among USG Corporation, a
Delaware corporation, CGC Inc., a New Brunswick corporation, the Lenders and
Issuing Banks from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), JPMorgan
Chase Bank, N.A., as Canadian administrative agent (in such capacity, the
“Canadian Agent”), and Bank of America, N.A. and Wells Fargo Bank, National
Association, as co-syndication agents. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The undersigned Borrower hereby gives you notice pursuant to
Section 2.03 of the

 

Exhibit C

 



--------------------------------------------------------------------------------

Credit Agreement that it requests a Borrowing under the Credit Agreement and in
that connection sets forth below the terms on which such Borrowing is requested
to be made:

 

1.    Aggregate Amount of Borrowing1:      2.    [Currency of Borrowing:]2     
3.    Date of Borrowing3:      4.    Type of Borrowing4:      5.    Interest
Period5:      6.    Location and number of the undersigned Borrower’s account to
which funds are to be disbursed:     

 

111  In the case of a Eurodollar Revolving Borrowing or CDOR Revolving
Borrowing, not less than $1,000,000 and in an integral multiple of $1,000,000
(or, in the case of a Borrowing denominated in Canadian dollars, an integral
multiple of C$1,000,000 and not less than C$1,000,000) or, if less the amount of
the remaining Revolving Commitment (or Canadian Revolving Sub-Commitment). In
the case of an ABR Revolving Borrowing or Canadian Prime Rate Borrowing, not
less than $1,000,000 and in an integral multiple of $100,000 (or, in the case of
a Borrowing denominated in Canadian dollars, an integral multiple of C$100,000
and not less than C$1,000,000) or, if less the amount of the remaining Revolving
Commitment (or Canadian Revolving Sub-Commitment).

2  Include only if the Borrower under this Borrowing Request is CGC Inc. To be
either U.S. dollars or Canadian dollars.

3  This date must be (a) a Business Day and (b)(i) in the case of a Eurodollar
Borrowing, a date not earlier than three Business Days after telephonic notice
of the related Borrowing Request, delivered before 11:00 a.m., New York City
time, (ii) in the case of an ABR Borrowing, a date not earlier than one Business
Day after telephonic notice of the related Borrowing Request, delivered before
11:00 a.m., New York City time, (iii) in the case of a Canadian Prime Borrowing,
a date not earlier than one Business Day after telephonic notice of the related
Borrowing Request, delivered before 12:00 p.m., Toronto time and (iv) in the
case of a CDOR Borrowing, a date not earlier than three Business Days after
telephonic notice of the related Borrowing Request, delivered before 12:00 p.m.,
Toronto time.

4  ABR Borrowing, Eurodollar Borrowing, Canadian Prime Borrowing or CDOR
Borrowing.

5  Applicable only to a Eurodollar Borrowing or a CDOR Borrowing, and subject to
the definition of “Interest Period”.

 

Exhibit C



--------------------------------------------------------------------------------

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit C

3



--------------------------------------------------------------------------------

The undersigned Borrower hereby represents and warrants to the Administrative
Agent[, the Canadian Agent] and the Lenders that, on the date of this Borrowing
Request and on the date of the related Borrowing, the conditions to lending
specified in Section 4.02 of the Credit Agreement are and shall be satisfied.

 

Very truly yours,

 

[USG CORPORATION][CGC INC.]

By:       Name:   Title:

 

Exhibit C

4



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

INTEREST ELECTION REQUEST

[Date]

JPMorgan Chase Bank, N.A.,

    as Administrative Agent

c/o Loan and Agency Services Group

500 Stanton Christiana Road

Newark, DE 19713

Attention: Dan Lougheed and Shawn Campbell

Facsimile No.: (201) 639-5215; (302) 634-4733

Email: Dan.P.Lougheed@jpmorgan.com; Shawn.Campbell@jpmorgan.com

[JPMorgan Chase Bank, N.A., Toronto Branch,

    as Canadian Administrative Agent

c/o JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Newark, DE 19713

Attention: Dan Lougheed and Shawn Campbell

Facsimile No.: (201) 639-5215; (302) 634-4733

Email: Dan.P.Lougheed@jpmorgan.com; Shawn.Campbell@jpmorgan.com]

With a copy to:

JPMorgan Chase Bank, N.A.,

383 Madison Avenue

New York, NY 10179

Attention: Peter Predun

Facsimile No.: (212) 270-5100

Ladies and Gentlemen:

The undersigned Borrower refers to the Fifth Amended and Restated Credit
Agreement dated as of May 1, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among USG Corporation, a
Delaware corporation, CGC Inc., a New Brunswick corporation, the Lenders and
Issuing Banks from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), JPMorgan
Chase Bank, N.A., Toronto Branch, as Canadian administrative agent (in such
capacity, the “Canadian Agent”), and Bank of America, N.A. and Wells Fargo Bank,
National Association, as co-syndication agents. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement. This notice constitutes a notice of conversion or
notice of continuation, as applicable, under

 



--------------------------------------------------------------------------------

Section 2.07 of the Credit Agreement, and the undersigned Borrower hereby
irrevocably notifies the Administrative Agent of the following information with
respect to the conversion or continuation requested hereby:

 

1.     

Borrowing to which this request applies1:

 

   2.     

Principal amount of Borrowing to be converted/continued2:

 

   3.     

Effective date of election3:

 

   4.     

Type of resulting Borrowing(s)4:

 

   5.     

Interest Period of resulting Borrowing(s)5:

 

  

 

1  Specify last day of current Interest Period.

2  If different options are being elected with respect to different portions of
the Borrowing, indicate the portions thereof to be allocated to each resulting
Borrowing.

3  This date must be (a) a Business Day and (b)(i) in the case of a resulting
Eurodollar Borrowing, a date not earlier than three Business Days after
telephonic notice of the related Interest Election Request or (ii) in the case
of a resulting ABR Borrowing, a date not earlier than one Business Day after
telephonic notice of the related Interest Election Request, in each case
delivered before 11:00 a.m., New York City time.

4 ABR Borrowing, Eurodollar Borrowing, Canadian Prime Borrowing or CDOR
Borrowing. If different options are being elected with respect to different
portions of the Borrowing, specify type for each resulting Borrowing.

5  Applicable only if the resulting Borrowing is to be a Eurodollar Borrowing or
a CDOR Borrowing, and subject to the definition of “Interest Period”. Must
comply with the definition of “Interest Period” and end not later than the
Maturity Date. If different options are being elected with respect to different
portions of the Borrowing, specify for each resulting Borrowing.

 

Exhibit D

2



--------------------------------------------------------------------------------

Very truly yours,

 

[USG CORPORATION][CGC INC.] By:       Name:   Title:

 

Exhibit D

3



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

COMPLIANCE CERTIFICATE

[For the fiscal Quarter ending]

[For the fiscal Year ending]

The undersigned, duly authorized, qualified and acting Financial Officer of USG
Corporation, a corporation organized under the laws of Delaware (“USG”), hereby
certifies that:

(a) This certificate (“Certificate”) is furnished pursuant to Section 5.01(c) of
the Fifth Amended and Restated Credit Agreement dated as of May 1, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among USG, CGC Inc., a New Brunswick corporation, the Lenders and
Issuing Banks from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
administrative agent, and Bank of America, N.A. and Wells Fargo Bank, National
Association, as co-syndication agents. Capitalized terms used herein have the
meanings attributed thereto in the Credit Agreement unless otherwise defined
herein.

(b) As of the date hereof, no Default has occurred [.][except as follows:]

(c) No change in GAAP or in the application of GAAP, in either case, that would
be required to be disclosed to the Securities and Exchange Commission, has
occurred that has affected the financial statements accompanying this
Certificate since the later of December 31, 2016, and the date of the prior
certificate delivered under Section 5.01(c) of the Credit Agreement, except for
those changes disclosed in the report of USG on Form 10-Q or 10-K, as
applicable, for the period ending             , attached hereto as Exhibit A
(the “Current Report”)[.] [except as follows:]

(d) The financial statements referred to in Section 5.01[(a)][(b)] of the Credit
Agreement which are delivered concurrently with the delivery of this Compliance
Certificate, together with the footnotes and supplemental information related
thereto disclosed in the Current Report, fairly present in all material respects
the financial condition and results of operations of USG and the Subsidiaries on
a consolidated basis for the fiscal [year][quarter] then ended [(subject to
normal year-end audit adjustments and the absence of footnote disclosure)]. Such
financial statements have been prepared in accordance with GAAP applied
consistently throughout the period involved.

(e) The covenant listed and calculated below is based on the financial
statements referred to in Section 5.01[(a)][(b)] of the Credit Agreement which
are delivered concurrently with the delivery of this Certificate, together with
the financial statements previously delivered pursuant to Section 5.01(a) or
(b) that are necessary to determine compliance with such covenant under the
Credit Agreement.



--------------------------------------------------------------------------------

Fixed Charge Coverage Ratio (Section 6.12)

The ratio of

(i) Consolidated EBITDA (minus the unfinanced portion of Capital Expenditures)
for the period of four consecutive fiscal quarters most recently ended at or
prior to the date of this certificate (the “Measurement Period”)

 

    $                         

To

      

(ii)

  Fixed Charges for the Measurement Period    $       

 

 

Ratio:

           

 

 

must be at least:

     1.00 to 1.00       

 

Please refer to Schedule 1 for a detailed calculation of the amounts set forth
above.

 

Exhibit E

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereto set my name.

Dated:

 

USG CORPORATION By         Name:   Title: Financial Officer

 

Exhibit E

3



--------------------------------------------------------------------------------

Schedule 1 to

Compliance Certificate

Format to be agreed between JPMorgan and USG.

 

Exhibit E

 



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

ADMINISTRATIVE QUESTIONNAIRE

[See following pages]



--------------------------------------------------------------------------------

Administrative Questionnaire   LOGO [g385515logo1.jpg]

DEAL NAME: USG CORPORATION

 

Agent Name: JP Morgan Chase

   Return form to:    Chris Mosca    Telephone:    302-634-5878    E-mail:   
chris.mosca@jpmchase.com


Deal.Management.Team@jpmchase.com

       

Lender Markit Entity Identifier (MEI):

Legal Name of Lender to appear in Documentation:

 

 

 

Domestic Address

      

Canadian Address (if applicable)

                          

 

Exhibit F

 



--------------------------------------------------------------------------------

Contacts/Notification Methods: Credit Related Matters, compliance certificate,
etc.

Syndicate-level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities)
should be made available to the Credit Contact(s) and Annex A contacts. The
Credit Contacts identified must be able to receive such information via your
institutions method for disseminating information to syndicate lenders i.e.
Intralinks.

 

    

Primary Credit Contact

       

Secondary Credit Contact

Name:

            

Company:

            

Title

            

Address:

                         

Telephone:

            

Facsimile:

            

E-mail address:

                 

Additional IntraLinks Credit Contact

       

Additional IntraLinks Credit Contact

Name:

            

Company:

            

Title

            

Address:

                         

Telephone:

            

Facsimile:

            

E-mail address:

            

 

Exhibit F

2



--------------------------------------------------------------------------------

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

Administrative Agent notifications i.e. borrowings, paydowns, interest/fee
payments should only be delivered to the Operational Contacts listed.

 

    

Primary Operations Contact

       

Secondary Operations Contact

Name:

            

Company:

            

Title

            

Address:

                         

Telephone:

            

Facsimile:

            

E-mail address:

                 

Operations Contact

       

Operations Contact

Name:

            

Company:

            

Title

            

Address:

                         

Telephone:

            

Facsimile:

            

E-mail address:

                 

Bid Contact

       

L/C Contact

Name:

   N/A       N/A

Company:

            

Title

            

Address:

                         

Telephone:

            

Facsimile:

            

E-mail address:

            

 

Exhibit F

3



--------------------------------------------------------------------------------

Lender’s Domestic Wire Instructions

 

Bank Name:

   

ABA/Routing No.:

   

Account Name:

   

Account No.:

   

FFC Account Name:

   

FFC Account No.:

   

Attention:

   

Reference:

   

Lender’s Foreign Wire Instructions

 

Currency:

   

Bank Name:

   

Swift/Routing No.:

   

Account Name:

   

Account No.:

   

FFC Account Name:

   

FFC Account No.:

   

Attention:

   

Reference:

   

JPMORGAN’s Wire Instructions (USD)

 

Bank Name:

   JPMorgan Chase Bank, N.A.

ABA/Routing No.:

   021 000 021

Account Name:

   LS2 Incoming Account

Account No.:

   9008113381H0442

Attention:

   Loan & Agency

Reference:

   USG CORP

 

Exhibit F

4



--------------------------------------------------------------------------------

Agent’s CAD Wire Instructions

 

Bank Name:    The Royal Bank of Canada, Toronto SWIFT:    ROYCCAT2 Account Name:
   JPMorgan Chase Bank, Toronto Branch (SWIFT BIC CHASCATT) Account No.:   
07172-1016294 FFC Account Name:    None FFC Account No.:    None Reference:   
USG/CGC

JPM Operation Contacts

 

    

Account Manager

  

Backup Account Manager

Name:    Dan P Lougheed    James A Campbell Company:    JPMORGAN CHASE BANK NA
   JPMORGAN CHASE BANK NA Title   

 

  

 

Address:    500 Stanton Christiana Road, NCC2, Floor 03    500 Stanton
Christiana Road, NCC2, Floor 03    Newark, DE, 19713-2107, United States   
Newark, DE, 19713-2107, United States Telephone:    302-634-1956    302-634-1929
Facsimile:   

 

  

 

E-mail address:    dan.p.lougheed@jpmorgan.com    james.x.campbell@chase.com

 

Exhibit F

5



--------------------------------------------------------------------------------

ANNEX A

 

    

Additional IntraLinks Credit Contact

       

Additional IntraLinks Credit Contact

Name:              Company:              Title              Address:           
               Telephone:              Facsimile:              E-mail address:
                 

Additional IntraLinks Credit Contact

       

Additional IntraLinks Credit Contact

Name:              Company:              Title              Address:           
               Telephone:              Facsimile:              E-mail address:
            

 

Exhibit F

6



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

PERFECTION CERTIFICATE

Reference is made to the Fifth Amended and Restated Credit Agreement dated as of
May 1, 2017 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among USG Corporation, a Delaware corporation (the
“U.S. Borrower”), CGC Inc., a New Brunswick corporation (the “Canadian
Borrower”; the U.S. Borrower and the Canadian Borrower, collectively, the
“Borrowers”, and each, individually, a “Borrower”), the Lenders and Issuing
Banks from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), JPMorgan
Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent, and Bank of
America, N.A. and Wells Fargo Bank, National Association, as co-syndication
agents. Capitalized terms used but not defined herein have the meanings assigned
in the Credit Agreement or the Security Agreement referred to therein, as
applicable. For purposes of this Perfection Certificate (this “Certificate”),
(a) “Grantors” shall mean each Borrower and each other Loan Party that is a
wholly-owned Subsidiary of a Borrower, (b) “U.S. Grantors” shall mean the U.S.
Borrower and each other Loan Party that is organized under the laws of the
United States of America, any State thereof or the District of Columbia and
(c) “Canadian Grantor” shall mean the Canadian Borrower and each other Loan
Party that is organized under the laws of Canada or any province or territory
thereof.

The undersigned, a Financial Officer of the U.S. Borrower and a Financial
Officer of the Canadian Borrower, each hereby certifies to the Administrative
Agent and each other Secured Party as follows:

1. Names. (a) The exact legal name of each Grantor, as such name appears in its
respective certificate of formation, is as follows:

(b) Set forth below is each other legal name each Grantor has had in the past
two years, together with the date of the relevant change:

(c) Except as set forth in Schedule 1 hereto, no Grantor has changed its
identity or corporate structure in any way within the past two years. Changes in
identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
organization. If any such change has occurred, include in Schedule 1 the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation.

(d) The following is a list of all other names (including trade names or similar
appellations) used by each Grantor or any of its divisions or other business
units in connection with the conduct of its business or the ownership of its
properties at any time during the past two years:

(e) Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Grantor that is a registered
organization:



--------------------------------------------------------------------------------

(f) Set forth below is the Federal Taxpayer Identification Number of each
Grantor:1

2. Current Locations. (a) The chief executive office of each Grantor is located
at the address set forth opposite its name below:

 

Grantor

  

Mailing Address

  

County

  

State

(b) Set forth below opposite the name of each Grantor are all locations where
such Grantor maintains any books or records relating to any Accounts:

 

Grantor

  

Mailing Address

  

County

  

State

(c) Set forth below opposite the name of each Grantor are all locations where
such Grantor maintains any Collateral other than that referred to in
Section 2(b):

 

Grantor

  

Mailing Address

  

County

  

State

(d) The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name below:

 

Grantor:

  

Jurisdiction:

(e) Set forth below opposite the name of each Grantor are all the places of
business of such Grantor not identified in paragraph (a), (b), (c) or (d) above:

 

Grantor

  

Mailing Address

  

County

  

State

(f) Set forth below opposite the name of each Grantor are the names and
addresses of all Persons other than such Grantor that have possession of any of
the Collateral of such Grantor:

 

Grantor

  

Mailing Address

  

County

  

State

 

 

1  Necessary only for Grantors organized under the laws of North Dakota or South
Dakota.

 

Exhibit G

2



--------------------------------------------------------------------------------

3. Unusual Transactions. All Accounts have been originated by the Grantors in
the ordinary course of business.

4. File Search Reports. File search reports have been obtained from each Uniform
Commercial Code and Personal Property Security Act filing office identified with
respect to such Grantor in Section 2 hereof, and such search reports reflect no
liens against any of the Collateral other than those permitted under the Credit
Agreement.

5. UCC and PPSA Filings. Financing statements in substantially the form of
Schedule 5 hereto have been prepared for filing in the proper Uniform Commercial
Code filing office in the jurisdiction in which each U.S. Grantor is located.
Personal Property Security Act filings or other applicable personal property
security filings have been prepared for filing in the proper personal property
security filing offices in the proper local jurisdiction for each Canadian
Grantor.

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.

7. Deposit Accounts. Attached hereto as Schedule 7 is a true and correct list of
Collateral Deposit Accounts maintained by each Grantor, including the name and
address of the depositary institution, the type of account and the account
number.

 

Exhibit G

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Certificate on this
1st day of May, 2017.

 

USG CORPORATION By       Name:   Title: Financial Officer

 

CGC INC. By       Name:   Title: Financial Officer

 

Exhibit G

4



--------------------------------------------------------------------------------

EXHIBIT H-1

[FORM OF]

U.S. REVOLVING NOTE

 

$[Amount]    New York, New York

FOR VALUE RECEIVED, the undersigned (the “U.S. Borrower”) hereby unconditionally
promises to pay to [LENDER NAME] and its registered assigns (the “Lender”), in
immediately available funds, in accordance with Section 2.09 of the Credit
Agreement (as defined below) on the Maturity Date (capitalized terms used and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement), the principal amount of [ Amount in words ] dollars and
0/100 ($[ Amount ]) or, if less, the then unpaid principal amount of all U.S.
Revolving Loans made by the Lender to the U.S. Borrower pursuant to the Credit
Agreement.

The U.S. Borrower further unconditionally promises to pay interest on the unpaid
principal amount of each U.S. Revolving Loan made by the Lender to the U.S.
Borrower in like money at said office until paid at the rate or rates per annum,
from the dates and payable on the dates set forth in the Credit Agreement.

This revolving note (this “Note”) is one of the promissory notes referred to in
Section 2.09(f) of the Fifth Amended and Restated Credit Agreement dated as of
May 1, 2017 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among USG Corporation, a Delaware corporation, CGC
Inc., a New Brunswick corporation, the Lenders and Issuing Banks from time to
time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, JPMorgan
Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent, and Bank of
America, N.A. and Wells Fargo Bank, National Association, as co-syndication
agents, and is entitled to the benefits thereof and of the other Loan Documents.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

The U.S. Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Note.



--------------------------------------------------------------------------------

THIS NOTE AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

USG CORPORATION By       Name:   Title:

 

Exhibit H-1

2



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF]

CANADIAN REVOLVING NOTE

 

$[Amount]    New York, New York

FOR VALUE RECEIVED, the undersigned (the “Canadian Borrower”) hereby
unconditionally promises to pay to [LENDER NAME] and its registered assigns (the
“Lender”), in immediately available funds, in accordance with Section 2.09 of
the Credit Agreement (as defined below) on the Maturity Date (capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement), the principal amount of [ Amount in words ]
dollars and 0/100 ($[ Amount ]) or, if less, the then unpaid principal amount of
all Canadian Revolving Loans made by the Lender to the Canadian Borrower
pursuant to the Credit Agreement.

The Canadian Borrower further unconditionally promises to pay interest on the
unpaid principal amount of each Canadian Revolving Loan made by the Lender to
the Canadian Borrower in like money at said office until paid at the rate or
rates per annum, from the dates and payable on the dates set forth in the Credit
Agreement.

This revolving note (this “Note”) is one of the promissory notes referred to in
Section 2.09(f) of the Fifth Amended and Restated Credit Agreement dated as of
May 1, 2017 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among USG Corporation, a Delaware corporation, CGC
Inc., a New Brunswick corporation, the Lenders and Issuing Banks from time to
time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, JPMorgan
Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent, and Bank of
America, N.A. and Wells Fargo Bank, National Association, as co-syndication
agents, and is entitled to the benefits thereof and of the other Loan Documents.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

The Canadian Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note.



--------------------------------------------------------------------------------

THIS NOTE AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

CGC INC. By       Name:   Title:

 

Exhibit H-2

2



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Fifth Amended and Restated Credit
Agreement, dated as of May 1, 2017 (as amended, restated, supplemented, replaced
or otherwise modified from time to time, the “Credit Agreement”) by and among
USG CORPORATION, a Delaware corporation (“U.S. Borrower”), CGC INC., a New
Brunswick corporation (“Canadian Borrower”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian
Administrative Agent, BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Co-Syndication Agents, and each other Agent and Lender from time
to time party thereto. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:         Name:                                   
                                                   
Title:                                  
                                                    

Date:                    , 20[    ]

 

I-1-1



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Fifth Amended and Restated Credit
Agreement, dated as of May 1, 2017 (as amended, restated, supplemented, replaced
or otherwise modified from time to time, the “Credit Agreement”) by and among
USG CORPORATION, a Delaware corporation (“U.S. Borrower”), CGC INC., a New
Brunswick corporation (“Canadian Borrower”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian
Administrative Agent, BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Co-Syndication Agents, and each other Agent and Lender from time
to time party thereto. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

By:         Name:                                   
                                                   
Title:                                  
                                                    

Date:                    , 20[    ]

 

I-2-1



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Fifth Amended and Restated Credit
Agreement, dated as of May 1, 2017 (as amended, restated, supplemented, replaced
or otherwise modified from time to time, the “Credit Agreement”) by and among
USG CORPORATION, a Delaware corporation (“U.S. Borrower”), CGC INC., a New
Brunswick corporation (“Canadian Borrower”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian
Administrative Agent, BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Co-Syndication Agents, and each other Agent and Lender from time
to time party thereto. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or W-8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

I-3-1



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT]

By:         Name:                                   
                                                   
Title:                                  
                                                    

Date:                    , 20[    ]

 

I-3-2



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to that certain Fifth Amended and Restated Credit
Agreement, dated as of May 1, 2017 (as amended, restated, supplemented, replaced
or otherwise modified from time to time, the “Credit Agreement”) by and among
USG CORPORATION, a Delaware corporation (“U.S. Borrower”), CGC INC., a New
Brunswick corporation (“Canadian Borrower”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian
Administrative Agent, BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Co-Syndication Agents, and each other Agent and Lender from time
to time party thereto. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN (or W-8BEN-E, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

I-4-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:         Name:                                   
                                                   
Title:                                  
                                                    

Date:                    , 20[    ]

 

I-4-2